Exhibit 10.1


--------------------------------------------------------------------------------






CREDIT AGREEMENT


dated as of


June 30, 2015


among


CABLE ONE, INC.,
as the Borrower,


THE LENDERS PARTY HERETO,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
___________________________


J.P. MORGAN SECURITIES LLC


and


WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers


BANK OF AMERICA, N.A.
and
ROYAL BANK OF CANADA
as Co-Documentation Agents
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
ARTICLE I
 
DEFINITIONS
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
39
SECTION 1.03.
Terms Generally
39
SECTION 1.04.
Accounting Terms; GAAP
39
SECTION 1.05.
Payments on Business Days
40
SECTION 1.06.
Limited Condition Transactions
40
SECTION 1.07.
Rounding
41
SECTION 1.08.
Letter of Credit Amounts
41
     
ARTICLE II
 
THE CREDITS
     
SECTION 2.01.
Commitments
42
SECTION 2.02.
Loans and Borrowings
42
SECTION 2.03.
Requests for Borrowings
43
SECTION 2.04.
Swingline Loans
44
SECTION 2.05.
Letters of Credit
47
SECTION 2.06.
Funding of Borrowings
55
SECTION 2.07.
[Reserved]
55
SECTION 2.08.
Termination and Reduction of Commitments
55
SECTION 2.09.
Repayment of Loans; Evidence of Debt
56
SECTION 2.10.
Prepayment of Loans
57
SECTION 2.11.
Fees
62
SECTION 2.12.
Interest
63
SECTION 2.13.
Alternate Rate of Interest
64
SECTION 2.14.
Increased Costs
64
SECTION 2.15.
Break Funding Payments
66
SECTION 2.16.
Taxes
66
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
69
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
71
SECTION 2.19.
Incremental Facilities
72
SECTION 2.20.
Extended Term Loans and Extended Revolving Commitments
74
SECTION 2.21.
Defaulting Lenders.
76
SECTION 2.22.
Illegality
78
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01.
Organization; Powers; Subsidiaries
79
SECTION 3.02.
Authorization; Enforceability
79
SECTION 3.03.
Governmental Approvals; No Conflicts
79
SECTION 3.04.
Financial Statements; Financial Condition; No Material Adverse Change
80
SECTION 3.05.
Properties
80
SECTION 3.06.
Litigation and Environmental Matters
81

 
 
-i-

--------------------------------------------------------------------------------

 
SECTION 3.07.
Compliance with Laws
81
SECTION 3.08.
Investment Company Status
81
SECTION 3.09.
Taxes
81
SECTION 3.10.
Solvency
82
SECTION 3.11.
ERISA
82
SECTION 3.12.
Disclosure
82
SECTION 3.13.
Federal Reserve Regulations
82
SECTION 3.14.
Security Interests
82
SECTION 3.15.
USA PATRIOT Act
83
SECTION 3.16.
Anti-Corruption Laws and Sanctions
83
SECTION 3.17.
Franchises, Licenses and Permits
83
SECTION 3.18.
Cable Systems; etc.
84
SECTION 3.19.
Insurance.
85
     
ARTICLE IV
 
CONDITIONS
     
SECTION 4.01.
Initial Credit Events
85
SECTION 4.02.
Subsequent Credit Events
88
     
ARTICLE V
 
AFFIRMATIVE COVENANTS
     
SECTION 5.01.
Financial Statements and Other Information
89
SECTION 5.02.
Notices of Material Events
91
SECTION 5.03.
Existence; Conduct of Business
91
SECTION 5.04.
Payment of Taxes
91
SECTION 5.05.
Maintenance of Properties; Insurance
92
SECTION 5.06.
Books and Records; Inspection Rights
92
SECTION 5.07.
Compliance with Laws
93
SECTION 5.08.
Use of Proceeds and Letters of Credit
93
SECTION 5.09.
Further Assurances; Additional Security and Guarantees
93
SECTION 5.10.
[Reserved]
95
SECTION 5.11.
Designation of Subsidiaries
95
     
ARTICLE VI
 
NEGATIVE COVENANTS
     
SECTION 6.01.
Indebtedness
95
SECTION 6.02.
Liens
99
SECTION 6.03.
Fundamental Changes
102
SECTION 6.04.
Restricted Payments
102
SECTION 6.05.
Investments
104
SECTION 6.06.
Prepayments, Etc. of Indebtedness
106
SECTION 6.07.
Transactions with Affiliates
106
SECTION 6.08.
Changes in Fiscal Year
107
SECTION 6.09.
Financial Covenants
107
SECTION 6.10.
Burdensome Agreements
108
SECTION 6.11.
Dispositions
108
SECTION 6.12.
Lines of Business
110
SECTION 6.13.
Amendments to Organizational Documents..
110
     

 
 
-ii-

--------------------------------------------------------------------------------

 
ARTICLE VII
 
EVENTS OF DEFAULT
           
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
     
ARTICLE IX
 
MISCELLANEOUS
     
SECTION 9.01.
Notices
118
SECTION 9.02.
Waivers; Amendments
120
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
122
SECTION 9.04.
Successors and Assigns
124
SECTION 9.05.
Survival
129
SECTION 9.06.
Counterparts; Integration; Effectiveness
129
SECTION 9.07.
Severability
129
SECTION 9.08.
Right of Setoff
129
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
130
SECTION 9.10.
WAIVER OF JURY TRIAL
131
SECTION 9.11.
Headings
131
SECTION 9.12.
Confidentiality
131
SECTION 9.13.
USA PATRIOT Act
132
SECTION 9.14.
Interest Rate Limitation
133
SECTION 9.15.
No Fiduciary Duty
133

 
SCHEDULES:
         
Schedule 2.01
–
Commitments / Specified LC Exposure Sublimits
Schedule 3.01
–
Subsidiaries
Schedule 3.06
–
Disclosed Matters
Schedule 3.17
–
Franchise and License Matters
Schedule 3.18
–
Matters Relating to Cable Systems
Schedule 5.09(c)
–
Post-Closing Matters
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.05(f)
–
Investments
Schedule 6.07
–
Affiliate Transactions
Schedule 6.11
–
Dispositions
Schedule 6.10
–
Burdensome Agreements
Schedule 9.01
–
Notices
     
EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Term Note
Exhibit C
–
Form of Revolving Note
Exhibit D
–
Form of Security Agreement

 
 
-iii-

--------------------------------------------------------------------------------

 
Exhibit E
–
Form of Borrowing Request
Exhibit F
–
Form of Swingline Loan Notice
Exhibit G
–
Form of Compliance Certificate
Exhibit H
–
Form of Guarantee Agreement
Exhibit I-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit I-2
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)
Exhibit I-3
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit I-4
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit J
–
Form of First Lien Intercreditor Agreement
Exhibit K
–
Form of Discounted Prepayment Option Notice
Exhibit L
–
Form of Lender Participation Notice
Exhibit M
–
Form of Discounted Voluntary Prepayment Notice



 


-iv-

--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of June 30, 2015 among CABLE ONE,
INC., the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Wells Fargo Bank, National Association, as Syndication Agent.


The parties hereto agree to the following:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“Acceptable Discount” has the meaning provided in Section 2.10(c)(iii).


“Acceptance Date” has the meaning provided in Section 2.10(c)(ii).


“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.


“Act” has the meaning assigned in Section 9.13.


“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Increased Commitments, Replacement Term Loans, Extended Term Loans or
Extended Revolving Commitments which shall be consistent with the applicable
provisions of this Agreement relating to Incremental Term Loans, Increased
Commitments, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent and the
Borrower.


“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


-1-

--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the Borrower and the Administrative Agent.


“Agreement” has the meaning assigned in the preamble hereto.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Annualized Operating Cash Flow” means, for any fiscal quarter, an amount equal
to Consolidated Operating Cash Flow for such fiscal quarter multiplied by four.


“Applicable Discount” has the meaning provided in Section 2.10(c)(iii).


“Applicable Percentage” means, with respect to any Lender and as applicable (a)
with respect to Revolving Loans, LC Exposure or Swingline Loans of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment of such Class and the denominator of which is the aggregate Revolving
Commitment of such Class of all Revolving Lenders of such Class (and if the
Revolving Commitments of such Class have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures of such Class at that time) and (b) with respect to
the Term Loans of any Class, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans of such
Class and the denominator of which is the aggregate outstanding amount of the
Term Loans of such Class.


“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“Applicable Rate” means (i) 1.50% in the case of Eurocurrency Initial Term
Loans, (ii) 1.50% in the case of Eurocurrency Revolving Loans, (iii) 0.50%, in
the case of Base Rate Loans and Swingline Loans, and (iv) 0.25%, in the case of
commitment fees; provided that, the Applicable Rate with respect to Initial Term
Loans, Revolving Loans and Swingline Loans shall be subject to adjustment
following each date of delivery of financial statements of the Borrower pursuant
to Section 5.01(a) or (b) (“Financials”), based on the Total Net Leverage Ratio
as of the end of the period covered by such financial statements, as follows:


Level
 
Total Net Leverage Ratio:
 
Eurocurrency Initial Term Loans
   
Base Rate Initial Term Loans
   
Eurocurrency Revolving Loans
   
Base Rate Revolving Loans and Swingline Loans
   
Commitment Fee
   
1
 
Greater than 4.00 to 1.00
   
2.25
%
   
1.25
%
   
2.25
%
   
1.25
%
   
0.40
%
 
2
 
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00
   
2.00
%
   
1.00
%
   
2.00
%
   
1.00
%
   
0.35
%
 
3
 
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00
   
1.75
%
   
0.75
%
   
1.75
%
   
0.75
%
   
0.30
%
 
4
 
Less than or equal to 2.00 to 1.00
   
1.50
%
   
0.50
%
   
1.50
%
   
0.50
%
   
0.25
%

 

 
-2-

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rates for Initial Term Loans,
Revolving Loans or Swingline Loans resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date of delivery of the Financials; provided that Level 1 pricing
shall apply at the option of the Administrative Agent or at the request of the
Required Lenders as of the first Business Day after the date on which such
Financials were required to have been delivered but have not been delivered
pursuant to Section 5.01(a) or (b) and shall continue to so apply to and
including the date on which such Financials are so delivered (and thereafter the
Level otherwise determined in accordance with this definition shall apply).


In the event that any Financials previously delivered were incorrect or
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent the correct Financials for such Applicable Period, (ii) the
Applicable Rate shall be determined as if the Level for such higher Applicable
Rate were applicable for such Applicable Period, and (iii) the Borrower shall
within 3 Business Days of demand thereof by the Administrative Agent pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement. 
This paragraph shall not limit the rights of the Administrative Agent and
Lenders with respect to any Event of Default.


“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities, LLC.


“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields net cash
proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$10,000,000 in the aggregate for any such Disposition or series of related
Dispositions.


-3-

--------------------------------------------------------------------------------





“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and received by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.


“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.05(b)(iii).


“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.


“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:


(a)            the sum, without duplication, of:


(i)            an amount equal to 50% of the cumulative amount of Consolidated
Net Income for the period commencing on the first day of the fiscal quarter in
which the Closing Date occurs and ending on the last day of the most recent
fiscal quarter of the Borrower completed prior to the Reference Time for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
if Consolidated Net Income for such period is negative, 100% of such negative
amount), plus


(ii)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower either (1) as capital
contributions (other than from any of its Restricted Subsidiaries) or (2) from
the issuance or sale (other than to any of its Restricted Subsidiaries) of
Qualified Equity Interests (other than Designated Preferred Stock), plus


(iii)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) upon the exercise of any options, warrants or
rights to purchase Qualified Equity Interests (other than Designated Preferred
Stock) (and excluding the Net Cash Proceeds from the exercise of any options,
warrants or rights to purchase Qualified Equity Interest financed, directly or
indirectly, using funds borrowed from the Borrower or any Restricted Subsidiary
until and only to the extent such borrowing is repaid), plus


(iv)            the aggregate net cash proceeds received after the Closing Date
and at or prior to the Reference Time by the Borrower (other than from any of
its Restricted Subsidiaries) from the conversion or exchange, if any, of
Indebtedness or Disqualified Equity Interests of the Borrower or its Restricted
Subsidiaries into or for Qualified Equity Interests plus, to the extent such
Indebtedness or Disqualified Equity Interests were issued after the Closing
Date, the aggregate net cash proceeds received by the Borrower from their
original issuance (other than from any of its Restricted Subsidiaries) (and
excluding the net cash proceeds from the conversion or exchange of Indebtedness
or Disqualified Equity Interests financed, directly or indirectly, using funds
borrowed from the Borrower or any Restricted Subsidiary until and only to the
extent such borrowing is repaid), plus


-4-

--------------------------------------------------------------------------------





(v)            100% of the aggregate amount received in cash by means of (i) the
sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made pursuant to Section 6.05(l) by the Borrower or
its Restricted Subsidiaries and repurchases and redemptions of such Investments
from the Borrower or its Restricted Subsidiaries and repayments of loans or
advances which constitute such Investments made pursuant to Section 6.05(l) by
the Borrower or its Restricted Subsidiaries, in each case to the extent that
such amounts were not otherwise included in the Consolidated Net Income of the
Borrower for such period, plus


(vi)            in the case of the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the lesser of
(x) the fair market value of the Investment in such Unrestricted Subsidiary (or
the assets transferred), as determined in good faith by the Company, at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
or at the time of such merger, amalgamation or consolidation or transfer of
assets (after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred) and (y) the amount of
Investments made in such Unrestricted Subsidiary in reliance on the Available
Amount, minus


(b)            the sum, without duplication, of:


(i)            the aggregate amount of Restricted Payments made pursuant to
Section 6.04(g)(y) prior to the Reference Time; plus


(ii)            the aggregate amount of Investments made in reliance on
Section 6.05(l) prior to the Reference Time; plus


(iii)            the aggregate amount of prepayments of Junior Financing made in
reliance on Section 6.06(a)(iii)(B) prior to the Reference Time.


“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that the Adjusted LIBO
Rate for any day shall be based on the Eurocurrency Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floor set forth in
the definition of the term “Eurocurrency Rate”.  Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.


-5-

--------------------------------------------------------------------------------





“Basic Subscribers” means, as at any date, (a) single household dwellings with
one or more television sets that receive a package of over-the-air-broadcast
stations, local access channels or certain satellite-delivered cable television
services from a Cable System, plus, without duplication, (b) the number of
subscribers determined by dividing the aggregate dollar monthly amount billed
for basic service to bulk subscribers (hotels, motels, apartment buildings,
hospitals and the like) located in a particular Cable System by the applicable
combined limited and expanded cable rate charged to basic subscribers in such
Cable System, plus (c) connections to schools, libraries, local government
offices and employee households that may not be charged for limited and expanded
cable services but may be charged for premium units, pay-per-view events or
high-speed Internet service.


“Borrower” means Cable One, Inc., a Delaware corporation.


“Borrower Materials” has the meaning assigned in Section 9.01(c).


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and if such day relates to any interest rate
settings as to a Eurocurrency Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Loan,
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.


“Cable System” has the meaning set forth in 47 U.S.C. Section 522(7).


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.


-6-

--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the LC Exposures, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Revolving Lenders).  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at JPMorgan Chase Bank, N.A.


“Cash Equivalents” means


(1)            any evidence of Indebtedness issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;


(2)            time deposits, certificates of deposit, and bank notes of any
financial institution that (i) is a Lender or (ii) is a member of the Federal
Reserve System (or organized in any foreign country recognized by the United
States) and whose senior unsecured debt is rated at least A-2, P-2, or F-2,
short-term, or A or A2, long-term, by Moody’s, S&P or Fitch (any such bank in
the foregoing clause (i) or (ii) being an “Approved Bank”).  Issues with only
one short-term credit rating must have a minimum credit rating of A-1, P-1 or F
1;


(3)            commercial paper, including asset-backed commercial paper, and
floating or fixed rate notes issued by an Approved Bank or a corporation or
special purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) rated at least A-2 by S&P and at least P-2 by Moody’s and having
a maturity of not more than 12 months from the date of acquisition;


(4)            asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with
weighted average lives of 12 months or less (measured to the next maturity
date);


(5)            repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed or insured
by the government or any agency or instrumentality of the United States maturing
within 365 days from the date of acquisition;


(6)            readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, and in each such case
with a “stable” or better outlook, with maturities of 24 months or less from the
date of acquisition;


(7)            Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated “AAA” (or the equivalent
thereof) or better by S&P or “Aaa3” (or the equivalent thereof) or better by
Moody’s (or reasonably equivalent ratings of another internationally recognized
rating agency);


-7-

--------------------------------------------------------------------------------





(8)            money market funds which invest substantially all of their assets
in assets described in the preceding clauses (1) through (7); and


(9)            instruments equivalent to those referred to in clauses (1)
through (8) above denominated in any foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction.


“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time the
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, in the case of Cash
Management Obligations existing on the Closing Date).


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, corporate credit card and other card services
(including commercial (or purchasing) card programs), automated clearinghouse
transactions, return items, overdrafts, temporary advances, interest and fees
and interstate depository network services) provided to the Borrower or any
Restricted Subsidiary.


“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $10,000,000.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the Borrower is liquidated or dissolved or adopts a plan of
dissolution or (c) a “change in control” or any comparable term under, and as
defined in, the Senior Notes Indenture or any agreement governing Material
Indebtedness, shall have occurred.  For the avoidance of doubt, the consummation
of the Spin-Off shall not constitute a Change in Control.


“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


-8-

--------------------------------------------------------------------------------





“Charges” has the meaning assigned to such term in Section 9.14.


“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term Loans, Incremental Term Loans of any series, Extended Term Loans of any
series, Replacement Term Loans of any series or Swingline Loans and (y) when
used with respect to any Commitment, refers to whether such Commitment is a Term
Loan Commitment, Revolving Commitment or Extended Revolving Commitment of any
series.


“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Co-Documentation Agents” means Bank of America, N.A. and Royal Bank of Canada.


“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all Mortgaged Properties and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document.


“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each guarantee agreement, security agreement, intellectual property
security agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent and the Lenders pursuant to Section 5.09 and each of the
other agreements, instruments or documents executed by any Loan Party that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.


“Commitment” means a Revolving Commitment, Extended Revolving Commitment or Term
Loan Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Consolidated Net Income” means,  for any period, the consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, GAAP
to the contrary notwithstanding, there shall be excluded, without duplication:


(a) the net income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower) in which the Borrower or any of its Restricted Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received in cash (or in kind and converted to cash) by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions,


-9-

--------------------------------------------------------------------------------





(b) solely for the purpose of determining the Available Amount, the net income
(or loss) of any Restricted Subsidiary of the Borrower that is not a Guarantor
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Restricted Subsidiary, except to the
extent that any such income is actually received in cash (or in kind and
converted to cash) by the Borrower or a Restricted Subsidiary that is a
Guarantor,


(c) the cumulative effect of a change in accounting principles during such
period,


(d) any income (or loss) from discontinued operations,


(e) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights,
employee benefit plans or agreements, stock options, restricted stock or other
rights, and any non-cash deemed finance charges or expenses in respect of any
pension liabilities or other retiree provisions or on the revaluation of any
benefit plan obligation and any non-cash charges or expenses in respect of
curtailments, discontinuations or modifications to pension plans; and


(f) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the Borrower and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
or divestiture consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof.


“Consolidated Operating Cash Flow” means, for any period with respect to the
Borrower and its Restricted Subsidiaries, Consolidated Net Income for such
period plus, without duplication and (except with respect to clause (vii) below)
to the extent deducted in computing Consolidated Net Income for such period, the
sum of:


(i) total income tax expense;


(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness;


(iii) depreciation and amortization expense;


(iv) any extraordinary, non-recurring or unusual expenses or losses, in each
case, including any restructuring charges or integration costs;


(v) losses on Dispositions of assets outside of the ordinary course of business;


(vi) other non-cash items reducing such Consolidated Net Income; and


(vii) the amount of “run-rate” cost savings projected by the Borrower in good
faith, net of the amount of actual benefits realized or expected to be realized
prior to or during such period (which cost savings shall be calculated on a pro
forma basis as though they had been realized on the first day of such period)
from actions taken or to be taken within four fiscal quarters of any Investment,
Permitted Acquisition or Disposition, in each case with respect to a business
(as such term is used in Regulation S-X Rule 11-01), a cable system, a company,
a segment, an operating division or unit or line of business; provided that (A)
(x) such cost savings are reasonably identifiable and expected by the Borrower
to be achieved based on such actions and (y) the benefits resulting therefrom
are anticipated by the Borrower to be realized within twelve (12) months of such
Investment, Permitted Acquisition or Disposition and (B) the aggregate amount
added back pursuant to this clause (vii) for any period shall not exceed (1) 15%
of Consolidated Operating Cash Flow for such period (calculated prior to giving
effect to this clause (vii)) plus (2) the amount of any such cost savings of the
type that would be permitted to be included in pro forma financial statements
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended, minus, without duplication and to the extent included in the statement
of Consolidated Net Income for such period, the sum of (i) any extraordinary or
non-recurring or unusual income or gains, (ii) gains on Dispositions of assets
outside of the ordinary course of business and (iii) other non-cash items
increasing such Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP.


-10-

--------------------------------------------------------------------------------





“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clause (c), (d), (e) (except to the extent supporting Indebtedness
described in clauses (a), (b) and (g) of the definition of “Indebtedness”), (h),
(i) or (j) of the definition of “Indebtedness” (provided that there shall be
included in Consolidated Total Indebtedness, any Indebtedness in respect of
drawings thereunder to the extent not reimbursed within two Business Days after
the date of such drawing) plus (ii) the principal amount of any obligations of
any Person (other than the Borrower or any Restricted Subsidiary) of the type
described in the foregoing clause (i) that are Guaranteed by the Borrower or any
Restricted Subsidiary (whether or not reflected on a consolidated balance sheet
of the Borrower).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.


“Credit Event” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.


-11-

--------------------------------------------------------------------------------





“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(b)(iv).


“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.


“Default Rate” has the meaning set forth in Section 2.12(c).


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.


-12-

--------------------------------------------------------------------------------





“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.11 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or conversion of or
collection on such Designated Non-Cash Consideration.


“Designated Preferred Stock” means Preferred Stock (other than Disqualified
Equity Interests) of the Borrower that is issued for cash (other than to a
Restricted Subsidiary of the Borrower) and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on or prior
to the issue date thereof.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Discount Range” has the meaning provided in Section 2.10(c)(ii).


“Discounted Voluntary Prepayment” has the meaning provided in Section
2.10(c)(i).


“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.10(c)(v).


“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” have correlative meanings, but excluding,
licenses and leases entered into in the ordinary course of business or that are
customarily entered into by companies in the same or similar lines of business.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Borrower has
the option to pay such dividends solely in Qualified Equity Interests), or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Term Loan Maturity Date.


-13-

--------------------------------------------------------------------------------





“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or written notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the release or
threatened release of any hazardous or toxic material or, as it relates to
exposure to hazardous or toxic materials, health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (g) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (i) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or (j) the imposition of a lien or security interest in
favor of the PBGC or any Plan on any assets of the Borrower or any Subsidiary
under Section 430(k) of the Code or under Section 4068 of ERISA.


-14-

--------------------------------------------------------------------------------





“Eurocurrency Rate” means, for any Interest Period with respect to any Loan, 
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurocurrency Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.


-15-

--------------------------------------------------------------------------------





“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on (or measured by) net income (however denominated), franchise or
similar Taxes and branch profits Taxes, in each case (i) imposed on it by any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, any U.S. federal withholding Tax imposed
with respect to any amounts payable to such Lender pursuant to a Law in effect
at the time such Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 2.18) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of such new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Existing Term Loan Class” has the meaning set forth in Section 2.20(a).


“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of either Class except that such Revolving Commitments may have a
later maturity date and different provisions with respect to interest rates and
fees (including any extension fees) than those applicable to the Revolving
Commitments of such Class.


“Extended Term Loans” has the meaning set forth in Section 2.20(a).


“Extending Term Lender” has the meaning provided in Section 2.20(c).


“Extension Election” has the meaning set forth in Section 2.20(c).


“Extension Request” has the meaning provided in Section 2.20(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.


-16-

--------------------------------------------------------------------------------





“FCC” means the Federal Communications Commission or any governmental authority
substituted therefor.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financials” has the meaning assigned to such term in the definition of
“Applicable Rate.”


“First Lien Indebtedness” means, as of any date of determination, the amount of
Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, (x) unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (y) Indebtedness of the Borrower
and its Restricted Subsidiaries that is secured by a Lien that is junior to the
Lien securing the Obligations and (ii) the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000.


“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the Borrower), by and
between the Administrative Agent and the collateral agent for one or more
classes of Incremental Equivalent Indebtedness or Term Loan Refinancing Debt
that are intended to be secured by Liens ranking pari passu with the Liens
securing the Obligations.


“First Lien Net Leverage Ratio” means, as of any date, the ratio of (a) First
Lien Indebtedness as of such date to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on, or most recently ended
prior to, such date.


“Flood Insurance Laws” collectively, (i) the National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.


“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by Foreign Subsidiaries of the
Borrower that are CFCs.


“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.


-17-

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.


“Form 10” means the registration statement on Form 10, originally filed by the
Borrower with the SEC on February 27, 2015, as amended or supplemented.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Franchises” has the meaning set forth in 47 U.S.C. Section 522(9).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FRBNY” means the Federal Reserve Bank of New York.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.  The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.


-18-

--------------------------------------------------------------------------------





“Guarantee Agreement” means the Guarantee Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit H, together
with each guarantee agreement supplement executed and delivered pursuant to
Section 5.09.


“Guarantor” means (a) each Subsidiary that is party to the Guarantee Agreement
on the Closing Date and (b) each Domestic Subsidiary that becomes a party to the
Guarantee Agreement after the Closing Date pursuant to Section 5.09 or
otherwise.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature that in relevant form and concentration are
regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement(or on the Closing Date, in the case of Secured Hedge
Agreements existing on the Closing Date), in its capacity as a party thereto.


“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that on
a consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 5.0% of the Borrower’s consolidated revenues for the most recently
ended four fiscal quarter period of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) and did not have
consolidated total assets in excess of 5.0% of Consolidated Total Assets as of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered on or prior to the Closing Date or pursuant to
Section 5.01(a) or (b); provided that (i) all such Subsidiaries designated as
“Immaterial Subsidiaries” taken together shall not have revenues for any fiscal
year of the Borrower or total assets as of the last day of any fiscal year in an
amount that is equal to or greater than 5.0% of the consolidated revenues or
total assets, as applicable, of the Borrower and its Restricted Subsidiaries
for, or as of the last day of, such fiscal year, as the case may be, and (ii) to
the extent such limitation would be exceeded, the Borrower shall designate
Restricted Subsidiaries to the Administrative Agent to no longer be designated
as Immaterial Subsidiaries so that such limitation would not be exceeded.


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Increased Commitments” has the meaning assigned to such term in Section
2.19(a).


“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).


“Incremental Equivalent Indebtedness” means Indebtedness consisting of (a) loans
that are unsecured or secured by Liens ranking junior to the Liens securing the
Obligations or (b) debt securities that are unsecured or secured by Liens
ranking pari passu or junior to the Liens securing the Obligations, in each case
issued or Guaranteed by the Loan Parties (or any of them) that is designated by
the Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have a final
maturity that is prior to the Term Loan Maturity Date or a Weighted Average Life
to Maturity that is shorter than the Weighted Average Life to Maturity of the
then outstanding Term Loans, (ii) such Indebtedness is not secured by a Lien on
any assets of the Borrower or any of its Restricted Subsidiaries except for
Liens on the Collateral permitted by Section 6.02(s), (iii) such Indebtedness is
not incurred or Guaranteed by any Restricted Subsidiaries that are not Loan
Parties, (iv) on the date of incurrence of such Indebtedness the Borrower shall
be in compliance, calculated on a Pro Forma Basis (assuming for this purpose
that all Increased Commitments were fully drawn), with the covenants contained
in Section 6.09 as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to Section
5.01(a) or (b) prior to such time, (v) the aggregate principal amount of
Incremental Equivalent Indebtedness incurred following the Closing Date, when
aggregated with the aggregate amount of all Increased Commitments (other than
Refinancing Revolving Commitments) and Incremental Term Loans (other than
Refinancing Term Loans) established following the Closing Date shall not exceed
$300,000,000 and (vi) the other terms and conditions relating to such debt
securities or loans (other than interest rates, rate floors, call protection,
discounts, fees, premiums and optional prepayment or redemption provisions) are
not in the aggregate materially more restrictive than the terms of this
Agreement as determined in good faith by the Borrower (except for provisions
applicable only to periods after the Term Loan Maturity Date).


-19-

--------------------------------------------------------------------------------





“Incremental Term Loan” has the meaning assigned to such term in Section
2.19(a).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date).  The Indebtedness of any Person shall (i) include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is expressly liable therefor as
a result of such Person’s ownership interest in or other relationship with such
entity and pursuant to contractual arrangements, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor and (ii)
exclude (A) customer deposits and advances and interest payable thereon in the
ordinary course of business in accordance with customary trade terms and other
obligations incurred in the ordinary course of business through credit on an
open account basis customarily extended to such Person, (B) obligations under
customary overdraft arrangements with banks outside the United States incurred
in the ordinary course of business to cover working capital needs and (C) bona
fide indemnification, purchase price adjustment, earn-outs, holdback and
contingency payment obligations to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing.


-20-

--------------------------------------------------------------------------------





“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Information” has the meaning specified in Section 9.12.


“Initial Term Loan” means a loan made pursuant to Section 2.01(a).


“Information Memorandum” means the Lender Presentation dated May 7, 2015
relating to the Borrower and the Transactions.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.03.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or if available to all applicable Lenders, twelve months or a period less than
one month thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.


-21-

--------------------------------------------------------------------------------





“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of Section 6.05,(i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Borrower or
any Restricted Subsidiary (an “Initial Investing Person”) transfers an amount of
cash or other Property (the “Invested Amount”) for purposes of permitting the
Borrower or one or more other Restricted Subsidiaries to ultimately make an
Investment of the Invested Amount in the Borrower, any Restricted Subsidiary or
any other Person (the Person in which such Investment is ultimately made, the
“Subject Person”) through a series of substantially concurrent intermediate
transfers of the Invested Amount to the Borrower or one or more other Restricted
Subsidiaries other than the Subject Person (each an “Intermediate Investing
Person”), including through the incurrence or repayment of intercompany
Indebtedness, capital contributions or redemptions of Equity Interests, then,
for all purposes of Section 6.05, any transfers of the Invested Amount to
Intermediate Investing Persons in connection therewith shall be disregarded and
such transaction, taken as a whole, shall be deemed to have been solely an
Investment of the Invested Amount by the Initial Investing Person in the Subject
Person and not an Investment in any Intermediate Investing Person.


“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and the Borrower (or any Restricted Subsidiary) or in
favor of the Issuing Bank and relating to such Letter of Credit.


“Issuing Bank” means JPMorgan Chase Bank, N.A., each other Revolving Lender
party hereto on the Closing Date (other than SunTrust Bank, U.S. Bank National
Association and Wells Fargo Bank, National Association) (in the case of Royal
Bank of Canada, only with respect to standby Letters of Credit) and any other
Lender (subject to such Lender’s consent) designated by the Borrower and
consented to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that becomes an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder, and any successors in such capacity
as provided in Section 9.04.  An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.


-22-

--------------------------------------------------------------------------------





“Issuing Bank LC Exposure Sublimit” means, for each Issuing Bank, the amount of
the LC Exposure Sublimit set forth beside such Issuing Bank on Schedule 2.01.


“Junior Financing” means (a) the Senior Notes, (b) any Material Indebtedness
that is unsecured, (c) any Material Indebtedness secured by a Lien ranking
junior to the Liens securing the Obligations and (d) any Indebtedness that is
contractually subordinated in right of payment to any of the Obligations.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.


“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage thereof.  All L/C Advances shall be denominated in
Dollars.


“L/C Borrowing” means an extension of credit resulting from a LC Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as Base Rate Revolving Borrowing. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure of the Revolving Lenders at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“LC Exposure Sublimit” means $20,000,000.


“LCT Election” has the meaning assigned to such term in Section 1.06.


“LCT Test Date” has the meaning assigned to such term in Section 1.06.


“Lender Participation Notice” has the meaning provided in Section 2.10(c)(iii).


-23-

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means a Letter of Credit issued pursuant to Section
2.05(a)(i)(x).


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.


“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).


“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”


“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).


“Limited Condition Transaction” has the meaning assigned to such term in Section
1.06.


“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, any Issuer Documents, each Additional Credit Extension Amendment, any
promissory notes executed and delivered pursuant to Section 2.09(f), the Agency
Fee Letter and any amendments, waivers, supplements or other modifications to
any of the foregoing.


“Loan Parties” means the Borrower and the Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any and all other Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount exceeding $25,000,000.
 
“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$5,000,000 (at the Closing Date or, with respect to real property acquired after
the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Borrower in good faith).

 
-24-

--------------------------------------------------------------------------------





“Maximum Rate” has the meaning assigned to such term in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means any agreement, including but not limited to, mortgages, deeds
of trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties in the form and substance
reasonably acceptable to the Administrative Agent (with such changes as may be
customary to account for local Law matters) encumbering a Mortgaged Property.


“Mortgaged Property” means each parcel of fee owned real property (together with
all improvements and fixtures thereon and rights appurtenant thereto) required
to be encumbered by a Mortgage pursuant to Section 5.09. For the avoidance of
doubt, the Mortgaged Property shall include any Material Real Property.  It is
understood and agreed that the real property set forth on Schedule 6.11 shall
not constitute Mortgaged Property; provided that if such real property is not
Disposed of by the Borrower prior to the second anniversary of the Closing Date,
then such real property shall constitute Mortgaged Property and the Borrower
will comply with the requirements of Section 5.09(b)(i)(D).


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the Borrower or any
of its ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.


“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by the Borrower or any Restricted Subsidiary) less (ii)
the sum of (A) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness that is secured by the Property or otherwise
subject to mandatory prepayment in connection with such Asset Sale or Casualty
Event and that is repaid in connection with such Asset Sale or Casualty Event
(other than Indebtedness under the Loan Documents and Indebtedness secured by
Liens permitted by Section 6.02(s)), (B) the out-of-pocket expenses (including
attorneys’ fees, investment banking fees, accounting fees and other professional
and transactional fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Asset Sale or Casualty Event, (C) taxes paid or reasonably estimated
to be actually payable in connection therewith, (D) any reserve for adjustment
in accordance with GAAP in respect of (x) the sale price of such Property and
(y) any liabilities associated with such Property and retained by the Borrower
or any Restricted Subsidiary after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and (E) the Borrower’s reasonable estimate of payments required to
be made with respect to unassumed liabilities relating to the Property involved
within one year of such Asset Sale or Casualty Event; provided that “Net Cash
Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the Borrower or any Restricted Subsidiary in any such Asset Sale (but
only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary, an
amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.


-25-

--------------------------------------------------------------------------------





“New Lender” has the meaning assigned to such term in Section 2.19(a).


“Non-Extension Notice Date” has the meaning set forth in Section 2.05(b)(iii).


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B or Exhibit C, as applicable.


“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
other monetary obligations, liabilities, covenants and duties of any of the Loan
Parties to any of the Secured Parties and their respective Affiliates,
individually or collectively, existing on the Closing Date or arising thereafter
(direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured) arising or incurred
under this Agreement or any of the other Loan Documents or any Secured Hedge
Agreement or Cash Management Obligation (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof), in each case
whether now existing or hereafter arising, whether all such obligations arise or
accrue before or after the commencement of any bankruptcy, insolvency or
receivership proceedings (and whether or not such claims, interest, costs,
expenses or fees are allowed or allowable in any such proceeding); provided that
the “Obligations” with respect to any Loan Party shall exclude any Excluded Swap
Obligations of such Loan Party.


“Offered Loans” has the meaning provided in Section 2.10(c)(iii).


“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely as a
result of such recipient having executed, delivered, become a party to,
performed its obligations under, received payment under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned any interest in any Loan or Loan
Document.


-26-

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
receipt or perfection of a security interest under or otherwise with respect to,
this Agreement or any other Loan Document.


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Participant” has the meaning set forth in Section 9.04(d).


“Participant Register” has the meaning set forth in Section 9.04(d).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate substantially in the form of
Exhibit 6 to the Security Agreement or any other form approved by the
Administrative Agent.


“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4), (5), (6), (8), (9), (10) and (11) of the
Perfection Certificate.


“Permitted Acquisition” means the purchase or other acquisition, in one or more
series of transactions, of property and assets or businesses of any Person or of
assets constituting a cable system, a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary of the Borrower (including
as a result of a merger or consolidation); provided that the following
conditions are satisfied to the extent applicable:


(a)            to the extent required by Section 5.09, each applicable Loan
Party and any such newly created or acquired Restricted Subsidiary shall have
complied with the requirements of Section 5.09, within the times specified
therein;


(b)            the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) made by a Loan Party in Persons
that are not Loan Parties prior to any such Investment, and do not become Loan
Parties as a result of any such Investment, together with the amount of
Investments made in non-Loan Parties pursuant to Section 6.05(c), does not
exceed the greater of (x) $60,000,000 and (y) the product of (i) 0.20 multiplied
by (ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


-27-

--------------------------------------------------------------------------------





(c)            the acquired Property, business or Person is in a business
permitted under Section 6.12; and


(d)            at the time of and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing.


“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.10(b).


“Permitted Encumbrances” means:


(a)            Liens imposed by law for taxes, assessments or other governmental
charges that are not yet delinquent or are being contested in compliance with
Section 5.04;


(b)            carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’, workmen’s, suppliers’ and other like Liens imposed by
law, arising in the ordinary course of business and securing obligations that
are either (i) not overdue by more than sixty (60) days or (ii) being contested
in good faith by appropriate proceedings and reserves with respect thereto have
been set aside to the extent required by GAAP;


(c)            (i) Liens, pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Borrower or any Restricted Subsidiary;


(d)            Liens or deposits to secure the performance of bids, trade
contracts, governmental contracts, tenders, statutory bonds, leases, statutory
obligations, surety, stay, customs, appeal and replevin bonds, performance bonds
or in favor of franchisors or other regulatory bodies and other obligations of a
like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business;


(e)            Liens in respect of judgments, decrees, attachments or awards
that do not constitute an Event of Default under clause (k) of Article VII;


(f)            easements, restrictions (including zoning restrictions),
rights-of-way, covenants, licenses, encroachments, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary; and


-28-

--------------------------------------------------------------------------------





(g)            any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by the
Borrower or any other Restricted Subsidiary as a part of its business and
covering only the assets so leased;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any amendment, modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness of such Person; provided that (a)
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (b) other than with respect to Permitted Refinancing Indebtedness
in respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Term Loan Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal, replacement or extension has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) if any Liens securing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations, the Liens securing such Indebtedness
shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations on terms that are at least
as favorable to the Secured Parties (in the good faith determination of the
Borrower) as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
taken as a whole.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


-29-

--------------------------------------------------------------------------------





“Platform” has the meaning assigned in Section 9.01(c).


“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.


“Pole Agreement” means any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any Cable System.


“Preferred Stock” as applied to the Equity Interests of any Person, means Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.


“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated Operating Cash Flow of the applicable
Acquired Entity or Business or the Consolidated Operating Cash Flow of the
Borrower, the pro forma increase or decrease in such Consolidated Operating Cash
Flow, projected by the Borrower in good faith as a result of (a) actions that
have been taken or are expected to be taken during such Post-Acquisition Period
for the purposes of realizing reasonably identifiable and factually supportable
cost savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business with the operations of the Borrower and its
Subsidiaries, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that (i)
any such pro forma increase or decrease to such Consolidated Operating Cash Flow
shall be without duplication for cost savings or additional costs already
included in such Consolidated Operating Cash Flow for such period of measurement
and (ii) any increase to Consolidated Operating Cash Flow pursuant to this
definition of “Pro Forma Basis” shall be subject to the limitations set forth in
the proviso of clause (vii) of the definition of “Consolidated Operating Cash
Flow”.


“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower owned by the Borrower or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries or any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” or designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be included, (b) any repayment, redemption or retirement of
Indebtedness and (c) any Indebtedness incurred, assumed or guaranteed by the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause (A)
above (but without duplication thereof), the foregoing pro forma adjustments may
be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated Operating
Cash Flow and give effect to events (including operating expense reductions)
that are in the good faith determination of the Borrower (I) reasonably
identifiable and factually supportable (provided that (i) any increase to
Consolidated Operating Cash Flow pursuant to this definition of “Pro Forma
Basis” shall be subject to the limitations set forth in the proviso of clause
(vii) of the definition of “Consolidated Operating Cash Flow” and (ii) any such
pro forma increase or decrease to such Consolidated Operating Cash Flow shall be
without duplication for cost savings or additional costs already included in
such Consolidated Operating Cash Flow for such period of measurement) and (y)
expected to have a continuing impact on the consolidated financial results of
the Borrower or (II) otherwise consistent with the definition of Pro Forma
Adjustment.


-30-

--------------------------------------------------------------------------------





“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.


“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.10(c)(ii).


“Public Lender” has the meaning assigned in Section 9.01(c).


“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.


“Qualifying Lenders” has the meaning provided in Section 2.10(c)(iv).


“Qualifying Loans” has the meaning provided in Section 2.10(c)(iv).


“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.


“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Term Loan Refinancing Debt.


“Refinancing Revolving Commitments” means Increased Commitments that are
designated by the Borrower in a certificate of a Responsible Officer delivered
to the Administrative Agent on or prior to the date of issuance as “Refinancing
Revolving Commitments”.


“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.


-31-

--------------------------------------------------------------------------------





“Register” has the meaning set forth in Section 9.04(c).


“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.


“Rejection Notice” has the meaning assigned to such term in Section 2.10(b)(iv).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.


“Removal Effective Date” has the meaning assigned to such term in paragraph (g)
of Article VIII.


“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.


“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).


“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.


“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and/or unused Revolving Commitments representing more than 50% of the
sum of the total Revolving Credit Exposure and unused Revolving Commitments at
such time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


-32-

--------------------------------------------------------------------------------





“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests of the Borrower or any Restricted Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.


“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this Agreement. 
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, in the applicable Additional Credit Extension Amendment or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Revolving Commitments is $200,000,000.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans and its LC Exposure and
Swingline Exposure at such time.


“Revolving Credit Maturity Date” means June 30, 2020.


“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01(b).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.


“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.


-33-

--------------------------------------------------------------------------------





“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).


“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.


“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent and the Borrower, by and
between the Administrative Agent and the collateral agent for one or more
classes of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing the Obligations rank prior to the Liens securing such other
Indebtedness, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or in connection with any United States or
foreign bankruptcy, liquidation or insolvency proceeding shall first be applied
to repay all Obligations (whether or not allowed in any such proceeding) prior
to being applied to the obligations in respect of such other Indebtedness and
(iii) until the repayment of the Obligations in full and termination of
commitments hereunder (subject to customary limitations with respect to
contingent obligations and other customary qualifications and, in the case of
such Indebtedness in the form of bank debt, to customary standstill provisions)
the Administrative Agent shall have the sole right to take enforcement actions
with respect to the Collateral.


“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.


“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks, any Affiliate of
a Lender or the Administrative Agent to which Obligations are owed and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VIII.


“Security Agreement” means the Security Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit D, together
with each security agreement supplement executed and delivered pursuant to
Section 5.09.


“Senior Notes” means (a) $450 million aggregate principal amount of the
Borrower’s 5.75% Senior Notes due 2022 outstanding on the Closing Date and
(b) any substantially identical senior unsecured notes that are registered under
the Securities Act and issued in exchange for any of the senior unsecured notes
described in clause (a) of this definition.


“Senior Notes Indenture” means the indenture for the 5.75% Senior Notes due
2022, dated as of June 17, 2015, between the Borrower, the guarantors party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee.


“Senior Secured Indebtedness” means, as of any date of determination, the amount
of Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, unsecured Indebtedness of the
Borrower and its Restricted Subsidiaries and (ii) the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date and (y) $100,000,000.


-34-

--------------------------------------------------------------------------------





“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (a)
Senior Secured Indebtedness as of such date to (b) Annualized Operating Cash
Flow determined in respect of the fiscal quarter ending on, or most recently
ended prior to, such date.


“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Borrower other than (i) any Foreign Holding Company, (ii) any Unrestricted
Subsidiary, (iii) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC and (iv) any Domestic
Subsidiary that is an Immaterial Subsidiary; provided, further, that upon any
wholly owned Domestic Subsidiary ceasing to meet the requirements of one or more
of clauses (i) through (iv) of this definition, the Borrower shall be deemed to
have acquired a Specified Domestic Subsidiary at such time and shall cause such
Domestic Subsidiary to comply with the applicable provisions of Section 5.09.


“Specified Representations” means the representations and warranties made by the
Borrower and the relevant parties pursuant to Sections 3.01(a)(i), 3.02,
3.03(b)(ii), 3.08, 3.10 (provided that references therein to (i) “Transactions”
shall instead refer to the applicable Permitted Acquisition or similar
investment (and any related transactions) and (ii) “Closing Date” shall instead
refer to the date in which any such transactions in clause (i) are consummated),
3.13, 3.14 and 3.15 and the final sentence of Section 3.16.


“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination:  (i) (A) any Investment by the Borrower or any Restricted
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a wholly-owned Restricted Subsidiary on the first
day of such period, (B) any Asset Sale or Casualty Event or discontinuation of
operations, in each of subclause (A) and subclause (B) with respect to a
business (as such term is used in Regulation S-X Rule 11-01), a cable system, a
company, a segment, an operating division or unit or line of business, (ii) any
incurrence, assumption, guarantee, repayment, redemption, or extinguishment of
Indebtedness, (iii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 5.11 and (iv) any Restricted
Payment.


-35-

--------------------------------------------------------------------------------





“Spin-Off” has the meaning set forth in the definition of the “Transactions.”


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve percentage
shall include those imposed pursuant to such Regulation D.  Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Subsequent Transaction” has the meaning assigned to such term in Section 1.06.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or is otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


-36-

--------------------------------------------------------------------------------





“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A. and any other Lender (subject
to such Lender’s consent) designated by the Borrower and consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
that becomes a Swingline Lender, in each case in its capacity as lender of
Swingline Loans hereunder, or any successor Swingline Lender hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit F.


“Swingline Loan Sublimit” means $10,000,000.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Term Lender” means a Lender holding Term Loans or a Term Loan Commitment.


“Term Loan Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan pursuant to Section 2.01(a), as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s Term
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed a Term Loan
Commitment, as applicable.  The initial aggregate amount of the Lenders’ Term
Loan Commitments is $100,000,000.


“Term Loan Maturity Date” means June 30, 2020.


“Term Loan Refinancing Debt ” means any Indebtedness consisting of debt
securities or credit facilities incurred or Guaranteed by Loan Parties following
the Closing Date that are designated by the Borrower in a certificate of a
Responsible Officer delivered to the Administrative Agent on or prior to the
date of issuance as “Term Loan Refinancing Debt”; provided that (i) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the 91st day after the
Term Loan Maturity Date, (ii) such Indebtedness is not secured by any assets of
the Borrower or any of its Restricted Subsidiaries except for assets subject to
Liens permitted by Section 6.02(s), (iii) such Indebtedness is not incurred or
Guaranteed by any Restricted Subsidiaries that are not Loan Parties and (iv) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, call protection, rate floors, fees, discounts, premiums, and
optional prepayment and redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the Borrower (except for provisions applicable only to periods
after the Term Loan Maturity Date).


-37-

--------------------------------------------------------------------------------





“Term Loans” means the Initial Term Loans, the Incremental Term Loans of each
series and the Extended Term Loans of each series, collectively.


“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Indebtedness on such date less the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date and (y)
$100,000,000 to (b) Annualized Operating Cash Flow determined in respect of the
fiscal quarter ending on, or most recently ended prior to, such date.


“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the borrowing of
Initial Term Loans hereunder on the Closing Date, (ii) the issuance of the
Senior Notes on or prior to the Closing Date, (iii) the use of the proceeds of
the Initial Term Loans borrowed on the Closing Date, together with the proceeds
of the Senior Notes, (x) to pay a distribution to Graham Holdings Company
(“Graham”) in connection with Graham’s spin-off of the Borrower (the
“Spin-Off”), (y) to fund cash to the balance sheet of the Borrower and (z) for
general corporate purposes and (iv) the payment of fees and expenses in
connection with the foregoing.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.


“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).


“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.


“Unreimbursed Amount” has the meaning set forth in Section 2.05(c)(i).


“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.11 subsequent to the Closing Date
and any Subsidiary of an Unrestricted Subsidiary.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.


“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.


-38-

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, refinanced, restated, replaced or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), unless otherwise expressly stated to the contrary,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Any reference herein to the “knowledge” of the Borrower or any
Restricted Subsidiary means the actual knowledge of a Responsible Officer of
such Person.


SECTION 1.04.  Accounting Terms; GAAP.


(a)            Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time); provided, further, that
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to any
change to GAAP occurring after the date hereof as a result of the adoption of
any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on the date hereof.


-39-

--------------------------------------------------------------------------------





(b)            Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and First Lien Net Leverage Ratio shall
be calculated with respect to such period on a Pro Forma Basis.


SECTION 1.05.  Payments on Business Days.  When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.


SECTION 1.06.  Limited Condition Transactions.


(a)            In connection with any action taken solely in connection with a
Permitted Acquisition whose consummation is not conditioned on the availability
of, or on obtaining, third party financing, Investment or redemption or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption or repayment (a “Limited Condition Transaction”), for purposes of (i)
determining compliance with any provision of this Agreement (other than Section
6.09) which requires the calculation of any financial ratio or test, including
the First Lien Net Leverage Ratio, Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio and any other financial ratio (and for the avoidance of doubt, to
also include any financial ratio or test set forth in Section 2.19 or (ii)
testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Total Assets and including any
determination of whether a Default or Event of Default has occurred and is
continuing), in each case, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (the “LCT
Test Date”), and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred on the first day of the most recent test period
ending prior to the LCT Test Date (except with respect to any incurrence or
repayment of Indebtedness for purposes of the calculation of any leverage-based
test or ratio, which shall in each case be treated as if they had occurred on
the last day of such test period), the Borrower would have been permitted to
take such action on the relevant LCT Test Date in compliance with such ratio,
test or basket, such ratio, test or basket shall be deemed to have been complied
with.  For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in the total assets of
the Borrower or the person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have been exceeded as a result of such
fluctuations.


-40-

--------------------------------------------------------------------------------





If the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any calculation of any ratio, test or basket
availability with respect to the incurrence of Indebtedness or Liens, the making
of Restricted Payments, the making of any Investment, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the
Borrower, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary (a “Subsequent
Transaction”) following the relevant LCT Test Date and prior to the earlier of
the date on which such Limited Condition Transaction is consummated or the date
that the definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied (i) on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have not been consummated.


SECTION 1.07.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


SECTION 1.08.  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such times.


-41-

--------------------------------------------------------------------------------





ARTICLE II


The Credits


SECTION 2.01.  Commitments.


(a)            Subject to the terms and conditions set forth herein, each Lender
having a Term Loan Commitment severally agrees to make a term loan (an “Initial
Term Loan”) on the Closing Date to the Borrower in Dollars by making immediately
available funds to the Administrative Agent’s account not later than the time
specified by the Administrative Agent, which Initial Term Loans shall not exceed
for any such Lender the Term Loan Commitment of such Lender.  Amounts repaid in
respect of Initial Term Loans may not be reborrowed.


(b)            Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Borrower in Dollars from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Credit Exposures
exceeding the sum of the total Revolving Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.


(a)            Each Loan (other than a Swingline Loan) shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Swingline Loan
shall be made in accordance with the procedures set forth in Section 2.04.


(b)            Subject to Section 2.13, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of Base Rate Loans or Eurocurrency Loans
as the Borrower may request in accordance herewith.  Each Swingline Loan shall
be a Base Rate Loan.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c)            Each Borrowing of, conversion to or continuation of
(i) Eurocurrency Loans shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if not an integral multiple, the entire available
amount) and not less than $1,000,000 and (ii) Base Rate Loans (other than
Swingline Loans which shall be subject to Section 2.04) shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that Eurocurrency Revolving Loans and Base Rate Revolving Loans may be
in an aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(c).  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twenty (20) Eurocurrency Borrowings
outstanding.


-42-

--------------------------------------------------------------------------------





(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request or convert a Base Rate Borrowing to or
continue, any Eurocurrency Borrowing if the Interest Period requested (i) with
respect to a Revolving Borrowing would end after the Revolving Credit Maturity
Date or (ii) with respect to a Term Loan Borrowing would end after the Term Loan
Maturity Date.


SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
Borrower shall notify the Administrative Agent of such request, which may be
given by telephone, not later than (i) 1:00 p.m., New York City time, three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Loans or of any conversion of Eurocurrency Loans to
Base Rate Loans,  and (ii) 12:00 noon, New York City time, on the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurocurrency Loans having an Interest Period of twelve months
in duration as provided in the definition of “Interest Period,” (x) the
applicable notice must be received by the Administrative Agent not later than
1:00 p.m., New York City time, four Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is available to all
of them and (y) not later than 1:00 p.m., New York City time, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Loans, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders.  Each Borrowing Request shall
be irrevocable and, in the case of a telephonic Borrowing Request, shall be
confirmed promptly by hand delivery or telecopy or transmission by electronic
communication in accordance with Section 9.01(b) to the Administrative Agent of
a written Borrowing Request substantially in the form attached hereto as Exhibit
E and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i)            the Class of Loans to which such Borrowing Request relates;


(ii)            the aggregate amount of the requested Borrowing, conversion or
continuation;


(iii)            the date of such Borrowing, conversion or continuation, which
shall be a Business Day;


(iv)            whether such Borrowing, conversion or continuation is to be a
Base Rate Borrowing or a Eurocurrency Borrowing;


(v)            in the case of a Eurocurrency Borrowing, the Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


-43-

--------------------------------------------------------------------------------





(vi)            the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and


(vii)            whether the Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
converted into Base Rate Loans.  If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing. 
Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency
Loan.  During the existence of an Event of Default, the Administrative Agent, at
the direction of the Required Lenders, may require that no Loans may be
requested as, converted to or continued as Eurocurrency Loans without the
consent of the Required Lenders.


SECTION 2.04.  Swingline Loans.


(a)            Subject to the terms and conditions set forth herein, the
Swingline Lender may in its discretion, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period; provided that no
such Swingline Loan shall be permitted if, after giving effect thereto, (i) the
aggregate principal amount of outstanding Swingline Loans would exceed the
Swingline Loan Sublimit, (ii) the aggregate Revolving Credit Exposures would
exceed the total Revolving Commitments or (iii) unless otherwise agreed by such
Swingline Lender, the aggregate amount of Swingline Loans, Revolving Loans and
Letters of Credit issued by such Swingline Lender would exceed such Swingline
Lender’s Revolving Commitments hereunder; provided further that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  Immediately upon the making of a Swingline Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swingline Loan.


(b)            To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.04(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, the Swingline Lender shall make such Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender or the Administrative Agent (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(c), by remittance to the relevant Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.


-44-

--------------------------------------------------------------------------------





(c)            (i) The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of the applicable Class of Swingline Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Request for purposes hereof) and in accordance
with the requirements of Section 2.02 and Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Commitments of the
applicable Class and the conditions set forth in Section 4.02.  The Swingline
Lender shall furnish the Borrower with a copy of the applicable Borrowing
Request promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Percentage (of the
amount of the applicable Class of Swingline Loans) of the aggregate amount
specified in such Borrowing Request available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m., New York City time, on
the day specified in such Borrowing Request, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swingline Lender.


(ii)            If for any reason any Swingline Loan cannot be refinanced by
such Base Rate Loan in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Revolving Lenders fund
its risk participation in the relevant Swingline Loan and such Revolving
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.  If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Bank Funding Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Base Rate Loan included in the relevant
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (ii) shall be conclusive absent manifest error.


-45-

--------------------------------------------------------------------------------





(iii)            Each Revolving Lender’s obligation to make Base Rate Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.


(d)            (i)  At any time after any Revolving Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Revolving Lender its Applicable Percentage thereof in
the same funds as those received by the Swingline Lender.


(ii)            If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 9.08
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Bank Funding
Rate.  The Administrative Agent will make such demand upon the request of the
Swingline Lender.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)            The Swingline Lender shall be responsible for invoicing the
Borrower for interest on the Swingline Loans.  Until each Revolving Lender funds
its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Applicable Percentage of any Swingline Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.


(f)            The Borrower shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.


(g)            If the maturity date shall have occurred in respect of any
tranche of Revolving Commitments at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date, then on
the earliest occurring maturity date all then outstanding Swingline Loans shall
be repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.05(d)), there shall exist sufficient unutilized Extended Revolving Commitments
or Revolving Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant the Extended Revolving Commitments or Revolving
Commitments which will remain in effect after the occurrence of such maturity
date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments or
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.


-46-

--------------------------------------------------------------------------------





(h)           The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.


SECTION 2.05.  Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)            Subject to the terms and conditions set forth herein, (x) each
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.05, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
or its Restricted Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (y) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Restricted Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (i) the aggregate LC Exposure shall not exceed the LC
Exposure Sublimit, (ii) the aggregate amount of LC Exposure with respect to
Letters of Credit issued and outstanding by any Issuing Bank shall not exceed
its Issuing Bank LC Exposure Sublimit at any one time, (iii) the total Revolving
Credit Exposures shall not exceed the total Revolving Commitments and (iv) the
aggregate amount of Swingline Loans, Revolving Loans and Letters of Credit
issued by the Issuing Bank would not exceed such Issuing Bank’s Revolving
Commitments hereunder.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.


-47-

--------------------------------------------------------------------------------





(ii)            No Issuing Bank shall issue any Letter of Credit, if: (A)
subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable Issuing Bank have
approved such expiry date; or (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable Issuing Bank have approved such expiry
date.


(iii)            No Issuing Bank shall be under any obligation to issue any
Letter of Credit if:


(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;


(B)            the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;


(C)            except as otherwise agreed by the Administrative Agent and such
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$100,000;


(D)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(E)            a default of any Revolving Lender’s (of the applicable Class)
obligations to fund under Section 2.05(c) exists or any Revolving Lender (of the
applicable Class) is at such time a Defaulting Lender hereunder, unless such
Issuing Bank has entered into satisfactory arrangements (in the Issuing Bank’s
sole and absolute discretion) with the Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender
(including as a result of the reallocation of such Defaulting Lender’s LC
Exposure among the non-defaulting Revolving Lenders as contemplated by Section
2.21).


(iv)            No Issuing Bank shall amend any Letter of Credit if the Issuing
Bank would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


-48-

--------------------------------------------------------------------------------





(v)            No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.


(vi)            Each Issuing Bank shall act on behalf of the applicable
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Bank shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article VII included such Issuing Bank
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Bank.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered (in writing, by e-mail, fax or
other electronic means) to the applicable Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application or amendment
request, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 1:00 p.m., New York
City time, at least two Business Days (or such later date and time as the
applicable Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable Issuing Bank may require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit amendment request shall specify in form and detail satisfactory to the
applicable Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable Issuing Bank
may require.  Additionally, the Borrower shall furnish to the applicable Issuing
Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable Issuing Bank or the Administrative Agent
may reasonably require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof.  Unless an Issuing Bank
has received written notice from the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit by an Issuing Bank, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage of the relevant Class times the amount of such Letter of Credit.


-49-

--------------------------------------------------------------------------------





(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to an Issuing Bank for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that no Issuing Bank shall permit any such extension if (A)
such Issuing Bank has determined that it would not be permitted at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.05(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.


(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall promptly examine the documents presented relevant to such drawing and
shall notify the Borrower and the Administrative Agent thereof.  Not later than
1:00 p.m., New York City time, on the Business Day following the Business Day on
which the Borrower shall have received such notice, the Borrower shall reimburse
such Issuing Bank through the Administrative Agent in an amount equal to the
amount of such drawing.  If the Borrower fails to so reimburse such Issuing Bank
by such time, the Administrative Agent shall promptly notify each applicable
Revolving Lender of the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Revolving Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a Base
Rate Revolving Loan to be disbursed on such date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the applicable Class of Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice).  Any notice given by the applicable Issuing
Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.


-50-

--------------------------------------------------------------------------------





(ii)            Each Revolving Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the applicable Issuing Bank at the Administrative Agent’s office for
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.05(c)(iii), such Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Borrower in such amount.


(iii)          With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
Issuing Bank a L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Revolving Lender’s payment to the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.05(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute a L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.


(iv)          Until each applicable Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.


(v)            Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse each Issuing Bank for amounts drawn under Letters of
Credit of the applicable Class issued by it, as contemplated by this Section
2.05(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against such Issuing Bank, the
Borrower, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Borrowing Request).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse an Issuing Bank for the amount of any payment made by such Issuing
Bank under any Letter of Credit, together with interest as provided herein.


-51-

--------------------------------------------------------------------------------





(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of an Issuing Bank any amount required to
be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(ii), such Issuing Bank
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of an Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)            At any time after an Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.05(c), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in Dollars and in the same funds as those received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.05(c)(i) is required to be
returned under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Bank Funding Rate from time to time in effect.  The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.


(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
each Issuing Bank for each drawing under each Letter of Credit issued by it and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by such Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by such Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary.  The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Bank and its correspondents unless such notice is given as aforesaid.


-52-

--------------------------------------------------------------------------------





(f)            Role of Issuing Banks.  Each Revolving Lender and the Borrower
agree that, in paying any drawing under any Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against any Issuing Bank, and such Issuing Bank may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Bank’s willful misconduct or gross negligence
or such Issuing Bank’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


-53-

--------------------------------------------------------------------------------





(g)           Cash Collateral.


(i)            Upon the request of the applicable Issuing Bank, if, as of the
Letter of Credit Expiration Date, any LC Exposure for any reason remains
outstanding, the Borrower shall immediately Cash Collateralize (or otherwise
backstop in a manner satisfactory to such Issuing Bank) 103% of the then
outstanding amount of all LC Exposure with respect to Letters of Credit issued
by such Issuing Bank.


(ii)           In addition, if the Administrative Agent notifies the Borrower at
any time that the LC Exposure at such time exceeds the LC Exposure Sublimit then
in effect, then, within two Business Days (or such later time as the
Administrative Agent may agree in its sole discretion) after receipt of such
notice, the Borrower shall Cash Collateralize the LC Exposure in an amount equal
to the amount by which the LC Exposure exceeds the LC Exposure Sublimit.


(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.


(i)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(j)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit.  The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.


(k)           If the maturity date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
maturity date shall not have occurred are then in effect, such Letters of Credit
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section 2.05(c)
and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.05(g).  Commencing with the maturity date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches of Revolving Commitments.


-54-

--------------------------------------------------------------------------------





SECTION 2.06.  Funding of Borrowings.


(a)            Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage or other percentage provided for
herein; provided that Swingline Loans shall be made as provided in Section
2.04.  The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(c) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.


(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Overnight Bank Funding Rate or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans of the
applicable Class.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.


SECTION 2.07.  [Reserved].


SECTION 2.08.  Termination and Reduction of Commitments.


(a)           Unless previously terminated, (i) the Term Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Closing Date and (ii) all
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.


(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000, (or, if less, the remaining amount of
such Commitments) and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10 and Cash Collateralization (or other
backstop in respect of) outstanding Letters of Credit, the total Revolving
Credit Exposures would exceed the total Revolving Commitments.


-55-

--------------------------------------------------------------------------------





(c)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any election to terminate or reduce the Commitments
under paragraph (b) of this Section not later than 1:00 p.m., New York City
time, three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or instruments of
Indebtedness or the occurrence of any other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments shall be permanent.  Subject to
Section 2.20(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.


SECTION 2.09.  Repayment of Loans; Evidence of Debt.


(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to the Borrower on the Revolving Credit
Maturity Date in Dollars and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five (5) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Loan is made, the Borrower shall repay all Swingline Loans then outstanding.


(b)           The Borrower promises to repay in Dollars the Initial Term Loans
at the dates and in the amounts set forth below:


Date
 
Amount
       
September 30, 2015
 
$
625,000
 
December 31, 2015
 
$
625,000
 
March 31, 2016
 
$
625,000
 
June 30, 2016
 
$
625,000
 
September 30, 2016
 
$
1,250,000
 
December 31, 2016
 
$
1,250,000
 
March 31, 2017
 
$
1,250,000
 
June 30, 2017
 
$
1,250,000
 
September 30, 2017
 
$
1,875,000
 
December 31, 2017
 
$
1,875,000
 
March 31, 2018
 
$
1,875,000
 
June 30, 2018
 
$
1,875,000
 
September 30, 2018
 
$
2,500,000
 
December 31, 2018
 
$
2,500,000
 
March 31, 2019
 
$
2,500,000
 
June 30, 2019
 
$
2,500,000
 
September 30, 2019
 
$
3,750,000
 
December 31, 2019
 
$
3,750,000
 
March 31, 2020
 
$
3,750,000
 



-56-

--------------------------------------------------------------------------------





provided, however, that the Borrower shall repay the entire unpaid principal
amount of the Initial Term Loans on the Term Loan Maturity Date.


(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.


(f)            Any Lender may request that Loans made by it be evidenced by
promissory notes.  In such event, the Borrower shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.


SECTION 2.10.  Prepayment of Loans.


(a)           Optional Prepayments.  (i)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing of any Class in whole or
in part, without premium or penalty except as set forth in clause (c) below,
subject to prior notice in accordance with paragraph (a)(ii) of this Section.


(ii)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any prepayment hereunder (i) in the case of prepayment
of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 12:00 pm., New York City
time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the Class or Classes of Loans to be repaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that such
notice may state that it is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the date for prepayment
specified therein) if such condition is not satisfied.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of Initial Term Loans pursuant to this Section 2.10(a) shall be
applied to repayments thereof required pursuant to Section 2.09(b) in the order
selected by the Borrower.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the notice of prepayment.  Prepayments pursuant
to this Section 2.10(a) shall be accompanied by accrued interest to the extent
required by Section 2.12 and shall be subject to Section 2.15.


-57-

--------------------------------------------------------------------------------





(b)           Mandatory Prepayments.


(i)            If the Administrative Agent notifies the Borrower at any time
that the aggregate Revolving Credit Exposure at such time exceeds the Revolving
Commitments then in effect, then, within one Business Day after receipt of such
notice, the Borrower shall prepay Revolving Loans or Swingline Loans and/or Cash
Collateralize the LC Exposure in an aggregate amount equal to such excess;
provided, however, that, subject to the provisions of Section 2.05(g)(ii), the
Borrower shall not be required to Cash Collateralize the LC Exposures pursuant
to this Section 2.10(b) unless after the prepayment in full of such Loans the
Revolving Credit Exposure exceeds the Revolving Commitments then in effect.


(ii)           (A)  If the Borrower or any Restricted Subsidiary receives any
Net Cash Proceeds from any Asset Sale or Casualty Event, the Borrower shall
apply an amount equal to 100% of such Net Cash Proceeds (in the case of an Asset
Sale by a Foreign Subsidiary in connection with which funds are repatriated to
the United States in order to comply with this Section 2.10(b)(ii), net of
additional taxes payable or reserved against as a result thereof) to prepay Term
Loans in accordance with Section 2.10(b)(iv) on or prior to the date which is
ten (10) Business Days after the date of the realization or receipt of such Net
Cash Proceeds; provided that no such prepayment shall be required pursuant to
this Section 2.10(b)(ii)(A) with respect to such Net Cash Proceeds, that the
Borrower shall reinvest in accordance with Section 2.10(b)(ii)(B);


(B)          With respect to any Net Cash Proceeds realized or received with
respect to any Asset Sale or Casualty Event, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the Borrower’s or a Restricted Subsidiary’s business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
Borrower or a Restricted Subsidiary enters into a legally binding commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within six (6) months following the last day of such twelve month
period; provided that any such Net Cash Proceeds that are not so reinvested
within the applicable time period set forth above shall be applied as set forth
in Section 2.10(b)(ii)(A) within five (5) Business Days after the end of the
applicable time period set forth above.


-58-

--------------------------------------------------------------------------------





(iii)          If the Borrower or any Restricted Subsidiary incurs or issues any
Refinancing Indebtedness or any Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 6.01 (without prejudice to the
restrictions therein), the Borrower shall apply an amount equal to 100% of such
Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
therefrom to prepay the Loans being refinanced thereby in accordance with
Section 2.10(b)(iv) on or prior to the date which is three (3) Business Days
after the receipt of such Net Cash Proceeds.


(iv)         The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(ii) through (iii) of this Section 2.10(b) at least three (3) Business Days
prior to the date of such prepayment.  Each such notice shall specify the date
and amount of such prepayment.  The Administrative Agent will promptly notify
each Term Lender of the contents of the Borrower’s prepayment notice and of such
Term Lender’s pro rata share of the prepayment.  Each Term Lender may reject all
or a portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (ii) or (iii) of this Section 2.10(b) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. (New York time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment.  Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender.  If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such Lender’s pro rata share of such
mandatory prepayment of Term Loans.  Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the Term Loans of such Lenders (with such non-declining Term
Lenders having the right to decline any prepayment with Declined Proceeds at the
time and in the manner specified by the Administrative Agent).  To the extent
such non-declining Term Lenders elect to decline their pro rata share of such
Declined Proceeds, any Declined Proceeds remaining thereafter shall be retained
by the Borrower and used for any purpose not otherwise prohibited by this
Agreement.  The Administrative Agent may make appropriate adjustments to the
accounts of the Term Lenders to reflect any non pro rata payment of Term Loans
of any Class as a result of this Section 2.10(b)(iv).


(v)           Each prepayment of Term Loans pursuant to this Section 2.10(b)
shall be applied, subject to Section 2.10(b)(iv), pro rata to each Class of Term
Loans (on a pro rata basis to the Term Loans of the Lenders with such Class of
Term Loans), except that prepayments pursuant to Section 2.10(b)(iii) may be
applied to the Class or Classes of Term Loans selected by the Borrower and
shall, in each case, be further applied to such Class of Term Loans, first in
direct order of maturity to the scheduled repayments thereof occurring in the
next twelve months following the date of such prepayment pursuant to Section
2.09(b) and second ratably to the remaining scheduled repayments of such Class
required pursuant to Section 2.09(b).


-59-

--------------------------------------------------------------------------------





(vi)         Any prepayment of Term Loans pursuant to this Section 2.10(b) shall
be accompanied by accrued interest to the extent required by Section 2.12 and
shall be subject to Section 2.15.


(vii)        If the Spin-Off shall not have been consummated within one (1)
Business Day of the Closing Date, the Borrower shall prepay all Loans then
outstanding (plus accrued and unpaid interest), on or prior to the date that is
(2) Business Days after the Closing Date.


(c)           (i) Notwithstanding anything to the contrary in Section 2.10(a)
(which provisions shall not be applicable to this Section 2.10(c)), the Borrower
shall have the right at any time and from time to time to prepay its Term Loans
of any Class owing to Lenders electing to participate in such prepayments at a
discount to the par value of such Term Loans and on a non-pro rata basis (each,
a “Discounted Voluntary Prepayment”) pursuant to the procedures described in
this Section 2.10(c); provided that (A) no Discounted Voluntary Prepayment shall
be made unless immediately after giving effect to such Discounted Voluntary
Prepayment, no Default or Event of Default has occurred and is continuing,
(B) no proceeds of Revolving Loans shall be utilized to make any Discounted
Voluntary Prepayment, (C) any Discounted Voluntary Prepayment shall be offered
to all Lenders with Term Loans of the applicable Class on a pro rata basis and
(D) the Borrower on the date such Discounted Voluntary Prepayment is made shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower stating (1) that no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment and (2) that
each of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.10(c) has been satisfied or waived.


(ii)           To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below.  The Proposed Discounted Prepayment Amount of Term
Loans shall not be less than $10,000,000.  The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount for Term Loans and the
Class of Term Loans to which such offer relates, (B) a discount range (which may
be a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of such Term Loans (the “Discount Range”) and (C) the date by which
Lenders are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment which shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (the “Acceptance
Date”).


(iii)          Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.10(c)(ii), the Administrative Agent shall promptly
notify each applicable Lender thereof.  On or prior to the Acceptance Date, each
Lender with Term Loans of the applicable Class may specify by written notice
substantially in the form of Exhibit L hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a prepayment price of 80% of
the par value of the Term Loans to be prepaid) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of the applicable Class held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”).  Based on the Acceptable Discounts and
principal amounts of Term Loans specified by the Lenders in Lender Participation
Notices, the Administrative Agent, in consultation with the Borrower, shall
calculate the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the Borrower
if the Borrower has selected a single percentage pursuant to Section 2.10(c)(ii)
for the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range.  The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below).  Any Lender with outstanding Term Loans
under the applicable Class whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.


-60-

--------------------------------------------------------------------------------





(iv)         A Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) of the
applicable Class offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrower shall prepay all Qualifying
Loans.


(v)           Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date, without premium or penalty (and with any
amounts due under Section 2.15), upon irrevocable notice substantially in the
form of Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m. New York City
time, two Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to, but not including, such date on the amount prepaid.


-61-

--------------------------------------------------------------------------------





(vi)         To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.10(c)(iii)
above) reasonably established by the Administrative Agent and the Borrower.


(vii)        Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, a Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.


(viii)      To the extent the Term Loans are prepaid pursuant to this Section
2.10(c), scheduled amortization amounts for the Term Loans of such Class under
Section 2.09 shall be reduced on a pro rata basis by the principal amount of the
Term Loans so prepaid.


(ix)          For the avoidance of doubt, any Loans that are prepaid pursuant to
this Section 2.10(c) shall be deemed canceled immediately upon giving effect to
such prepayment.


SECTION 2.11.  Fees.


(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount by which the Revolving Commitment of such
Lender exceeds the Revolving Loans and LC Exposure of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates; provided that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender at any time that such Lender shall be a Defaulting Lender. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


-62-

--------------------------------------------------------------------------------





(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent in the Agency Fee Letter.


(d)           The Borrower agrees to pay on the Closing Date, to the
Administrative Agent, for the account of each Lender, the fees payable to such
Lender with respect to its Commitments under this Agreement on the Closing Date.


(e)           All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.


SECTION 2.12.  Interest.


(a)           The Loans comprising each Base Rate Borrowing (including each
Swingline Loan) shall bear interest at the Base Rate in effect from time to time
plus the Applicable Rate.


(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)           Notwithstanding the foregoing, while an Event of Default exists
under clause (a), (b), (h) or (i) of Article VII, the Borrower shall pay
interest on all overdue amounts, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (the
“Default Rate”).


(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Revolving Loan prior to the end of the Availability Period or a
Swingline Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


-63-

--------------------------------------------------------------------------------





(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Base Rate or Eurocurrency
Rate shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement, and such determination shall be conclusive absent
manifest error.


SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:


(a)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or


(b)            the Administrative Agent is advised by the Required Lenders that
the Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.


SECTION 2.14.  Increased Costs.


(a)           If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank;


(ii)            subject a Lender or Issuing Bank to any additional Tax (other
than any Excluded Taxes or Indemnified Taxes indemnified under Section 2.16); or


(iii)            impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;


-64-

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder, whether of
principal, interest or otherwise, in each case by an amount deemed by such
Lender or such Issuing Bank to be material in the context of its making of, and
participation in, extensions of credit under this Agreement, then, upon the
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           If any Lender or any Issuing Bank determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time, upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.


(c)           A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined and certifying that such
Lender or Issuing Bank is generally charging such amounts to similarly situated
borrowers under comparable credit facilities shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days (or such later date as may be agreed by
the applicable Lender) after receipt thereof.


(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


-65-

--------------------------------------------------------------------------------





SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event.  Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (and excluding
any Applicable Rate), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Administrative Agent, who in turn will
deliver to the Borrower, and shall be conclusive absent manifest error. The
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within ten (10) days (or such later
date as may be agreed by the applicable Lender) after receipt thereof.


SECTION 2.16.  Taxes.


(a)           All payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes unless required by applicable Laws.  If any applicable withholding
agent shall be required to deduct any Indemnified Taxes or Other Taxes in
respect of any such payments, then (i) the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions have
been made (including deductions applicable to additional sums payable under this
Section 2.16) Lender or Issuing Bank (as the case may be) or, in the case of a
payment made to the Administrative Agent for its own account, the Administrative
Agent, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


(b)           Without duplication of Section 2.16(a), the Borrower shall pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, any Other Taxes.


(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes payable by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16), and any Other Taxes,
and, in each case, any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.


-66-

--------------------------------------------------------------------------------





(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)           Any Lender that is legally entitled to an exemption from or
reduction of withholding Tax under the law of any jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation referred to in the paragraph
below) obsolete, expired or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or the Administrative Agent) or promptly notify the Borrower and the
Administrative Agent of its legal ineligibility to do so.


Without limiting the generality of the foregoing, with respect to any Loan made
to the Borrower, any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally eligible to do
so), whichever of the following is applicable:


(i)            two duly completed original Internal Revenue Service Forms W‑8BEN
or W-8BEN-E (or any successor forms) claiming eligibility for benefits of an
income Tax treaty to which the United States of America is a party,


(ii)            two duly completed copies of Internal Revenue Service Forms
W‑8ECI (or any successor forms),


(iii)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) two
original certificates, in substantially the form of Exhibit I-1, or any other
form approved by the Borrower and the Administrative Agent, to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Foreign Lender’s conduct of a U.S. trade or business and (y) two original duly
completed Internal Revenue Service Forms W‑8BEN or W-8BEN-E (or any successor
forms),


-67-

--------------------------------------------------------------------------------





(iv)            to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two original Internal Revenue Service Forms W‑8IMY (or any successor forms) of
the Foreign Lender, accompanied by copies of Form W‑8ECI, W‑8BEN or W-8BEN-E, a
United States Tax Compliance Certificate, substantially in the form of Exhibit
I-2, Exhibit I-3, or Exhibit I-4, Form W‑9, Form W‑8IMY and/or any other
required information (or any successor forms) from each beneficial owner, as
applicable (provided that, if such Foreign Lender is a partnership and is not a
participating Lender and if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such beneficial owner), or


(v)            two originals of any other form prescribed by applicable
requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made, and


(vi)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment. 
Solely for purposes of this clause (vi), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.16(e).


(f)            If the Administrative Agent, an Issuing Bank or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall promptly pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 2.16 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent, such Issuing Bank or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Issuing Bank or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Issuing Bank
or such Lender in the event the Administrative Agent, such Issuing Bank or such
Lender is required to repay such refund to such Governmental Authority.  The
Administrative Agent, such Issuing Bank or such Lender shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that the Administrative Agent, such Issuing
Bank or such Lender may delete any information therein that the Administrative
Agent, such Issuing Bank or such Lender reasonably deems confidential).  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it reasonably deems confidential) to the Borrower or any other
Person.


-68-

--------------------------------------------------------------------------------





(g)           For the avoidance of doubt, for purposes of this Section 2.16, the
term “Lender” shall include any Swingline Lender and any Issuing Bank.


SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) without condition or deduction for any counterclaim, defense,
recoupment or setoff prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made in Dollars to the
Administrative Agent, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


-69-

--------------------------------------------------------------------------------





(c)            If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price promptly restored to the extent of
such recovery, without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant in accordance with Section 9.04.  The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Laws, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the relevant Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Bank Funding
Rate.  A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.


(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payments.


-70-

--------------------------------------------------------------------------------





SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.


(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.


(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
if any Lender is a Defaulting Lender, if any Lender fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each Lender of the applicable Class or each affected
Lender is required but the consent of the Required Lenders (or of a majority in
interest of the Lenders of the applicable Class, as the case may be) is obtained
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, but excluding the consents
required by, Section 9.04), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);


(ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14, Section 2.15
and Section 2.16) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);


-71-

--------------------------------------------------------------------------------





(iii)            in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)            such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


SECTION 2.19.  Incremental Facilities.


(a)           The Borrower may from time to time after the Closing Date elect to
increase the Revolving Commitments or any Extended Revolving Commitments
(“Increased Commitments”) or obtain one or more tranches of (or increase any
existing tranche of) term loans denominated in Dollars (each, an “Incremental
Term Loan”), in each case in an aggregate principal amount of not less than (x)
$10,000,000, in the case of Increased Commitments and (y) $20,000,000 (or such
lesser amount as the Administrative Agent may agree), in the case of Incremental
Term Loans so long as, after giving effect thereto, the aggregate amount of all
such Increased Commitments and all such Incremental Term Loans (other than
Refinancing Term Loans and Refinancing Revolving Commitments) does not exceed
$300,000,000 less the aggregate principal amount of Incremental Equivalent
Indebtedness previously incurred by the Borrower and its Restricted
Subsidiaries.  The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, a “New Lender”), to increase their existing
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, or extend Revolving Commitments or Extended Revolving
Commitments, as the case may be; provided that each New Lender (and, in the case
of an Increased Commitment, each Increasing Lender) shall be subject to the
approval of the Borrower and, to the extent such consent would be required under
Section 9.04 for an assignment to such New Lender, the Administrative Agent and,
in the case of an Increased Commitment, each Issuing Bank and Swingline Lender
(such consents not to be unreasonably withheld or delayed).  Without the consent
of any Lenders other than the relevant Increasing Lenders or New Lenders, this
Agreement and the other Loan Documents may be amended pursuant to an Additional
Credit Extension Amendment as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.19.  Increases of Revolving Commitments and Extended Revolving
Commitment and new Incremental Term Loans created pursuant to this Section 2.19
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or New Lenders and the Administrative
Agent shall notify each Lender thereof.  Notwithstanding the foregoing, no
increase in the Revolving Commitments or Extended Revolving Commitments or
Incremental Term Loans shall be permitted under this paragraph unless (i) on the
proposed date of the effectiveness of such increase in the Revolving Commitments
or Extended Revolving Commitments or borrowing of such Incremental Term Loan,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have


-72-

--------------------------------------------------------------------------------





received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower; provided, that to the extent agreed to by the
Lenders providing such Increased Commitments or Incremental Term Loans, as
applicable, and the proceeds of such Increased Commitments or Incremental Term
Loans, as the case may be, are used to finance a Permitted Acquisition or
similar Investment, with respect to the condition set forth in Section 4.02(a),
only the Specified Representations shall be required to be true and correct, and
the condition set forth in Section 4.02(b) shall be limited to an Event of
Default under clauses (a), (b), (h) or (i) of Article VII and (ii) other than in
the case of Refinancing Term Loans or Refinancing Revolving Commitments, the
Borrower shall be in compliance, calculated on a Pro Forma Basis (assuming for
this purpose that all Increased Commitments were fully drawn), with the
covenants contained in Section 6.09 as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) prior to such time.  On the effective date of
any increase in the Revolving Commitments or Extended Revolving Commitments,
(i) each relevant Increasing Lender and New Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of the applicable Lenders of such class to
equal its Applicable Percentage of such outstanding Loans, and (ii) if, on the
date of such increase, there are any Revolving Loans of the applicable Class
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
Increased Commitments be prepaid to the extent necessary from the proceeds of
additional Revolving Loans made hereunder by the Increasing Lenders and New
Lenders, so that, after giving effect to such prepayments and any borrowings on
such date of all or any portion of such Increased Commitments, the principal
balance of all outstanding Revolving Loans of such Class owing to each Lender
with a Revolving Commitment of such Class is equal to such Lender’s pro rata
share (after giving effect to any nonratable Increased Commitment pursuant to
this Section 2.19) of all then outstanding Revolving Loans of such Class.  The
Administrative Agent and the Lenders hereby agree that the borrowing notice,
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.  The deemed payments
made pursuant to clause (ii) of the second preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.15 if the deemed payment occurs
other than on the last day of the related Interest Periods.  The terms of any
Incremental Term Loans shall be as set forth in the Additional Credit Extension
Amendment providing for such Incremental Term Loans; provided that (i) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan Maturity Date, (ii) the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Term Loans, (iii) Incremental Term Loans shall
not participate on a greater than pro rata basis with the Term Loans in any
mandatory prepayment hereunder (except in the case of incurrence of Refinancing
Indebtedness in respect thereof), (iv) the provisions with respect to payment of
interest, original issue discount and upfront fees shall be as set forth in the
amendment providing for such Incremental Term Loans and (v) all other terms
applicable to such Incremental Term Loans (other than provisions specified in
clauses (i) through (iv) above) to the extent not identical to the terms of the
then outstanding Term Loans, shall be reasonably satisfactory to the
Administrative Agent.  The terms of any Increased Commitments shall be the same
as those of the Revolving Commitments or Extended Revolving Commitments, as
applicable; provided that Refinancing Revolving Commitments may have a later
maturity date than, and pricing and fees different from, those applicable to the
Revolving Commitments and Extended Revolving Commitments.  For the avoidance of
doubt, no Lender shall have any obligation to provide any Increased Commitment
or Incremental Term Loan.


-73-

--------------------------------------------------------------------------------





(b)          This Section 2.19 shall override any provisions in Section 9.02 to
the contrary.


SECTION 2.20.  Extended Term Loans and Extended Revolving Commitments.


(a)           The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of any Class in an aggregate principal amount
of not less than $20,000,000 (or such lesser amount as the Administrative Agent
may agree) (an “Existing Term Loan Class”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.20.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the Existing Term Loan Class) (an
“Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be consistent with the Term Loans under the
Existing Term Loan Class from which such Extended Term Loans are to be converted
except that:


(i)            all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than, or be reduced to a
lesser amount than, the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Class to the extent provided in the applicable
Additional Credit Extension Amendment;


(ii)            the pricing terms, including interest margins and interest rate
floors, with respect to the Extended Term Loans may be different than those for
the Term Loans of such Existing Term Loan Class and upfront fees may be paid to
the Extending Term Lenders to the extent provided in the applicable Additional
Credit Extension Amendment; and


(iii)            the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Term Loan Maturity Date.


(b)          Any Extended Term Loans converted pursuant to any Extension Request
shall be designated a series of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the limitations set forth in clause (a)
above, any Extended Term Loans converted from an Existing Term Loan Class may,
to the extent provided in the applicable Additional Credit Extension Amendment
and consistent with the requirements set forth above, be designated as an
increase in any previously established Class of Term Loans.


(c)           The Borrower shall provide the applicable Extension Request at
least ten (10) Business Days, or such shorter period as the Administrative Agent
may agree, prior to the date on which Lenders under the applicable Existing Term
Loan Class are requested to respond.  No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request.  Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative Agent
and acceptable to the Borrower).  In the event that the aggregate amount of Term
Loans under the Existing Term Loan Class subject to Extension Elections exceeds
the amount of Extended Term Loans requested pursuant to an Extension Request,
Term Loans of the Existing Term Loan Class subject to Extension Elections shall
be converted to Extended Term Loans on a pro rata basis based on the amount of
Term Loans included in each such Extension Election (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent and
acceptable to the Borrower).


-74-

--------------------------------------------------------------------------------





(d)          The Borrower may, with the consent of each Person providing an
Extended Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $10,000,000.


(e)           Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents required pursuant to this
Agreement).  Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto.  In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative
Agent.  No Lender shall be under any obligation to provide any Extended Term
Loan or Extended Revolving Commitment.


-75-

--------------------------------------------------------------------------------





(f)            The provisions of this Section 2.20 shall override any provision
of Section 9.02 to the contrary.


SECTION 2.21.  Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02.


(ii)            Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Bank or the Swingline Lender, to be held as
cash collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (B) such Loans or Letter of Credit
Borrowings were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.21(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.


-76-

--------------------------------------------------------------------------------





(iii)            Certain Fees.  That Defaulting Lender (A) shall not be entitled
to receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender for such period) and (B) shall be limited in its right to
receive a participation fee as provided in Section 2.21(c).


(iv)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.04 and 2.05, the Applicable Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the Revolving Credit Exposure of that Lender.


(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower for the period that such Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


(c)           Cash Collateral.  If the reallocation described in Section
2.21(a)(iv) above cannot, or can only partially, be effected, within three
(3) Business Day following the written request of the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender, the Borrower shall deliver to
the Administrative Agent cash collateral (or, in the case of Swingline Exposure,
at the Borrower’s election, prepayment ) in an amount sufficient to cover the
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure (after
giving effect to Section 2.21(a)(iv) and any cash collateral provided by the
Defaulting Lender or pursuant to Section 2.21(a)(ii) from payments made for the
account of such Defaulting Lender) for so long as such Swingline Exposure or LC
Exposure is outstanding; provided that, (i) if the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this clause (c),
the Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized; (ii) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to Section 2.21(a)(iv) above, then the
fees payable to the Lenders pursuant to Sections 2.11(b) shall be adjusted to
give effect to such reallocation; and (iii) if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to Section 2.21(a)(iv) or Section 2.21(c) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all participation fees payable under Section 2.11(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized.


-77-

--------------------------------------------------------------------------------





SECTION 2.22.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Base Rate Loans to Eurocurrency Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent) (at the option of the Borrower), prepay or convert all
Eurocurrency Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Loans and (y) if such notice asserts the illegality
of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.


-78-

--------------------------------------------------------------------------------





ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a date certain) as of
the date such representations and warranties are deemed to be made under Section
4.02 of this Agreement, that:


SECTION 3.01.  Organization; Powers; Subsidiaries.


(a)           Each of the Borrower and its Restricted Subsidiaries is (i) duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted and (iii) is qualified to do business in, and is in
good standing (to the extent such concept is applicable) in, every jurisdiction
where such qualification is required; except in each case referred to in clauses
(i) (other than with respect to the Borrower), (ii) or (iii), where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


(b)           Schedule 3.01 hereto identifies each Subsidiary as of the Closing
Date, if such Subsidiary is a Specified Domestic Subsidiary, the jurisdiction of
its incorporation or organization, as the case may be, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding.  All of the
outstanding shares of capital stock and other equity interests, to the extent
owned by the Borrower or any Subsidiary, of each Subsidiary are validly issued
and outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary on the Closing Date free and clear of all Liens, other than Liens
permitted under Section 6.02.  As of the Closing Date, there are no outstanding
commitments or other obligations of any Restricted Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Subsidiary, except as
disclosed on Schedule 3.01.


SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action.  The Loan Documents have been duly executed and
delivered by the Loan Parties party thereto and constitute a legal, valid and
binding obligation of the Loan Parties party thereto, enforceable against such
Loan Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect, (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect and (D)
those approvals, consents, registrations or other actions or filings required
prior to the exercise of any rights or remedies under the Loan Documents that
would constitute a transfer of control of, or assignment of, any FCC license or
Cable System, (b) will not violate (i) any applicable law or regulation or order
of any Governmental Authority or (ii) the charter, by-laws or other
organizational documents of any Loan Party, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any material asset of any Loan Party (other than
pursuant to the Loan Documents and Liens permitted by Section 6.02); except with
respect to any violation or default referred to in clause (b)(i) or (c) above,
to the extent that such violation or default could not reasonably be expected to
have a Material Adverse Effect.


-79-

--------------------------------------------------------------------------------





SECTION 3.04.  Financial Statements; Financial Condition; No Material Adverse
Change.


(a)           The Borrower has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of operations, stockholders equity and
cash flows of the Borrower (x)  as of, and for the fiscal year ended,
December 31, 2014 reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (y) as of, and for the fiscal quarter ended, March 31, 2015,
which financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP (subject
to normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (y) above).


(b)          Since December 31, 2014, there has been no material adverse change
in the business, assets, properties or financial condition of the Borrower and
the Restricted Subsidiaries, taken as a whole.


SECTION 3.05.  Properties.


(a)           Each Loan Party has good record title to, or valid leasehold
interests in, all its material real and personal property material to its
business, including Mortgaged Property, subject to Liens permitted by Section
6.02 and except for such defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to have such title or
interest could not reasonably be expected to have a Material Adverse Effect.


(b)          No Mortgage encumbers improved real property that is located in an
area that has been identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws unless flood
insurance available under such Flood Insurance Laws has been obtained in
accordance with Section 5.05.


-80-

--------------------------------------------------------------------------------





(c)           Each of the Borrower and its Restricted Subsidiaries owns, or is
licensed or possesses the right to use, all trademarks, trade names, copyrights,
patents and other intellectual property material to the operation of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and,
to the knowledge of the Borrower, the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06.  Litigation and Environmental Matters.


(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).  There are no labor controversies pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.


(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Restricted Subsidiaries (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
business of the Borrower or any of its Restricted Subsidiaries, (ii) has become
obligated for any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.


SECTION 3.07.  Compliance with Laws.  Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08.  Investment Company Status. Neither the Borrower nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has (i) filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes (including any Taxes in the capacity
of a withholding agent) required to have been paid by it, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect and (ii) Borrower and each of its Restricted
Subsidiaries has made adequate provisions in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary that are not yet due and
payable, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


-81-

--------------------------------------------------------------------------------





SECTION 3.10.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.


SECTION 3.11.    ERISA.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (a) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c)  none of the Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification during the past five years that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA.


SECTION 3.12.  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(excluding any financial projections or pro forma financial information and
information of a general economic or general industry nature, to which the
Borrower makes only those representations stated in the following sentence)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender on or before the Closing Date in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Borrower’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial projections and pro forma financial information
contained in the materials referenced above have been prepared in good faith
based upon assumptions believed by management of the Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.


SECTION 3.13.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X.


SECTION 3.14.  Security Interests.  The provisions of each Collateral Document,
upon execution and delivery thereof by the parties thereto, are effective to
create legal and valid Liens on all the Collateral in respect of which and to
the extent such Collateral Document purports to create Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties; and (a) upon the
proper filing of UCC financing statements, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by this Agreement or the
Collateral Documents), and the taking of all other actions to be taken pursuant
to the terms of the Collateral Documents, such Liens constitute perfected first
priority Liens on the Collateral (subject to Liens permitted by Section 6.02) to
the extent perfection can be obtained by the filing of UCC financing statements,
possession or control, securing the Obligations, enforceable against the
applicable Loan Party and (b) upon the proper recording of Mortgages with
respect to the Mortgaged Properties, and the taking of all other actions to be
taken pursuant to the terms of the Collateral Documents, such Liens constitute
perfected and continuing first priority Liens on the Mortgaged Property (subject
to Liens permitted by Section 6.02), enforceable against the applicable Loan
Party.


-82-

--------------------------------------------------------------------------------





SECTION 3.15.  USA PATRIOT Act.  Each of the Loan Parties and each of the
Restricted Subsidiaries are in compliance, in all material respects, with the
Act.


SECTION 3.16.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers,
employees or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.   None of
the Transactions contemplated hereby will violate any Anti-Corruption Law or
applicable Sanctions.


SECTION 3.17.  Franchises, Licenses and Permits.


(a)           Except as set forth on Schedule 3.17, none of the Borrower or any
of its Subsidiaries has received any notice from the granting body or any other
governmental authority with respect to any breach of any covenant under, or any
default with respect to, any Franchise which could reasonably be expected to
have a Material Adverse Effect.


(b)          Each of the Borrower and its Restricted Subsidiaries possesses or
has the right to use all copyrights, licenses, permits, patents, trademarks,
service marks, trade names or other rights (collectively, the “Licenses”),
including, but not limited to, licenses, permits and registrations granted or
issued by the FCC or other Governmental Authorities, agreements with public
utilities and microwave transmission companies, Pole Agreements, use, access or
rental agreements, and utility easements that are necessary to conduct their
respective businesses as currently conducted and are necessary for the legal
operation and conduct of the Cable Systems, and each of such Licenses is in full
force and effect and, to the knowledge of Borrower, no material default has
occurred and is continuing thereunder, in each case except as could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.17, as of the Closing Date, none of the Borrower or any of its
Restricted Subsidiaries has received any notice from the granting body or any
other Governmental Authority with respect to any breach of any covenant under,
or any default with respect to, any Licenses which could reasonably be expected
to have a Material Adverse Effect.


-83-

--------------------------------------------------------------------------------





SECTION 3.18.  Cable Systems; etc..


(a)           Except to the extent that the failure to comply with any of the
following could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect and except as set forth in Schedule
3.18:


(i)            the communities included in the areas covered by the Franchises
have been registered with the FCC;


(ii)            all of the current annual performance tests on such Cable
Systems required under the rules and regulations of the FCC have been timely
performed and the results of such tests demonstrate satisfactory compliance with
the applicable FCC requirements in all material respects;


(iii)            to the knowledge of the Borrower and its Restricted
Subsidiaries, as of the most recent annual performance tests, such Cable Systems
meet or exceed the technical standards set forth in the rules and regulations of
the FCC;


(iv)            such Cable Systems are being operated in compliance with FCC
regulations, including, but not limited to, the provisions of 47 C.F.R. Sections
76.610 through 76.619 (mid-band and super-band signal carriage), including 47
C.F.R. Section 76.611 (compliance with the cumulative signal leakage index); and


(v)            where required, appropriate authorizations from the FCC have been
obtained for the use of all restricted frequencies in use in such Cable Systems
and, to the knowledge of the Borrower and its Restricted Subsidiaries, such
Cable Systems are presently being operated in compliance with such
authorizations.


(b)          Except as set forth in Schedule 3.18, for all periods covered by
any applicable statute of limitations, all notices, statements of account,
supplements and other documents required under Section 111 of the Copyright Act
of 1976, as amended (the “Copyright Act”), and under the rules of the United
States Copyright Office, with respect to the carriage of broadcast station
signals by the Cable Systems (collectively, the “Copyright Filings”) owned or
operated by the Borrower and its Restricted Subsidiaries have been duly filed,
and the copyright fees that the Borrower and the Restricted Subsidiaries have
calculated in good faith as being due have been paid, and each such Cable System
qualifies for the compulsory license under Section 111 of the Copyright Act,
except to the extent that the failure to satisfy any of the foregoing could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower and its Restricted
Subsidiaries, there is no pending claim, action, demand or litigation by any
other Person with respect to the Copyright Filings or related royalty payments
made by the Cable Systems that could reasonably be expected to have a Material
Adverse Effect.


(c)           To the knowledge of the Borrower and its Restricted Subsidiaries
and except as set forth in Schedule 3.18, the carriage of all broadcast signals
by the Cable Systems owned by the Borrower or any Restricted Subsidiary is
permitted by valid retransmission consent agreements or by must-carry elections
by broadcasters, or is otherwise permitted under applicable law, except to the
extent the failure to obtain any of the foregoing could not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.


-84-

--------------------------------------------------------------------------------





(d)           Except to the extent that the failure to comply with the FCC rules
currently in effect (the “Rate Regulation Rules”) implementing the cable
television rate regulation provisions of the Communications Act of 1934 (the
“Communications Act”) could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.18, as of the Closing Date:


(i)            there are no cable service programming rate complaints or appeals
of adverse cable programming service rate decisions pending with the FCC
relating to the Cable Systems;


(ii)            for communities that are authorized to regulate basic service
and equipment rates under the Rate Regulations Rules, all FCC rate forms
required to be submitted by the Borrower or its Restricted Subsidiaries have
been timely submitted to local franchising authorities and have justified the
basic service and equipment rates in effect for all periods in which the local
franchising authority currently has the authority to review and to take adverse
action;


(iii)            for communities that are not authorized to regulate basic
service and equipment rates under the Rate Regulations Rules, the Borrower or
its Restricted Subsidiaries have timely submitted to local franchising
authorities and subscribers all required notices for basic service and equipment
rates in effect within one year of the date hereof;


(iv)            no reduction of rates or refunds to subscribers are required by
an outstanding order of the FCC or any local franchising authority as of the
date hereof under the Communications Act and the Rate Regulation Rules
applicable to the Cable Systems of the Borrower and its Restricted Subsidiaries;
and


(v)            each of the Cable Systems are in compliance with the
Communications Act and the Rate Regulation Rules concerning the uniform pricing
requirements and tier buy-through limitations (i.e., 47 U.S.C. §§ 543(b)(8),
(d)).


SECTION 3.19.  Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses as the
Borrower and its Restricted Subsidiaries.


ARTICLE IV


Conditions


SECTION 4.01.  Initial Credit Events.  The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit on the Closing Date
are subject to each of the following conditions being satisfied on or prior to
the Closing Date:


-85-

--------------------------------------------------------------------------------





(a)            The Administrative Agent (or its counsel) shall have received
from (i) each party thereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01) that such party has signed a counterpart of
this Agreement;


(b)            The Administrative Agent (or its counsel) shall have received
from the Borrower and each initial Guarantor either (A) counterparts of each of
the Guarantee Agreement and the Security Agreement signed on behalf of such Loan
Party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission in accordance
with Section 9.01 of a signed signature page of each of the Guarantee Agreement
and the Security Agreement) that such party has signed a counterpart of each of
the Guarantee Agreement and the Security Agreement, together with:


(i)            a duly completed Perfection Certificate signed by the Borrower
and each initial Guarantor;


(ii)            Uniform Commercial Code financing statements naming each Loan
Party as debtor and the Administrative Agent as secured party in appropriate
form for filing in the jurisdiction of incorporation or formation of each such
Loan Party;


(iii)            certificates representing all certificated Equity Interests
owned directly by any Loan Party to the extent pledged (and required to be
delivered) under the Security Agreement together with stock powers executed in
blank, except as contemplated by Schedule 5.09(c);


(iv)            all notes, chattel paper and instruments owned by any Loan Party
to the extent pledged (and required to be delivered) pursuant to the Security
Agreement duly endorsed in blank or with appropriate instruments of transfer;


(v)            short form security agreements in appropriate form for filing
with the United States Patent & Trademark Office and the United States Copyright
Office, as appropriate, with respect to the intellectual property of the Loan
Parties registered with such offices and listed in the Perfection Certificate
and constituting Collateral; and


(vi)            copies of Lien, judgment, copyright, patent and trademark
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to each Loan Party.


(c)            The Administrative Agent shall have received the executed legal
opinions of (x) Cravath, Swaine & Moore LLP, special New York counsel to the
Borrower, in form reasonably satisfactory to the Administrative Agent, (y)
Covington & Burling LLP, special regulatory counsel to the Borrower, in form
reasonably satisfactory to the Administrative Agent, and (z) Morris, Nichols,
Arsht & Tunnell LLP, special Delaware counsel to the Borrower and the Guarantors
in form reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinion;


-86-

--------------------------------------------------------------------------------





(d)            The Administrative Agent shall have received such customary
closing documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the initial Loan Parties, the authorization of the Transactions, and the
identity, authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Agreement and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;


(e)            After giving effect to the Transactions, the Borrower and its
Restricted Subsidiaries shall have outstanding no Indebtedness for borrowed
money other than (i) the Initial Term Loans and the Revolving Commitments (and
the Revolving Loans thereunder), (ii) the Senior Notes and (iii) Indebtedness
otherwise permitted hereunder.


(f)            The Administrative Agent shall have received a certificate
attesting to the Solvency of the Borrower and its Subsidiaries (taken as a whole
on a consolidated basis) on the Closing Date after giving effect to the
Transactions, from a Financial Officer of the Borrower;


(g)            The Lenders shall have received, at least three Business Days
prior to the Closing Date, all documentation and other information reasonably
requested in writing by them at least ten Business Days prior to the Closing
Date in order to allow the Lenders to comply with the Act;


(h)            The Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder;


(i)            The Administrative Agent shall have received Notes executed by
the Borrower in favor of each Lender requesting Notes at least three Business
Days prior to the Closing Date;


(j)            The Spin-Off shall have been consummated, or shall be consummated
within one (1) Business Day of the Closing Date, on terms and conditions
reasonably satisfactory to the Lead Arrangers, it being understood that the
consummation of the Spin-Off in all material respects on the terms disclosed in
the Form 10 is satisfactory to the Lead Arrangers;


(k)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2014 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;


-87-

--------------------------------------------------------------------------------





(l)            The Administrative Agent shall have received certificates of
insurance and endorsements related thereto, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all liability and property insurance policies maintained with respect
to the assets and properties of the Loan Parties that constitute Collateral;
provided that to the extent that, notwithstanding its use of commercially
reasonable efforts in respect thereof, the Borrower is unable to deliver such
certificates and endorsements, such certificates and endorsements shall not
constitute a condition precedent under this Section 4.01 but shall instead be
required to be delivered within 30 days following the Closing Date (or such
longer period as the Administrative Agent may agree in its sole discretion);


(m)            The Borrower shall have issued the Senior Notes in an aggregate
principal amount of $450,000,000; and


(n)            The aggregate number of video Basic Subscribers served by the
Cable Systems of the Borrower and its Subsidiaries pursuant to each Franchise
for which (A) no consent with respect to the Spin-Off is required from any
Government Authority issuing such Franchise or (B) any such required consent has
been received (or deemed received under Section 617 of the Communications Act)
as of the date of the Spin-Off shall equal at least 80% of the aggregate number
of video Basic Subscribers served by the Cable Systems of the Borrower and its
Subsidiaries as of the Closing Date.


SECTION 4.02.  Subsequent Credit Events.  Except as provided in Section 2.19,
the obligation of each Lender to make a Loan on the occasion of any Borrowing
(but not a conversion or continuation of Loans), and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, in each case, following the
Closing Date is subject to the satisfaction of the following conditions:


(a)            The representations and warranties of the Borrower set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except where any
representation and warranty is expressly made as of a specific earlier date,
such representation and warranty shall be true in all material respects as of
any such earlier date.


(b)            At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)            The Administrative Agent, Swingline Lender or Issuing Bank, as
applicable, shall have received a Borrowing Request, Swingline Loan Notice or
Letter of Credit Application, as applicable.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

 
-88-

--------------------------------------------------------------------------------

ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Bank and all LC Disbursements shall have been reimbursed, the Borrower covenants
and agrees with the Lenders that:


SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):


(a)            within ninety (90) days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2015, the audited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than a “going
concern” or like qualification or exception resulting solely from an upcoming
maturity date of any Indebtedness or a prospective non-compliance with any
financial maintenance covenant under this Agreement) to the effect that such
consolidated financial statements present fairly in all material respects the
financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP;


(b)            within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, commencing with the
fiscal quarter ending June 30, 2015, the unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries and related statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth, beginning with the
fiscal quarter ended March 31, 2016, in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;


(c)            (i) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate substantially in the form of Exhibit G
executed by a Financial Officer of the Borrower (x) certifying as to whether, to
the knowledge of such Financial Officer after reasonable inquiry, a Default has
occurred and is continuing and, if so, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (y) in the case of
any such certificate delivered for any fiscal period ending on or after
September 30, 2015, setting forth reasonably detailed calculations demonstrating
compliance with the financial covenants set forth in Section 6.09 and (ii)
concurrently with any delivery of financial statements under clause (a) above, a
Perfection Certificate Supplement or a certificate of a Financial Officer of the
Borrower stating that there has been no change in the information set forth in
the last Perfection Certificate or Perfection Certificate Supplement, as the
case may be, most recently delivered to the Administrative Agent;


-89-

--------------------------------------------------------------------------------





(d)            within ninety (90) days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2015, a reasonably
detailed consolidated budget for such fiscal year;


(e)            promptly after the same become publicly available, copies of all
annual, quarterly and current reports and proxy statements filed by the Borrower
or any Subsidiary with the SEC;


(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; and


(g)            at any time there are any Unrestricted Subsidiaries, with each
set of consolidated financial statements referred to in Sections 5.01(a) and
5.01(b) above, (i) the related combined financial statements of the Unrestricted
Subsidiaries accompanied by the certification of a Financial Officer of the
Borrower certifying that such financial information presents fairly, in all
material respects in accordance with GAAP, the financial position and result of
operations of all Unrestricted Subsidiaries and (ii) a list of all Unrestricted
Subsidiaries as of such date or confirmation that there has been no change in
such information since the date of the last such list; provided, however, that
no information pursuant to this clause (g) shall be required if the total amount
of assets of all Unrestricted Subsidiaries as at the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Sections 5.01(a) and 5.01(b) above, determined on a consolidated basis in
accordance with GAAP, are less than 5.0% of Consolidated Total Assets.


Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet (if such
website address has been identified to the Administrative Agent) or the website
of the SEC; or (ii) on which such documents are delivered by the Borrower to the
Administrative Agent to be posted on the Borrower’s behalf on IntraLinks/or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website (including the SEC)
or whether sponsored by the Administrative Agent); provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.


-90-

--------------------------------------------------------------------------------





The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (e) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.01(c) and may be treated by the Administrative
Agent and the Lenders as if the same had been marked “PUBLIC” in accordance with
such paragraph (unless the Borrower otherwise notifies the Administrative Agent
in writing on or prior to delivery thereof).


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower obtains knowledge of the following:


(a)            the occurrence of any Default;


(b)            (i) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority; or (ii) the commencement of, or any material development
in, any litigation or proceeding affecting the Borrower or any Restricted
Subsidiary, including pursuant to any Environmental Laws, in each case that
could reasonably be expected to result in a Material Adverse Effect; and


(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (i) (other than with respect to the Borrower) or clause (ii), to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.11.


SECTION 5.04.  Payment of Taxes.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
Borrower or such Restricted Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) the failure to make
payment could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.


-91-

--------------------------------------------------------------------------------





SECTION 5.05.  Maintenance of Properties; Insurance.


(a)           The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all Mortgaged Property and any tangible
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.  The Borrower will, and will cause each of the other Loan Parties to
name the Administrative Agent as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any general and umbrella
liability insurance providing liability coverage or coverage in respect of any
Collateral, and use its commercially reasonable efforts to cause each provider
of any such insurance to agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent prior written notice before
any such policy or policies shall be altered or canceled.


(b)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, (x) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (y) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.


SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which entries that are full, true and correct in all material
respects are made of all material dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its senior officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrower, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year; provided, further, that none of the Borrower or any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y)  in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants.


-92-

--------------------------------------------------------------------------------





SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Restricted Subsidiaries to comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
without limitation Environmental Laws), in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the
Initial Term Loans, together with the proceeds of the Senior Notes, will be used
to finance the Transactions, to pay related fees, costs, and expenses and for
working capital and general corporate purposes (including Permitted
Acquisitions) and the proceeds of Loans and other Credit Events made following
the Closing Date will be used to finance the working capital needs, and for
general corporate purposes (including Permitted Acquisitions or any other
purposes not prohibited by this Agreement), of the Borrower and its
Subsidiaries.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations T, U and X.  The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation of 
any Sanctions applicable to any party hereto.


SECTION 5.09.  Further Assurances; Additional Security and Guarantees.


(a)           The Borrower shall, and shall cause each applicable Specified
Domestic Subsidiary to, at the Borrower’s expense, comply with the requirements
of the Collateral Documents and take all action reasonably requested by the
Administrative Agent to carry out more effectively the purposes of the
Collateral Documents (including, without limitation, any such action reasonably
requested by the Administrative Agent in connection with the delivery by the
Borrower of any Perfection Certificate Supplement).


(b)           Upon the formation or acquisition of any Specified Domestic
Subsidiary by the Borrower or any Guarantor or the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary) (and, in the case
of clause (D) below, upon the acquisition of any Material Real Property by any
Loan Party):


-93-

--------------------------------------------------------------------------------





(i)            within sixty (60) (or in the case of clause (D), ninety (90))
days after such formation or acquisition (or such longer period as may be
reasonably acceptable to the Administrative Agent):


(A)            cause any such Subsidiary to deliver a Perfection Certificate
Supplement to the Administrative Agent;


(B)            deliver all certificated Equity Interests of such Subsidiary held
by any Loan Party that are Collateral pursuant to the Collateral Documents to
the Administrative Agent together with appropriately completed stock powers or
other instruments of transfer executed in blank by a duly authorized officer of
such Loan Party and all intercompany notes owing to such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;


(C)            cause each such Subsidiary to execute a supplement to each of the
Guarantee Agreement and the Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by such agreement
or this Agreement in accordance with all applicable requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent;


(D)            cause any such Subsidiary or the applicable Loan Party to the
extent reasonably requested by the Administrative Agent to duly execute and
deliver to the Administrative Agent counterparts of a Mortgage together with the
other items set forth in Schedule 5.09(c) hereto, with respect to any Material
Real Property; and


(E)            if reasonably requested by the Administrative Agent, deliver a
customary opinion of counsel to the Borrower with respect to the guarantee and
security provided by such Specified Domestic Subsidiary.


(c)           To the extent not completed prior to the Closing Date, the
Borrower shall satisfy the requirements set forth on Schedule 5.09(c) on or
prior to the dates set forth on such schedule (or such later dates as shall be
reasonably acceptable to the Administrative Agent).


(d)            Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries shall not be required to comply with the provisions of this Section
5.09 to the extent that the cost of providing any Guarantee or obtaining the
Liens, or perfection thereof, required by this Section are, in the reasonable
determination of the Administrative Agent (in consultation with the Borrower),
excessive in relation to the value to be afforded to the Lenders thereby.


-94-

--------------------------------------------------------------------------------





(e)           Promptly upon reasonable request by the Administrative Agent (i)
correct any mutually identified material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent may reasonably request from
time to time in order to carry out more effectively the purposes of this
Agreement and the Collateral Documents. 


SECTION 5.10.  [Reserved].


SECTION 5.11.  Designation of Subsidiaries.  The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be con­tinuing, (ii) immediately after giving effect to
such designation, the Total Net Leverage Ratio on a Pro Forma Basis, as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b), would not
exceed 4.50 to 1.00, and, as a condition precedent to the effectiveness of any
such des­ignation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with such ratio and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Restricted Subsidiaries’, as applicable, Investments
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such des­ignation of the Borrower’s or its Subsidiaries, as
applicable, investment in such Subsidiary.


ARTICLE VI


Negative Covenants


From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Bank and all LC Disbursements shall have been reimbursed, the Borrower covenants
and agrees with the Lenders that:


SECTION 6.01.  Indebtedness.  The Borrower will not create, incur, assume or
permit to exist, and will not permit any Restricted Subsidiary to create, incur,
assume or permit to exist, any Indebtedness, except:


(a)            Indebtedness created under the Loan Documents;


-95-

--------------------------------------------------------------------------------





(b)            Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (b);


(c)            Indebtedness of (i) any Loan Party to any other Loan Party, (ii)
any Restricted Subsidiary that is not a Loan Party to the Borrower or any other
Restricted Subsidiary to the extent permitted by Section 6.05 and (iii) any Loan
Party to any Restricted Subsidiary that is not a Loan Party; provided all such
Indebtedness permitted under this subclause (iii) shall be subordinated to the
Obligations of the issuer of such Indebtedness;


(d)            Guarantees of Indebtedness of the Borrower or any other
Restricted Subsidiary, all to the extent permitted by Section 6.05;


(e)            Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of
(x) $30,000,000 and (y) the product of (i) 0.10 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) at any time outstanding;


(f)            Indebtedness in respect of letters of credit (including trade
letters of credit), bank guarantees or similar instruments issued or incurred in
the ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding  workers compensation
claims;


(g)            [reserved];


(h)            Indebtedness of Restricted Subsidiaries that are not Guarantors,
provided that Indebtedness shall be permitted to be incurred pursuant to this
subclause (h) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this subclause (h) at
such time (including such Indebtedness) would not exceed the greater of
(x) $35,000,000 and (y) the product of (i) 0.10 multiplied by (ii) Annualized
Operating Cash Flow for the most recently ended full fiscal quarter ending
immediately prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or (b);


-96-

--------------------------------------------------------------------------------





(i)            Indebtedness under Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;


(j)            Indebtedness in respect of bid, performance, surety, stay,
customs, appeal or replevin bonds or performance and completion guarantees and
similar obligations issued or incurred in the ordinary course of business,
including guarantees or obligations of any Restricted Subsidiary with respect to
letters of credit, bank guarantees or similar instruments supporting such
obligation, in each case, not in connection with Indebtedness for money borrowed
and surety and performance bonds backing pole rental or conduit attachments and
the like, or backing obligations under Franchises, arising in the ordinary
course of business of the Cable Systems of the Borrower and the Restricted
Subsidiaries;


(k)            Indebtedness in respect of judgments, decrees, attachments or
awards that do not constitute an Event of Default under clause (k) of Article
VII;


(l)            Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.11;


(m)            (i) Indebtedness of a Person acquired in a Permitted Acquisition
existing at the time such Person becomes a Restricted Subsidiary and not created
in contemplation thereof; provided that, after giving effect to the acquisition
of such Person, on a Pro Forma Basis, (A) no Default or Event of Default shall
have occurred and be continuing  or would result therefrom and (B) the Borrower
would be in compliance with Section 6.09 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.10(b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (m); provided,
further that the aggregate principal amount of Indebtedness incurred by non-Loan
Parties under this clause (m), together with the aggregate principal amount of
Indebtedness incurred by non-Loan Parties under Section 6.01(u) shall not exceed
$35,000,000.


(n)            the Senior Notes and any Permitted Refinancing Indebtedness in
respect thereof (and, in each case, any Guarantees thereof by the Guarantors);


(o)            Indebtedness in the form of (x) guarantees of loans and advances
to officers, directors, consultants and employees, in an aggregate amount not to
exceed $5,000,000 at any one time outstanding, and (y) reimbursements owed to
officers, directors, consultants and employees;


(p)            Indebtedness consisting of obligations to make payments to
current or former officers, directors and employees, their respective estates,
spouses or former spouses with respect to the cancellation, or to finance the
purchase or redemption, of Equity Interests of the Borrower to the extent
permitted by Section 6.04;


(q)            Cash Management Obligations and other Indebtedness in respect of
card obligations, netting services, overdraft protections and similar cash
management arrangements, in each case in the ordinary course of business;


-97-

--------------------------------------------------------------------------------





(r)            Indebtedness consisting of (x) the financing of insurance
premiums with the providers of such insurance or their affiliates or (y)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(s)            Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;


(t)            [reserved];


(u)            (x) Indebtedness of any of the Borrower and its Restricted
Subsidiaries, which indebtedness may be unsecured or secured on a junior basis
to the Obligations, so long as (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto and (ii) on a Pro Forma
Basis (A) in the case of any such Indebtedness that is unsecured, the Total Net
Leverage Ratio, as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b),
would be no greater than 4.50:1.00 and (B) in the case of any such Indebtedness
that is secured, the Senior Secured Net Leverage Ratio, as of the last day of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), would be no greater than 3.50:1.00
and (y) any Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (u); provided that (i) the aggregate amount of
Indebtedness of Restricted Subsidiaries of the Borrower that are not Guarantors
outstanding at any one time pursuant to this clause (u), together with the
aggregate amount of Indebtedness incurred by non-Loan Parties pursuant to
Section 6.01(m), shall not exceed $35,000,000 and (ii) (x) the maturity date of
such Indebtedness shall be no earlier than the Term Loan Maturity Date, (y) the
Weighted Average Life to Maturity of such Indebtedness shall not be shorter than
the then remaining Weighted Average Life to Maturity of the Term Loans and (z)
such Indebtedness shall not have terms and conditions (other than pricing, rate
floors, discounts, fees, premiums, call protection and optional prepayment and
redemption provisions) that are materially less favorable (when taken as a
whole) to the Loan Parties than the terms and conditions of the Loan Documents
(when taken as a whole), as determined in good faith by the Borrower (except for
provisions applicable only to periods after the Term Loan Maturity Date);


(v)            other Indebtedness of the Borrower and its Restricted
Subsidiaries; provided that Indebtedness shall be permitted to be incurred
pursuant to this clause (v) only if at the time such Indebtedness is incurred
the aggregate principal amount of Indebtedness outstanding pursuant to this
clause (v) at such time (including such Indebtedness) would not exceed the
greater of (x) $75,000,000 and (y) the product of (i) 0.25 multiplied by
(ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);


(w)            Indebtedness in respect of Investments permitted by Section
6.05(r);


(x)            Incremental Equivalent Indebtedness and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (x);


-98-

--------------------------------------------------------------------------------





(y)            Term Loan Refinancing Debt and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (y); and


(z)            all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (y) above.


SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:


(a)            Permitted Encumbrances;


(b)            Liens pursuant to any Loan Document;


(c)            any Lien on any Property of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;


(d)            any Lien existing on any Property prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any Property
of any Person that becomes a Restricted Subsidiary after the Closing Date
pursuant to a Permitted Acquisition prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other Property of the Borrower or any other Restricted Subsidiary (other
than the proceeds or products thereof and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien), (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and Permitted Refinancing Indebtedness
in respect thereof and (iv) Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under
Section 6.01;


(e)            Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Restricted Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
(other than Permitted Refinancing Indebtedness permitted by clause (e) of
Section 6.01) are incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair or
replacement or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other Property of
the Borrower or any Restricted Subsidiary except for accessions to such
Property, Property financed by such Indebtedness and the proceeds and products
thereof; provided further that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender;


-99-

--------------------------------------------------------------------------------





(f)            rights of setoff and similar arrangements and Liens in respect of
Cash Management Obligations and in favor of depository and securities
intermediaries to secure obligations owed in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and fees
and similar amounts related to bank accounts or securities accounts (including
Liens securing letters of credit, bank guarantees or similar instruments
supporting any of the foregoing);


(g)            Liens on assets of a Restricted Subsidiary which is not a Loan
Party securing Indebtedness of such Restricted Subsidiary pursuant to Section
6.01;


(h)            Liens (i) on “earnest money” or similar deposits or other cash
advances in connection with acquisitions permitted by Section 6.05 or (ii)
consisting of an agreement to Dispose of any Property in a Disposition permitted
under Section 6.11 including customary rights and restrictions contained in such
agreements;


(i)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or any Restricted  Subsidiary or (ii)
secure any Indebtedness;


(j)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(k)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;


(l)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
permitted by this Agreement;


(m)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 6.05;


(n)            rights of setoff relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;


-100-

--------------------------------------------------------------------------------





(o)            ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Restricted Subsidiaries are
located and other Liens affecting the interest of any landlord (and any
underlying landlord) of any real property leased by the Borrower or any
Restricted Subsidiary;


(p)            Liens on equipment owned by the Borrower or any Restricted
Subsidiary and located on the premises of any supplier and used in the ordinary
course of business and not securing Indebtedness;


(q)            Liens not otherwise permitted by this Section 6.02, provided that
a Lien shall be permitted to be incurred pursuant to this clause (q) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (q) would not exceed the greater of (x) $75,000,000 and (y) the product
of (i) 0.25 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal quarter ending immediately prior to such date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b);


(r)            Liens on any Property of (i) any Loan Party in favor of any other
Loan Party and (ii) any Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or any other Restricted Subsidiary;


(s)            Liens on the Collateral securing Indebtedness of the Loan Parties
permitted by Section 6.01(u), (x) or (y) so long as the holders of such
Indebtedness, or a trustee or agent acting on their behalf, are parties to the
Second Lien Intercreditor Agreement or the First Lien Intercreditor Agreement,
as applicable;


(t)            Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;


(u)            Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Borrower
and its Restricted Subsidiaries in the ordinary course of business;


(v)            Liens, pledges or deposits made in the ordinary course of
business to secure liability to insurance carriers;


(w)            Liens securing insurance premiums financing arrangements;
provided that such Liens are limited to the applicable unearned insurance
premiums;


(y)             Liens of or restrictions on the transfer of assets imposed by
any Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements (including Franchises) or Pole Agreements; and


-101-

--------------------------------------------------------------------------------





(z)            Liens created under Pole Agreements on cables and other property
affixed to transmission poles or contained in underground conduits.


SECTION 6.03.  Fundamental Changes.  The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing:


(a)            any Restricted Subsidiary may be merged or consolidated with or
into any Person and any Restricted Subsidiary may be liquidated or dissolved or
change its legal form, in each case in order to consummate any Investment
otherwise permitted by Section 6.05 or Disposition otherwise permitted by
Section 6.11; provided that if the Borrower is a party to any such merger or
consolidation transaction, the Borrower shall be the surviving Person in such
merger or consolidation;


(b)            any Loan Party may merge or consolidate with any other Person in
a transaction in which such Loan Party is the surviving Person in such merger or
consolidation;


(c)            the Borrower may be consolidated with or merged into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of the
Borrower, reincorporating the Borrower in another jurisdiction, or changing the
legal form of the Borrower; provided that the Borrower remains organized in a
jurisdiction under the laws of a State in the United States; and


(d)            any Restricted Subsidiary may merge into or consolidate with the
Borrower or any other Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary (and, if any party to such merger or
consolidation is a Loan Party, is a Loan Party); provided that if the Borrower
is a party to any such merger or consolidation transaction, the Borrower shall
be the surviving Person in such merger or consolidation.


SECTION 6.04.  Restricted Payments.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except


(a) the Borrower or any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional shares of its Qualified Equity Interests or options to purchase
Qualified Equity Interests;


(b) Restricted Subsidiaries may declare and make Restricted Payments ratably
with respect to their Equity Interests;


(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Borrower and its Restricted
Subsidiaries in an amount not to exceed $10,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year);


-102-

--------------------------------------------------------------------------------





(d) the Borrower or any Restricted Subsidiary may declare and make Restricted
Payments in an amount not to exceed, when combined with prepayment of
Indebtedness pursuant to Section 6.06(a)(v), $50,000,000 in any fiscal year
(with any unused amount of such base amount available for use in the next
succeeding fiscal year);


(e) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 6.07 (other than Section 6.07(a));


(f) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;


(g) so long as no Event of Default has occurred and is continuing or would arise
after giving effect thereto, the Borrower may make other Restricted Payments in
an aggregate amount not to exceed the sum of (x) $50,000,000 less any amounts
used to prepay Indebtedness pursuant to Section 6.06(a)(iii)(A), plus (y) the
Available Amount; provided that the Borrower may only make the Restricted
Payments permitted under the foregoing clause (g)(y) so long as the Total Net
Leverage Ratio on a Pro Forma Basis, as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), would be no greater than 4.00:1.00;


(h) the Borrower or any Restricted Subsidiary may make unlimited Restricted
Payments under this clause (h) so long as (A) on a Pro Forma Basis the Total Net
Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) does not exceed 3.00 to 1.00 and (B) no Event of Default has
occurred and is continuing or would arise after giving effect thereto;


(i) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Qualified Equity Interests of the Borrower,
including Designated Preferred Stock;


(j) the declaration and payments of dividends on Disqualified Equity Interests
permitted to be issued pursuant to Section 6.01;


(k) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Equity
Interests) issued after the Closing Date in an amount not to exceed the net cash
proceeds of such Designated Preferred Stock received by the Borrower (other than
from a Restricted Subsidiary);


(l) Restricted Payments made to consummate the Transactions and the Spin-Off;
and


(m) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with any other provision of this Section 6.04.


-103-

--------------------------------------------------------------------------------





SECTION 6.05.  Investments.  The Borrower will not, and will not allow any of
its Restricted Subsidiaries to make or hold any Investments, except:


(a)            Investments by the Borrower or a Restricted Subsidiary in cash
and Cash Equivalents;


(b)            loans or advances to officers, directors, consultants and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of the Borrower; provided that an amount equal to the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity, and (iii) for purposes not described in the foregoing subclauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $5,000,000;


(c)            Investments by (i) any Loan Party in any Loan Party, (ii) any
Foreign Subsidiary in any Loan Party, (iii) any Restricted Subsidiary that is
not a Loan Party in the Borrower or any Restricted Subsidiary, (iv) any Loan
Party in any Restricted Subsidiary that is not a Loan Party only if at the time
such Investment is made the aggregate amount of Investments outstanding at such
time (including such Investment) pursuant to this subclause (iv) (valued at cost
and net of any return representing a return of capital in respect of any such
Investment), together with the amount of Investments made in, and acquisitions
of, non-Loan Parties pursuant to clause (b) of the definition of “Permitted
Acquisition” would not exceed the greater of (x) $60,000,000 and (y) the product
of (i) 0.20 multiplied by (ii) Annualized Operating Cash Flow for the most
recently ended full fiscal quarter ending immediately prior to such date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b).


(d)            (i) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction  thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business or received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;


(e)            Investments resulting from the receipt of promissory notes and
other non-cash consideration in connection with any Disposition permitted by
Section 6.11 (other than Section 6.11(e)) or Restricted Payments permitted by
Section 6.04;


(f)            (i) Investments existing or contemplated on the Closing Date and
set forth on Schedule 6.05(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.05;


-104-

--------------------------------------------------------------------------------





(g)            Investments in Swap Agreements permitted under Section 6.01(i);


(h)            Permitted Acquisitions;


(i)            Investments in the ordinary course of business in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties;


(j)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit;


(k)            Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;


(l)            any Investment; provided that (i) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) the amount of such
Investment (valued at cost) does not exceed  the Available Amount at the time
such Investment is made;


(m)            advances of payroll payments, fees or other compensation to
officers, directors, consultants or employees, in the ordinary course of
business;


(n)            Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of the Borrower;


(o)            Investments held by a Restricted Subsidiary acquired (or
designated as such) after the Closing Date or of a Person merged into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 6.03 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;


(p)            lease, utility and other similar deposits in the ordinary course
of business;


(q)            Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under Section
6.03(b), Restricted Payments permitted under Section 6.04 and payments in
respect of Indebtedness not prohibited by Section 6.06;


(r)            any Investment; provided that an Investment shall be permitted to
be made pursuant to this clause (r) only if at the time such Investment is made
the aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this clause (r) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed the greater of (1) $75,000,000 and (2) the product of (i) 0.25 multiplied
by (ii) Annualized Operating Cash Flow for the most recently ended full fiscal
quarter ending immediately prior to such date for which financial statements
have been delivered pursuant to Section 5.01(a) or (b); and


-105-

--------------------------------------------------------------------------------





(s)            the Borrower or any Restricted Subsidiary may make unlimited
Investments under this clause (s) so long as (A) on a Pro Forma Basis the Total
Net Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) would not exceed 3.00 to 1.00 and (B) no Event of Default has
occurred and is continuing or would arise after giving effect thereto.


SECTION 6.06.  Prepayments, Etc. of Indebtedness.


(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest shall be permitted) any Junior Financing or make
any payment in violation of any subordination terms of any Junior Financing,
except (i) prepayments, redemptions, purchases, defeasances or other
satisfactions of Junior Financing with the Net Cash Proceeds of any Permitted
Refinancing Indebtedness in respect thereof, (ii) payments upon the conversion
of any Junior Financing to cash or Equity Interests (other than Disqualified
Equity Interests) of the Borrower, (iii) so long as no Event of Default has
occurred and is continuing or would arise after giving effect thereto,
prepayments, redemptions, purchases, defeasances and other payments in respect
of any Junior Financing in an aggregate amount not to exceed the sum of
(A) $50,000,000 less any amounts used to make Restricted Payments pursuant to
Section 6.04(g)(x) plus (B) the Available Amount; provided that in the case of
clause (iii)(B), the Total Net Leverage Ratio on a Pro Forma Basis, as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), would be no
greater than 4.00:1.00, (iv) the prepayments, redemptions, purchases,
defeasances or other satisfaction of any Junior Financing so long as on a Pro
Forma Basis the Total Net Leverage Ratio as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) would not exceed 3.00 to 1.00 and (v)
prepayments, redemptions, purchases, defeasances or other satisfaction of any
Junior Financing, when combined with the amount of Restricted Payments made
pursuant to Section 6.04(d), in an amount not to exceed $50,000,000 in any
fiscal year (with any unused amount of such base amount available for use in the
next succeeding fiscal year).


(b)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing.


SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions involving aggregate
consideration in excess of $1,000,000 with, any of its Affiliates, except (a) at
prices and on terms and conditions substantially as favorable to the Borrower or
such Restricted Subsidiary (in the good faith determination of the Borrower) as
could reasonably


-106-

--------------------------------------------------------------------------------





be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Restricted Subsidiaries and
any entity that becomes a Restricted Subsidiary as a result of such transaction
not involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Restricted Subsidiary, (d)
loans and advances to officers, directors, consultants and employees in the
ordinary course of business, (e) Restricted Payments and other payments
permitted under Section 6.04 or 6.06, (f) employment, incentive, benefit,
consulting and severance arrangements entered into in the ordinary course of
business with officers, directors, consultants and employees of the Borrower or
its Restricted Subsidiaries, (g) the transactions pursuant to the agreements set
forth in Schedule 6.07 or any amendment thereto to the extent such an amendment,
taken as a whole, is not adverse to the Lenders in any material respect (as
determined in good faith by the Borrower), (h) the Transactions and the payment
of fees and expenses related to the Transactions, (i) the issuance of Qualified
Equity Interests of the Borrower and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by the Borrower or any Restricted Subsidiary of its obligations
under the terms of, any limited liability company agreement, limited partnership
or other organizational document or securityholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party on the Closing Date and which is set forth on Schedule 6.07, and
similar agreements that it may enter into thereafter, provided that the
existence of, or the performance by the Borrower or any Restricted Subsidiary of
obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Closing Date shall only be permitted by
this Section 6.07(j) to the extent not more adverse to the interest of the
Lenders in any material respect when taken as a whole (in the good faith
determination of the Borrower) than any of such documents and agreements as in
effect on the Closing Date, (k) transactions with landlords, customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and not otherwise
prohibited by this Agreement and (l) the provision of services to directors or
officers of the Borrower or any of its Restricted Subsidiaries of the nature
provided by the Borrower or any of its Restricted Subsidiaries to customers in
the ordinary course of business.


SECTION 6.08.  Changes in Fiscal Year.  The Borrower will cause its fiscal year
to end on December 31 of each calendar year; provided that the Borrower may upon
written notice to the Administrative Agent cause its fiscal year to end on
another date with the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed), in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.


SECTION 6.09.  Financial Covenants.


(a)           The Borrower will not permit the Total Net Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to be greater than 4.50 to
1.00.


(b)          The Borrower will not permit the First Lien Net Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to be greater than 3.50 to
1.00.


-107-

--------------------------------------------------------------------------------





SECTION 6.10.  Burdensome Agreements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation that limits the ability of (a) any Restricted Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Loan Documents; provided that the foregoing shall
not apply to Contractual Obligations which (i) (A) exist on the date hereof and
(to the extent not otherwise permitted by this Section 6.10) are listed in
Schedule 6.10, (B) are contained in the Senior Notes or Senior Notes Indenture
as in effect on the date hereof and (C) to the extent Contractual Obligations
permitted by clauses (A) and (B) are set forth in an agreement evidencing
Indebtedness, such Contractual Obligations may set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
the restrictions described in clauses (a) or (b) that are contained in such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by Section
6.01, (iv) arise in connection with any Disposition permitted by Section 6.11,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.05 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 6.01 but solely to the extent any negative pledge relates to the
property financed by or secured by such Indebtedness (and excluding in any event
any Indebtedness constituting any Junior Financing) or that expressly permits
Liens for the benefit of the Administrative Agent and the Lenders with respect
to the credit facilities established hereunder and the Obligations under the
Loan Documents on a senior basis without the requirement that such holders of
such Indebtedness be secured by such Liens on an equal and ratable, or junior,
basis, (vii) are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions may
relate to the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to Section
6.01(e) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness, (ix) are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business, (x) arise in connection with cash or other deposits permitted under
Section 6.02 or are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business and (xi) are
restrictions in any one or more agreements governing Indebtedness entered into
after the Closing Date that contain encumbrances and other restrictions that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to the Borrower or any
Restricted Subsidiary than those encumbrances and other restrictions that are in
effect on the Closing Date pursuant to agreements and instruments in effect on
the Closing Date or, if applicable, on the date on which such Restricted
Subsidiary became a Restricted Subsidiary pursuant to agreements and instruments
in effect on such date.


SECTION 6.11.  Dispositions.  The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Disposition, except:


-108-

--------------------------------------------------------------------------------





(a)            Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries, in each case, in the ordinary course of
business;


(b)            Dispositions of inventory and immaterial assets in the ordinary
course of business;


(c)            Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;


(d)            Dispositions of Property (i) to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such Property is a Loan Party,
the transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment permitted under Section 6.05 and (iii) consisting of
Equity Interests of non-Loan Parties to other non-Loan Parties;


(e)            Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens
permitted by Section 6.02;


(f)            Dispositions of cash and Cash Equivalents;


(g)            Dispositions of accounts receivable in connection with the
collection or compromise thereof;


(h)            leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries;


(i)            transfers of Property to the extent subject to Casualty Events;


(j)            Dispositions of Investments in, and issuances of any Equity
Interests in, joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;


(k)            any Disposition of Property; provided that (i) at the time of
such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Event of Default exists), no
Event of Default shall exist or would result from such Disposition, (ii) at the
time of any such Disposition, the aggregate book value of all property Disposed
of in reliance on this clause (k) (including such Disposition) would not exceed
in the aggregate 20.0% of the Borrower’s Consolidated Total Assets as of the
last day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) and
(iii) except in the case of a Permitted Asset Swap, with respect to any
Disposition pursuant to this clause (k), the Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided, however, that for the purposes of this clause (iii),
each of the following shall be deemed to be cash:  (A) any liabilities (as shown
on the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary from such transferee having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
$50,000,000, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash consideration;


-109-

--------------------------------------------------------------------------------





(l)            any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and


(m)            Dispositions of the real property set forth on Schedule 6.11;


provided that any Disposition of any Property to the extent classified pursuant
to Section 6.11(k) shall be for no less than the fair market value of such
Property at the time of such Disposition in the good faith determination of the
Borrower.


SECTION 6.12.  Lines of Business.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage to any material extent in any
business substantially different from the businesses of the type conducted by
the Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, ancillary or complementary thereto
and reasonable extensions thereof.


SECTION 6.13.  Amendments to Organizational Documents.  The Borrower shall not
amend or otherwise modify any of its organizational documents in a manner that
would be materially adverse to the Lenders.


ARTICLE VII


Events of Default


If any of the following events (each an “Event of Default”) shall occur and be
continuing:


(a)            the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement (unless financed with
a Borrowing as contemplated by Section 2.05(c)) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


-110-

--------------------------------------------------------------------------------





(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;


(c)            any representation or warranty made or deemed made by or on
behalf of the Borrower or Restricted Subsidiary in this Agreement or any other
Loan Document, or in any certificate, or other document required to be delivered
in connection with this Agreement or any other Loan Document, shall prove to
have been incorrect in any material respect when made or deemed made;


(d)            the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Article VI, Section 2.10(b)(vii), Section
5.02(a), Section 5.03(i) (solely with respect to the legal existence of the
Borrower) or Section 5.08;


(e)            any Loan Party, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty (30)
days after written notice thereof from the Administrative Agent to the Borrower;


(f)            (i) the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than any Swap Agreement), when and
as the same shall become due and payable, or if a grace period shall be
applicable to such payment under the agreement or instrument under which such
Indebtedness was created, beyond such applicable grace period; or (ii) the
occurrence under any Swap Agreement of an “early termination date” (or
equivalent event) of such Swap Agreement resulting from any event of default or
“termination event” under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is the “defaulting party” or “affected party” (or
equivalent term) and, in either event, the termination value with respect to any
such Swap Agreement owed by the Borrower or any Restricted Subsidiary as a
result thereof is greater than $25,000,000 and the Borrower or any Restricted
Subsidiary fails to pay such termination value when due after applicable grace
periods.


(g)            the Borrower or any Restricted Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness or as a
result of a casualty event affecting such property or assets or (ii) any default
that is validly waived by the holders of the relevant Material Indebtedness
prior to any termination of Commitments or acceleration of Loans as provided
below in this Article;


-111-

--------------------------------------------------------------------------------





(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;


(i)            the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;


(j)            the Borrower or any Restricted Subsidiary shall become generally
unable, admit in writing its inability generally or fail generally to pay its
debts as they become due;


(k)            one or more final, non-appealable judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (to the extent due and
payable and not covered by insurance as to which the relevant insurance company
has not denied coverage) shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;


(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;


(m)            a Change in Control shall occur;


(n)            at any time, any Lien purported to be created by any Collateral
Document, for any reason other than (i) as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.11) or the satisfaction in full of all the Obligations or (ii) as a result
of the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Collateral Document or (B) file Uniform Commercial Code continuation statements;
(provided that in the case of each of subclauses (A) and (B) the Loan Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Collateral
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Collateral Document (other than as a result of
repayment in full of the Obligations and termination of the Commitments), or
purports in writing to revoke or rescind any Collateral Document, in each case
with respect to a material portion of the Collateral purported to be covered by
the Collateral Documents,


-112-

--------------------------------------------------------------------------------





then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,(ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (iii) require the Borrower to Cash Collateralize 103% of the
outstanding LC Exposure; and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and the Borrower shall Cash
Collateralize 103% of the outstanding LC Exposure.


ARTICLE VIII


The Administrative Agent


(a)            Each of the Lenders and the Issuing Banks hereby irrevocably
appoints JPMorgan Chase Bank, N.A. as its agent and authorizes JPMorgan Chase
Bank, N.A. to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its collateral agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the collateral agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the collateral agent, the Lenders and the Issuing
Bank, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.


-113-

--------------------------------------------------------------------------------





(b)            The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


(c)            [Reserved].


(d)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or by the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws; and (c) except as expressly
set forth herein and in the other Loan Documents, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided herein) or in
the absence of its own bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default thereof is given
to the Administrative Agent by the Borrower, a Lender or the Issuing Bank, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


(e)            The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


-114-

--------------------------------------------------------------------------------





(f)            The Administrative Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents reasonably appointed by the Administrative
Agent.  The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.


(g)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default under clause (a),
(b), (h) or (i) of Article VII shall have occurred and be continuing) with the
consent of the Borrower (which consent of the Borrower shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.  Any
resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.  If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition of Defaulting Lender, the Required Lenders may, to the extent
permitted by applicable Laws, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent, and the Borrower in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrower shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Borrower (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such
successor shall have been appointed by the Borrower or the Required Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with notice on the Removal Effective Date.


-115-

--------------------------------------------------------------------------------





(h)            Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


(i)            To the extent required by any applicable Laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of any failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this clause (i). 
The agreements in this clause (i) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.  For the avoidance of doubt,
a “Lender” shall, for purposes of this clause (i), include any Swingline Lender
and any Issuing Bank.


-116-

--------------------------------------------------------------------------------





(j)            The Lenders irrevocably agree:


(i)            that any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released (A)
upon termination of the Commitments and payment in full of all Obligations (in
each case, other than (x) obligations under Secured Hedge Agreements, (y) Cash
Management Obligations and (z) contingent reimbursement and indemnification
obligations, in each case not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (B) at the time
the Property subject to such Lien is transferred in connection with any transfer
permitted hereunder to any Person (other than in the case of a transfer by a
Loan Party, any transfer to another Loan Party), (C) subject to Section 9.02, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such greater number of Lenders as may be required pursuant
to Section 9.02), or (D) if the Property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the applicable Guarantee Agreement pursuant to clause (iii)
below;


(ii)            (A) to release or subordinate any Lien on any Property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(e) the extent and
for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of any other Lien on such assets and (B) that the
Administrative Agent is authorized (but not required) to subordinate any Lien on
any Property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such Property that is permitted by any
other clause of Section 6.02 to be senior to the Liens securing the Obligations;
and


-117-

--------------------------------------------------------------------------------





(iii)            that any Guarantor shall be automatically released from its
obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.


Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement or Security
Agreement pursuant to this paragraph (j).  In each case as specified in this
paragraph (j), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guarantee Agreement or Security Agreement, in each case in
accordance with the terms of the Loan Documents and this paragraph (j) and
subject to the Administrative Agent’s receipt of a certification by the Borrower
and applicable Loan Party stating that such transaction is in compliance with
this Agreement and the other Loan Documents and as to such other matters with
respect thereto as the Administrative Agent may reasonably request.


Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.


ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)            if to the Borrower, the Administrative Agent, the Issuing Bank or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 9.01; and


(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


-118-

--------------------------------------------------------------------------------





(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Bank and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.12, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS RELATED
PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY ARRANGER IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM.


-119-

--------------------------------------------------------------------------------





(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


SECTION 9.02.  Waivers; Amendments.


(a)           No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.


-120-

--------------------------------------------------------------------------------





(b)           Except as otherwise set forth in this Agreement or any other Loan
Document, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided, that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of each Lender directly
adversely affected thereby, it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default or mandatory
prepayment shall not constitute an increase of any Commitment of any Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest or premium thereon (other than any waiver of the application of
the default rate of interest pursuant to Section 2.12(c), which shall only
require the consent of the Required Lenders), or reduce any fees payable
hereunder, without the written consent of each Lender directly adversely
affected thereby, it being understood that any change to the definition of
“Total Net Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in such rate or fee, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly adversely affected thereby, (v) change any of the provisions of this
Section, the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder without the written consent of each Lender or each Lender of the
applicable Class, as applicable, (vi) release all or substantially all of the
value of the Guarantees provided by the Guarantors under the Guarantee
Agreement, without the written consent of each Lender (except in connection with
a transaction permitted hereby), (vii) after the Closing Date, waive or modify
any condition precedent set forth in Section 4.02 with respect to Borrowings of
Revolving Loans, without the written consent of the Required Revolving Lenders
or (viii) release all or substantially all of the Collateral from the Lien of
the Collateral Documents, without the written consent of each Lender (except in
connection with a transaction permitted hereby); provided that (1) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the relevant Issuing Bank
or the Swingline Lender, as the case may be, (2) the Administrative Agent and
the Borrower may, with the consent of the other but without the consent of any
other Person, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, typographical or technical error, omission,
mistake, defect or inconsistency, (3) any waiver, amendment or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section if such Class of Lenders were the only Class of Lenders
hereunder at the time and (4) if the terms of any waiver, amendment or other
modification of this Agreement or any other Loan Document provide that any Class
of Loans (together with all accrued interest thereon and all accrued fees
payable with respect to the Commitments of such Class) will be repaid or paid in
full, and the Commitments of such Class (if any) terminated, as a condition to
the effectiveness of such waiver, amendment or other modification, then so long
as the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than an amendment, waiver or consent described in clauses (i), (ii), (iii)
or (iv) above (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of less than all affected Lenders).


-121-

--------------------------------------------------------------------------------





Notwithstanding the foregoing, (A) this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (B) this Agreement may be amended as contemplated by
Section 2.19 and Section 2.20 with only the consent of such parties as is
provided for by such Sections.


In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans (as determined by the Borrower in
good faith), except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.


SECTION 9.03.  Expenses; Indemnity; Damage Waiver.


(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, any reasonably necessary regulatory
counsel and one additional counsel for each group of similarly affected Persons
in the event of a conflict of interest)), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


-122-

--------------------------------------------------------------------------------





(b)          The Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each group of similarly affected Indemnitees in the event of a
conflict of interest)), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether brought by a
Borrower, its equityholders or any third party; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from (i) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Related Parties or (ii) the material breach of this
Agreement or any other Loan Document by such Indemnitee or any of its Related
Parties or (y) resulted from any dispute solely among Indemnitees (other than
any dispute involving claims against the Administrative Agent and any Arranger,
in each case in its capacity as such) and not arising out of any act or omission
of the Borrower or any of its Affiliates.  The Borrower shall not be liable for
any settlement if such settlement was effected without its consent (which
consent shall not be unreasonably withheld), but if settled with its written
consent, the indemnification obligations of the Borrower under this Section
9.03(b) shall apply in respect thereof.  The Borrower shall not, without the
prior written consent of an Indemnitee (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
proceedings in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (a) such settlement includes an unconditional release of
such Indemnitee in form and substance reasonably satisfactory to such Indemnitee
from all liability on claims that are the subject matter of such proceedings and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnitee or any injunctive relief
or other non-monetary remedy.


-123-

--------------------------------------------------------------------------------





(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, but without releasing the
Borrower from its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.


(d)           To the extent permitted by applicable Laws, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided, that this clause (d) shall in no way limit the Borrower’s
indemnification obligations set forth in this Section 9.03.


(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03,
without interest, to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 9.03.


SECTION 9.04.  Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


-124-

--------------------------------------------------------------------------------





(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in LC Disbursement and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)            Minimum Amounts.


(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments of any Class and the Loans at the time owing
to it of such Class or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and


(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.


(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Classes on a non-pro rata basis;


(iii)            Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


-125-

--------------------------------------------------------------------------------





(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Article VII(a), (b), (h) or (i) has occurred and is continuing at the time of
such assignment or (2) such assignment is an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment if it has not responded
to a request for its consent by written notice to the Administrative Agent
within ten (10) Business Days after having received such request;


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;


(C)            the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)            the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans.


(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)            No Assignment to the Borrower.  No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)            No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)            No Assignment to a Defaulting Lender.  No such assignment shall
be made to a Defaulting Lender or any Affiliate thereof.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


-126-

--------------------------------------------------------------------------------





(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and interest thereon of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Disbursements and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Bank shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 9.02(b)(i) that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the limitations and requirements of such Sections and Section 2.18)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being agreed that any
documentation required to be provided under Section 2.16(e) shall be provided
solely to the participating Lender).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant shall be subject to Sections 2.17 and
2.18 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest thereon of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement notwithstanding any notice to the contrary.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


-127-

--------------------------------------------------------------------------------





(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or except to
the extent the entitlement to a greater payment results from a Change in Law
after the sale of such participation.


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as Issuing Bank or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan Chase Bank, N.A. assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, JPMorgan Chase Bank, N.A. may, (i) upon
30 days’ notice to the Borrower and the Lenders, resign as Issuing Bank and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender.  In the
event of any such resignation as Issuing Bank or Swingline Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor Issuing Bank or
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of JPMorgan Chase
Bank, N.A. as Issuing Bank or Swingline Lender, as the case may be.  If JPMorgan
Chase Bank, N.A. resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of the Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all LC Disbursement with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.05(c)).  If JPMorgan Chase Bank, N.A.
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04.  Upon the appointment of a
successor Issuing Bank and/or Swingline Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swingline Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to JPMorgan Chase Bank, N.A.  to effectively
assume the obligations of JPMorgan Chase Bank, N.A. with respect to such Letters
of Credit.


-128-

--------------------------------------------------------------------------------





SECTION 9.05.  Survival.  All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Event, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.


SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Closing Date, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
.pdf shall be effective as delivery of an originally executed counterpart of
this Agreement.


SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.  Right of Setoff.


(a)           If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, after obtaining the prior written consent of the Administrative Agent,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower against any of and all the Obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Notwithstanding anything herein
or in any other Loan Document to the contrary, in no event shall the assets of
any Foreign Subsidiary that is not a Loan Party constitute collateral security
for payment of the Obligations of the Borrower or any Domestic Subsidiary, it
being understood that (a) the Equity Interests of any Foreign Subsidiary that is
a first-tier Subsidiary of a Loan Party do not constitute such an asset (if
owned by a Loan Party) and (b) the provisions hereof shall not limit, reduce or
otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.10(b)(ii).


-129-

--------------------------------------------------------------------------------





(b)           To the extent that any payment by or on behalf of the Borrower is
made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.


SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York (without regard to the conflict of law
principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby).


(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Notwithstanding the foregoing, nothing in any Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding to enforce any award or judgment against
the Borrower, its Subsidiaries or their respective properties or to exercise any
right under the Collateral Documents against any Collateral in the courts of any
jurisdiction.


-130-

--------------------------------------------------------------------------------





(c)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Borrower has been notified prior to such
disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.19 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Borrower, or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary; provided that all information received after the Closing Date
from the Borrower or any of its Subsidiaries shall be deemed confidential unless
such information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


-131-

--------------------------------------------------------------------------------





Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loans.


SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


-132-

--------------------------------------------------------------------------------





SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.  No Fiduciary Duty.  In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of  their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by Laws, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


[Signature Pages Follow]
-133-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.


CABLE ONE, INC.
         
By:
/s/ Kevin P. Coyle
   
Name:
Kevin P. Coyle
   
Title:
Senior Vice President and Chief Financial Officer
 


 
 
 
 
[Signature Page to Cable One Credit Agreement]

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
         
By:
/s/ Alicia Schreibstein
   
Name:
Alicia Schreibstein
   
Title:
Vice President
 

 

 
 
 
 
 
[Signature Page to Cable One Credit Agreement]

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Syndication Agent
         
By:
/s/ Mark B. Felker
   
Name:
Mark B. Felker
   
Title:
Managing Director
 

 
 
 
 
 
 
 


 
 
 
 
[Signature Page to Cable One Credit Agreement]
 

--------------------------------------------------------------------------------





Bank of America, N.A.
individually as a Lender
         
By:
/s/ Michele Gordon 
   
Name:
Michele Gordon 
   
Title:
SVP
 

 


If a second signature is necessary:
         
By:
 
   
Name:
 
   
Title:
 
 



 
 
 
 
[Signature Page to Cable One Credit Agreement]
                                          


--------------------------------------------------------------------------------

 
 
ROYAL BANK OF CANADA,
individually as a Lender
         
By:
/s/ D.W. Scott Johnson
   
Name:
D.W. Scott Johnson
   
Title:
Authorized Signatory
 

 
 

 
 
 
 
 
[Signature Page to Cable One Credit Agreement]

--------------------------------------------------------------------------------

 
Toronto Dominion (Texas) LLC,
individually as a Lender
         
By:
/s/ Savo Bozic
   
Name:
Savo Bozic
   
Title:
Authorized Signatory
 

 

 
 
 
 
 
 
 
 
 
[Signature Page to Cable One Credit Agreement]

--------------------------------------------------------------------------------

 
 
U.S. Bank National Association,
individually as a Lender
         
By:
/s/ Thomas G. Gunder
   
Name:
Thomas G. Gunder
   
Title:
SVP
 


 
                                          

If a second signature is necessary:           
By:
     
Name:
     
Title:
   

 
 
 
 
[Signature Page to Cable One Credit Agreement]


--------------------------------------------------------------------------------

 
SUNTRUST BANK,
individually as a Lender
         
By:
/s/ Marshall T. Mangum, III
   
Name:
Marshall T. Mangum, III
   
Title:
Director
 




 
 
 
 
 
 
 
 
 
[Signature Page to Cable One Credit Agreement]
 

--------------------------------------------------------------------------------


 
EXHIBIT A
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 
1.
Assignor[s]:
                           
2.
Assignee[s]:
               
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 
 
Form of Assignment and Assumption

--------------------------------------------------------------------------------

 
3.
Borrower:  Cable One, Inc. 
 
 
4.
Administrative Agent :  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 
 
 
5.
Credit Agreement:  Credit Agreement, dated as of June 30, 2015, among Cable One,
Inc., the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto.
 
 
6.
Assigned Interest:

 
Assignor[s]
 
Assignee[s]
 
Facility
Assigned
 
Aggregate
Amount of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/
Loans
 
CUSIP
Number
 
 
 
     $_____________
$_____________
_____________%
 
 
 
   
$_____________
$_____________
_____________%
 
 
 
   
$_____________
$_____________
_____________%
 

 
 
[7.
Trade Date:  _________________________]

 
 
A-2

--------------------------------------------------------------------------------





Effective Date:  __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
 
By:
      Name:       Title:          

 
ASSIGNEE
[NAME OF ASSIGNEE]
         
 
By:
      Name:       Title:          

[Consented to and]1 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
       
By:
    Name:     Title:      

 
 

--------------------------------------------------------------------------------

1 To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(iii)(B) of the Credit Agreement.
A-3

--------------------------------------------------------------------------------

 

[Consented to:   
CABLE ONE, INC.,
       
By:
    Name:     Title:]2      

[Consented to: 
[NAME], [as Issuing Bank][as Swingline Lender]
       
By:
    Name:     Title:]3      

 

--------------------------------------------------------------------------------

2 To be included only if the consent of the Borrower is required by Section
9.04(b)(iii)(A) of the Credit Agreement.
3 To be included for each Issuing Bank and the Swingline Lender only if the
consent of the Issuing Bank and/or the Swingline Lender is required by Section
9.04(b)(iii)(C) or (D) of the Credit Agreement.


A-4

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.               Representations and Warranties.


1.1            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.04(b)(v), (vi) and (vii) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.04(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(a) and (b) thereof, as applicable (or, prior to the
first such delivery, the financial statements referred to in Section 3.04
thereof) and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


A-1-1

--------------------------------------------------------------------------------

2.               Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


3.               General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
other electronic transmission shall be effective as delivery of an originally
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be construed in accordance with and governed by the law of the
State of New York (without regard to the conflict of law principles thereof to
the extent that the application of the laws of another jurisdiction would be
required thereby).




A-1-2

--------------------------------------------------------------------------------

EXHIBIT B


[FORM OF] TERM NOTE


___________, ____


FOR VALUE RECEIVED, the undersigned, Cable One, Inc., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY ______________ or its registered
assigns (the “Lender”) for the account of its applicable lending office the
principal amount of each Term Loan made by the Lender to the Borrower under that
certain Credit Agreement, dated as of June 30, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents
party thereto.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Term Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guarantee Agreement and the Security Agreement and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Term Note may become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Term
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.  The holder hereof,
by its acceptance of this Term Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the Credit
Agreement.


The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Term Note.


B-1

--------------------------------------------------------------------------------

THE ASSIGNMENT OF THIS TERM NOTE AND ANY RIGHTS WITH RESPECT THERETO IS SUBJECT
TO THE PROVISIONS OF THE CREDIT AGREEMENT INCLUDING THE PROVISIONS GOVERNING THE
REGISTER AND THE PARTICIPANT REGISTER.


THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF
TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY).


EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS TERM
NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
 
 

  CABLE ONE, INC.          
 
By:
      Name       Title          


 
B-2

--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
________ ________ ________ ________ ________  ________ ________  ________
________  ________ ________ ________ ________ ________ ________ ________
________  ________ ________  ________  ________ ________ ________ ________
________ ________  ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________  ________  ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________  ________ ________ ________ ________
________ ________ ________ ________ ________  ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________  ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
 ________





B-3

--------------------------------------------------------------------------------



EXHIBIT C


[FORM OF] REVOLVING NOTE


___________, ____


FOR VALUE RECEIVED, the undersigned, Cable One, Inc., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY ______________ or its registered
assigns (the “Lender”) for the account of its applicable lending office the
principal amount of each Revolving Loan made by the Lender to the Borrower under
that certain Credit Agreement, dated as of June 30, 2015 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents
party thereto.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Revolving Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Revolving Note is also
entitled to the benefits of the Guarantee Agreement and the Security Agreement
and is secured by the Collateral.  Upon the occurrence and continuation of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Revolving Note may become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.  Each
Revolving Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Revolving Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.  The holder hereof, by its acceptance of this Revolving Note,
agrees to the terms of, and to be bound by and to observe the provisions
applicable to the Lenders contained in, the Credit Agreement.


The Borrower hereby waives diligence, presentment, protest and demand and notice
of protest, demand, dishonor and non-payment of this Revolving Note.


THE ASSIGNMENT OF THIS REVOLVING NOTE AND ANY RIGHTS WITH RESPECT THERETO IS
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.


C-1

--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY).


EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
REVOLVING NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
 
 

  CABLE ONE, INC.          
 
By:
      Name       Title          


 
C-2

--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO
 




Date
Type of
Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest Paid
This Date
Outstanding
Principal
Balance This
Date
Notation
Made By
________ ________ ________ ________ ________  ________ ________  ________
________  ________ ________ ________ ________ ________ ________ ________
________  ________ ________  ________  ________ ________ ________ ________
________ ________  ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________  ________  ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________  ________ ________ ________ ________
________ ________ ________ ________ ________  ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________  ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
 ________




C-3

--------------------------------------------------------------------------------

 
EXHIBIT D


 
 

--------------------------------------------------------------------------------

 
[ FORM OF] SECURITY AGREEMENT


By


CABLE ONE, INC.,
as Borrower


and


CABLE ONE VOIP LLC,


as a Guarantor


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


______________________


Dated as of [   ], 2015
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page


PREAMBLE
1
RECITALS
1
AGREEMENT
2



ARTICLE I

DEFINITIONS AND INTERPRETATION


SECTION 1.1.
Definitions
2
SECTION 1.2.
Interpretation
7
SECTION 1.3.
Perfection Certificate
7



ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS


SECTION 2.1.
Grant of Security Interest
8
SECTION 2.2.
Filings
9



ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL


SECTION 3.1.
Delivery of Certificated Securities Collateral
10
SECTION 3.2.
Perfection of Uncertificated Securities Collateral
11
SECTION 3.3.
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
11
SECTION 3.4.
Other Actions
12
SECTION 3.5.
Joinder of Additional Guarantors
12
SECTION 3.6.
Supplements; Further Assurances
13
SECTION 3.7.
Information Regarding Collateral
13



ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS


SECTION 4.1.
Title
14


 
-i-

--------------------------------------------------------------------------------





SECTION 4.2.
Validity of Security Interest
14
SECTION 4.3.
Defense of Claims; Transferability of Collateral
14
SECTION 4.4.
Other Financing Statements
14
SECTION 4.5.
[Reserved].
15
SECTION 4.6.
[Reserved].
15
SECTION 4.7.
Consents, etc.
15
SECTION 4.8.
[Reserved]
15
SECTION 4.9.
Insurance
15



ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.
[Reserved]
15
SECTION 5.2.
Voting Rights; Distributions; etc.
15
SECTION 5.3.
[Reserved]
17
SECTION 5.4.
Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
17



ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1.
Grant of Intellectual Property License
17
SECTION 6.2.
Protection of Administrative Agent’s Security
18
SECTION 6.3.
After-Acquired Property
18
SECTION 6.4.
Litigation
19



ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES


SECTION 7.1.
Records
19



ARTICLE VIII

TRANSFERS


SECTION 8.1.
Transfers of Collateral
20

 
 
-ii-

--------------------------------------------------------------------------------

 
 
ARTICLE IX

REMEDIES


SECTION 9.1.
Remedies
20
SECTION 9.2.
Notice of Sale
21
SECTION 9.3.
Waiver of Notice and Claims
22
SECTION 9.4.
Certain Sales of Collateral
22
SECTION 9.5.
No Waiver; Cumulative Remedies
24
SECTION 9.6.
Certain Additional Actions Regarding Intellectual Property
24



ARTICLE X

APPLICATION OF PROCEEDS


SECTION 10.1.
Application of Proceeds
24



ARTICLE XI

MISCELLANEOUS


SECTION 11.1.
Concerning the Administrative Agent
25
SECTION 11.2.
Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact
26
SECTION 11.3.
Continuing Security Interest; Assignment
27
SECTION 11.4.
Termination; Release
28
SECTION 11.5.
Modification in Writing
28
SECTION 11.6.
Notices
28
SECTION 11.7.
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
28
SECTION 11.8.
Severability of Provisions
29
SECTION 11.9.
Execution in Counterparts
29
SECTION 11.10.
Business Days
29
SECTION 11.11.
No Credit for Payment of Taxes or Imposition
29
SECTION 11.12.
No Claims Against Administrative Agent
29
SECTION 11.13.
No Release
29
SECTION 11.14.
Obligations Absolute
30
SECTION 11.15.
FCC Matters.
30



SIGNATURES
S-1

 
 
-iii-

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
Form of Issuer’s Acknowledgment
EXHIBIT 2
Form of Joinder Agreement
EXHIBIT 3
Form of Copyright Security Agreement
EXHIBIT 4
Form of Patent Security Agreement
EXHIBIT 5
Form of Trademark Security Agreement
EXHIBIT 6
Form of Perfection Certificate

 
 
 
 
 
 
 
 
 
 
-iv-

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT


This SECURITY AGREEMENT dated as of [    ], 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), made by CABLE ONE, INC., a
Delaware corporation (the “Borrower”), and the Guarantors from time to time
party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Borrower, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent pursuant
to the Credit Agreement (as hereinafter defined), as pledgee, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Administrative Agent”).


R E C I T A L S:


A.     The Borrower, the Administrative Agent and the lending institutions
listed therein have entered into that certain credit agreement, dated as of [   
], 2015 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; which term shall also include and
refer to any increase in the amount of indebtedness under the Credit Agreement
and, if agreed by the Borrower and the lenders with respect thereto, any
refinancing or replacement of the Credit Agreement (whether under a bank
facility, securities offering or otherwise) or one or more successor or
replacement facilities whether or not with a different group of agents or
lenders (whether under a bank facility, securities offering or otherwise) and
whether or not with different obligors upon the Administrative Agent’s
acknowledgment of the termination of the predecessor Credit Agreement).


B.     Each Guarantor has, pursuant to the Guarantee Agreement, unconditionally
guaranteed the Obligations.


C.     The Borrower and each Guarantor will receive substantial benefits from
the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.


D.     This Agreement is given by each Pledgor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.
 
E.     It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement and (ii) the obligations of the Issuing Banks to
issue Letters of Credit that each Pledgor execute and deliver the applicable
Loan Documents, including this Agreement.
 
 

--------------------------------------------------------------------------------


 
A G R E E M E N T:


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:


ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1.     Definitions.


(a)     Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:


“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “General Intangible”, “Goods”, “Inventory”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “
Records”; “Securities Account”; “Securities Intermediary”; “Security
Entitlement”; “Supporting Obligations”; and “Tangible Chattel Paper.”


(b)     Terms used but not otherwise defined herein that are defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.


(c)     The following terms shall have the following meanings:


“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.


“Agreement” shall have the meaning assigned to such term in the Preamble hereof.


“Borrower” shall have the meaning assigned to such term in the Preamble hereof.


“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.


“Communications Laws” shall mean the Communications Act of 1934, as amended, and
the rules, orders, regulations and other applicable requirements of the FCC.


“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
 
 
2

--------------------------------------------------------------------------------


 
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.


“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.


“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and all accounts and
sub-accounts relating to any of the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.


“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.


“Excluded Property” shall mean:


(a)     any permit, license (including any FCC License) or cable franchise
issued by a Governmental Authority to any Pledgor or any agreement to which any
Pledgor is a party, in each case, only to the extent and for so long as (i) the
terms of such permit, license, cable franchise, agreement or any requirement of
Law applicable thereto, validly prohibit the creation by such Pledgor of a
security interest in such permit, license, cable franchise or agreement in favor
of the Administrative Agent or (ii) the creation by such Pledgor of a security
interest therein would constitute or result in the unenforceability of any
right, title or interest of such Pledgor in, or a breach, termination or default
under any term of such permit, license, cable franchise or agreement (in each
case, after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of
the UCC (or any successor provision or provisions) or any other applicable law
(including the Bankruptcy Code) or principles of equity);


(b)     any asset if, to the extent and for so long as the grant of a security
interest in such asset in favor of the Administrative Agent is prohibited by any
requirement of Law or contract binding on such assets and permitted pursuant to
Section 6.10 of the Credit Agreement (so long as any contractual restriction on
assets of any entity that becomes a Subsidiary after the date hereof is not
incurred in contemplation of such entity becoming a Subsidiary) (other than to
the extent that any such prohibition would be rendered ineffective after giving
effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any
successor provision or provisions) or any other applicable law (including the
Bankruptcy Code) or principles of equity);
 
 
3

--------------------------------------------------------------------------------


 
(c)     assets owned by any Pledgor on the date hereof or hereafter acquired and
any proceeds thereof that are subject to a Lien permitted pursuant to Section
6.02(e) of the Credit Agreement to the extent and for so long as the contract or
other agreement in which such Lien is granted validly prohibits the creation of
any other Lien on such assets and proceeds;


(d)     any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 6.02(d) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property;


(e)     any asset, to the extent that and for so long as the granting of a
security interest in such asset (or the pledge of any Equity Interests) would
result in material adverse tax consequences to the Borrower and its
Subsidiaries, taken as a whole, as reasonably determined in good faith by the
Borrower;


(f)     (i) more than 65% of the outstanding voting Equity Interests of any
first-tier Foreign Subsidiary or any CFC, (ii) Equity Interests of any
Subsidiary of any Foreign Subsidiary or any CFC, (iii) Equity Interests of any
Unrestricted Subsidiary, (iv) Equity Interests in any Person other than
wholly-owned Subsidiaries to the extent requiring the consent of one or more
third parties or prohibited by the terms of any applicable organizational
documents, joint venture agreement or shareholders’ agreement, (v) Equity
Interests of any Immaterial Subsidiary that is not a Guarantor and (vi) margin
stock;


(g)     any intent-to-use trademark or service mark application to the extent
and for so long as creation by a Pledgor of a security interest therein would
result in the loss by such Pledgor of any material rights therein;


(h)     Letter-of-Credit rights, except to the extent perfection of a security
interest therein may be accomplished by filing financing statements in
appropriate form in the applicable jurisdiction under the UCC;


(i)     motor vehicles and other assets subject to certificates of title (other
than to the extent a Lien thereon can be perfected by the filing of a financing
statement under the UCC of any applicable jurisdiction);


(j)     any Commercial Tort Claim with a value not in excess of $5,000,000;


(k)     those assets as to which the Administrative Agent (in consultation with
the Borrower) reasonably determines that the costs of obtaining a security
interest in such assets or perfection thereof are excessive in relation to the
value to be afforded to the Lenders thereby; and
 
 
4

--------------------------------------------------------------------------------

 
 
(l)     any leasehold interest in real property;


provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (l) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (l)).


“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.


“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.


“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights and Intellectual Property Licenses.


“Intellectual Property Licenses” shall mean, collectively, any written
agreements, now or hereafter in effect, granting to any Person any right to
(i) use any Trademark or Copyright owned by any Pledgor or that any Pledgor
otherwise has the right to license or (ii) to make, use or sell any invention on
which a Patent has been granted to any Pledgor or that any Pledgor otherwise has
the right to license, or granting to any Pledgor any right to use any Trademark
or Copyright owned by any other Person or any other Person otherwise has the
right to license or to make, use or sell any invention on which a Patent has
been granted to any other Person or any other Person otherwise has the right to
license, and all rights of any Pledgor under any such agreement.


“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 9 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.


“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.


“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 2 hereto.


“LFA” shall have the meaning assigned to such term in Section 11.15 hereof.
 
 
5

--------------------------------------------------------------------------------


 
“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Collateral or
Mortgaged Property or (ii) to the business, results of operations, prospects or
condition, financial or otherwise of the Borrower and the Restricted
Subsidiaries, in each case taken as a whole.


“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.


“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s rights with respect to any patents, (ii) inventions, discoveries,
designs and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, reexaminations, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.


“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit 6 to this Agreement or any other form approved by the Administrative
Agent, and each other Perfection Certificate Supplement (which shall be in form
and substance reasonably acceptable to the Administrative Agent) executed and
delivered by the applicable Guarantor in favor of the Administrative Agent for
the benefit of the Secured Parties contemporaneously with the execution and
delivery of each Joinder Agreement executed in accordance with Section 3.5
hereof, in each case, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Credit Agreement or upon the request of the Administrative Agent.


“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 8(a) and 8(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any organizational document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any organizational document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests; provided that the Pledged
Securities shall not include any Excluded Property or any Equity Interests of
any Person other than a Subsidiary of the Borrower.
 
 
6

--------------------------------------------------------------------------------


 
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.


“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.


“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 5 hereto.


“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names, brand
names, and trade names, whether registered or unregistered, owned by or assigned
to such Pledgor and all registrations and applications for the foregoing
(whether statutory or common law and whether established or registered in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any of the foregoing, (ii)  extensions and
renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions or violations thereof, (iv) rights corresponding
thereto throughout the world, (v) rights to sue for past, present and future
infringements, dilutions or violations thereof, (vi) goodwill associated
therewith or symbolized thereby and (vii) other assets, rights and interests
that uniquely reflect or embody such goodwill.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.


SECTION 1.2.     Interpretation.  The rules of interpretation specified in the
Credit Agreement (including Section 1.03 thereof) shall be applicable to this
Agreement.


SECTION 1.3.     Perfection Certificate.  The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE II


GRANT OF SECURITY AND OBLIGATIONS


SECTION 2.1.       Grant of Security Interest.  As collateral security for the
payment and performance in full of all the Obligations, each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):
 

 
(i)
all Accounts;
       
(ii)
all Equipment, Goods, Inventory and Fixtures;
       
(iii)
all Documents, Instruments and Chattel Paper;
       
(iv)
all Letter-of-Credit Rights;
       
(v)
all Securities Collateral;
       
(vi)
all Investment Property;
       
(vii)
all Intellectual Property Collateral;
       
(viii)
the Commercial Tort Claims described on Schedule 11 to the Perfection
Certificate;
       
(ix)
all General Intangibles; provided that such security interest does not include
at any time any cable franchises to the extent (but only to the extent) that at
such time the Administrative Agent may not validly possess a security interest
directly in the cable franchises pursuant to applicable law as in effect at such
time, but such security interest does include, to the maximum extent permitted
by law, the economic value of the cable franchises, all rights incident or
appurtenant to the cable franchises and the right to receive all monies,
consideration and proceeds derived from or in connection with the sale,
assignment or transfer of the cable franchises;
       
(x)
all Money and all Deposit Accounts;
       
(xi)
all Supporting Obligations;
       
(xii)
all books and records relating to the Collateral;

 


8

--------------------------------------------------------------------------------



 

 
(xiii)
all rights of such Pledgor under or relating to the broadcasting and other
licenses, authorizations, waivers and permits which are issued from time to time
by the FCC (collectively, “FCC Licenses”) and the proceeds of any FCC Licenses,
provided that such security interest does not include at any time any FCC
Licenses to the extent (but only to the extent) that at such time the
Administrative Agent may not validly possess a security interest directly in the
FCC Licenses pursuant to the Communications Laws, as in effect at such time, but
such security interest does include, to the maximum extent permitted by law, the
economic value of the FCC Licenses, all rights incident or appurtenant to the
FCC Licenses and the right to receive all monies, consideration and proceeds
derived from or in connection with the sale, assignment or transfer of the FCC
Licenses; and
       
(xiv)
to the extent not covered by clauses (i) through (xiii) of this sentence, all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

 
Notwithstanding anything to the contrary contained in clauses (i) through (xiv)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Property.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
hereby acknowledged and agreed that (i) control agreements with respect to
deposit accounts, securities accounts and commodities accounts shall not be
required hereunder and except with respect to possession by the Administrative
Agent of the certificated Securities Collateral and certain Instruments as
required hereunder, no perfection by control shall be required with respect to
any Collateral and (ii) no Pledgor shall be required to make any filings or take
any other action to create, record or perfect the Administrative Agent’s Lien on
any Collateral (including Intellectual Property Collateral) outside of the
United States or enter into security or pledge agreements governed by laws other
than the laws of the United States, or any state, territory or political
subdivision thereof.


SECTION 2.2.     Filings.  (a)  Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings and
transmitting utility filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Pledgor or in which Pledgor
otherwise has rights” and (iii) in the case of a financing statement filed as a
fixture filing or covering Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates.  Each Pledgor agrees to provide all information
described in the immediately preceding sentence to the Administrative Agent
promptly upon request by the Administrative Agent.
 
 
9

--------------------------------------------------------------------------------


 
(b)     Each Pledgor hereby ratifies its authorization for the Administrative
Agent to file in any relevant jurisdiction any financing statements relating to
the Collateral if filed prior to the date hereof.


(c)     Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.


ARTICLE III


PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL


SECTION 3.1.     Delivery of Certificated Securities Collateral.  Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein.  Each Pledgor hereby agrees that all
certificates or instruments representing or evidencing Securities Collateral
acquired by such Pledgor after the date hereof shall promptly (but in any event
within 30 days after receipt thereof by such Pledgor, or such longer period as
may be reasonably acceptable to the Administrative Agent) be delivered to and
held by or on behalf of the Administrative Agent pursuant hereto.  All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent shall have the right, at any
time upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.
 
 
10

--------------------------------------------------------------------------------


 
SECTION 3.2.     Perfection of Uncertificated Securities Collateral.


(a)  Each Pledgor represents and warrants that, upon the proper filing of UCC
financing statements, the Administrative Agent shall have a perfected first
priority security interest (subject to Liens permitted by Section 6.02 of the
Credit Agreement) in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof to the extent perfection can
be obtained by the filing of UCC financing statements.  Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership (other than due to a loss of a certificate by the
Administrative Agent), then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) if the issuer of Pledged Securities is not a
party to this Agreement, use commercially reasonable efforts to cause the issuer
of such Pledged Securities to execute and deliver to the Administrative Agent an
acknowledgment of the pledge of such Pledged Securities substantially in the
form of Exhibit 1 hereto or such other form that is reasonably satisfactory to
the Administrative Agent, (ii) if necessary or desirable to perfect a security
interest in such Pledged Securities, cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Administrative Agent the right to transfer such Pledged Securities
under the terms hereof and (iii) after the occurrence and during the continuance
of any Event of Default, upon request by the Administrative Agent, (A) cause the
organizational documents of each such issuer that is a Subsidiary of the
Borrower that is a limited liability company or limited partnership to be
amended to provide that such Pledged Securities shall be treated as “securities”
for purposes of the UCC and (B) cause such Pledged Securities to become
certificated and delivered to the Administrative Agent in accordance with the
provisions of Section 3.1.


(b) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees (i) to be bound by the terms of this Agreement relating to
the Securities Collateral issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) that, upon the occurrence and during
the continuance of any Event of Default, it will comply with instructions of the
Administrative Agent given in accordance with this Agreement with respect to the
applicable Securities Collateral (including all Equity Interests of such issuer)
without further consent by the applicable Pledgor, and (iii) agrees to notify
the Administrative Agent upon obtaining knowledge of any interest in favor of
any person in the applicable Securities Collateral that is adverse to the
interest of the Administrative Agent therein.


SECTION 3.3.     Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  Each Pledgor represents and warrants that all
financing statements necessary to perfect the security interest granted by it to
the Administrative Agent in respect of the Collateral (to the extent perfection
can be obtained by the filing of UCC financing statements) have been delivered
to the Administrative Agent in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office specified in Schedule 6 to the Perfection Certificate.  Each
Pledgor agrees that at the sole cost and expense of the Pledgors, such Pledgor
will take all actions reasonably requested by the Administrative Agent to
maintain the security interest created by this Agreement in the Collateral as a
perfected first priority security interest subject only to Liens permitted
pursuant to Section 6.02 of the Credit Agreement.
 
 
11

--------------------------------------------------------------------------------


 
SECTION 3.4.     Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Pledgor represents and warrants (as to itself) as follows and agrees, in each
case at such Pledgor’s own expense, to take the following actions with respect
to the following Collateral:


(a)     Instruments and Tangible Chattel Paper.  As of the date hereof, no
amounts payable under or in connection with any of the Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 9 to the Perfection Certificate.  Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 9 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Administrative Agent, accompanied by instruments of transfer or assignment duly
executed in blank.  If any amount in excess of $5,000,000 then payable under or
in connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, and such amount, together with all amounts payable
evidenced by any Instrument or Tangible Chattel Paper not previously delivered
to the Administrative Agent exceeds $15,000,000 in the aggregate for all
Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within 60 days after receipt thereof, or such longer
period as may be reasonably acceptable to the Administrative Agent) endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify.


(b)     Commercial Tort Claims.  As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claim with a value
reasonably estimated to be, individually, greater than $5,000,000, other than
those listed in Schedule 11 to the Perfection Certificate.  If any Pledgor shall
at any time hold or acquire a Commercial Tort Claim with a value reasonably
estimated to be, individually, greater than $5,000,000, such Pledgor shall
promptly notify the Administrative Agent in writing signed by such Pledgor of
the brief details thereof and grant to the Administrative Agent in such writing
a security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.


SECTION 3.5.     Joinder of Additional Guarantors.  Each Pledgor shall cause
each of its subsidiaries which, from time to time, after the date hereof shall
be required to become a Pledgor pursuant to the provisions of the Credit
Agreement (a) to execute and deliver to the Administrative Agent (i) a Joinder
Agreement substantially in the form of Exhibit 2 hereto and (ii) a Perfection
Certificate Supplement, in each case, within sixty (60) days of the date on
which it was acquired or created and, upon such execution and delivery, such
Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all purposes
hereunder with the same force and effect as if originally named as a Guarantor
and Pledgor herein.  The execution and delivery of such Joinder Agreement shall
not require the consent of any Pledgor hereunder.  The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement.
 
 
12

--------------------------------------------------------------------------------


 
SECTION 3.6.     Supplements; Further Assurances.  Subject to Section 2.1, each
Pledgor shall take such further actions, and execute and/or deliver to the
Administrative Agent such additional financing statements, amendments,
assignments, agreements, supplements, powers and instruments, as the
Administrative Agent may in its reasonable judgment deem necessary or
appropriate in order to create, perfect, preserve and protect the security
interest in the Collateral as provided herein and the rights and interests
granted to the Administrative Agent hereunder, to carry into effect the purposes
hereof or better to assure and confirm the validity, enforceability and priority
of the Administrative Agent’s security interest in the Collateral or permit the
Administrative Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Collateral, including the filing of financing
statements, continuation statements and other documents (including this
Agreement) under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction in the United States with respect to the security interest
created hereby, all in form reasonably satisfactory to the Administrative Agent
and in such offices (including the United States Patent and Trademark Office and
the United States Copyright Office) wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Collateral as provided herein and to preserve the other rights
and interests granted to the Administrative Agent hereunder, as against third
parties, with respect to the Collateral.  If an Event of Default has occurred
and is continuing, the Administrative Agent may institute and maintain, in its
own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be reasonably necessary or
expedient to prevent any impairment of the security interest in the Collateral
or the perfection thereof.  All of the foregoing shall be at the sole cost and
expense of the Pledgors.


SECTION 3.7.     Information Regarding Collateral.  Each Pledgor agrees promptly
(and, in any event, within 20 Business Days after the occurrence thereof, or
such longer period as may be reasonably acceptable to the Administrative Agent)
to notify the Administrative Agent of any change (i) in such Pledgor’s legal
name, (ii) in the location of any Pledgor’s chief executive office, (iii) in any
Pledgor’s identity or organizational structure, (iv) in any Pledgor’s Federal
Taxpayer Identification Number or organizational identification number, if any,
or (v) in any Pledgor’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), clearly describing such
change and providing such other information in connection therewith as the
Administrative Agent may reasonably request.  Each Pledgor agrees to take all
actions reasonably requested by the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable, following
such change.  Each Pledgor agrees to promptly provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in the preceding sentence.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Pledgor represents, warrants and covenants as follows:


SECTION 4.1.     Title.  Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Liens permitted pursuant to Section 6.02 of the Credit Agreement,
such Pledgor owns and has rights and, as to Collateral acquired by it from time
to time after the date hereof, will own and have rights in each item of
Collateral pledged by it hereunder, in each case, except for any such failure to
so own or have rights in the Collateral that does not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.


SECTION 4.2.     Validity of Security Interest.  The security interest in and
Lien on the Collateral granted to the Administrative Agent for the benefit of
the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Collateral to
the extent a security interest may be perfected by the filing of a UCC financing
statement in the relevant jurisdiction, prior to all other Liens on the
Collateral except for Liens permitted pursuant to Section 6.02 of the Credit
Agreement.


SECTION 4.3.     Defense of Claims; Transferability of Collateral.  Each Pledgor
shall, at its own cost and expense, take commercially reasonable actions to
defend title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Administrative Agent and the priority
thereof against all claims and demands of all persons, at any time claiming any
Lien thereon other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement.


SECTION 4.4.     Other Financing Statements.  It has not filed, nor authorized
any third party to file, any valid or effective financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral, except such as have been filed in favor of the Administrative Agent
pursuant to this Agreement or in favor of any holder of a Lien permitted
pursuant to Section 6.02 of the Credit Agreement with respect to such Lien or
financing statements or public notices relating to the termination statements
listed on Schedule 5 to the Perfection Certificate.  No Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Collateral, except financing statements and
other statements and instruments filed or to be filed in respect of and covering
the security interests of any holder of a Lien permitted pursuant to Section
6.02 of the Credit Agreement.
 
 
14

--------------------------------------------------------------------------------


 
SECTION 4.5.     [Reserved].


SECTION 4.6.      [Reserved].


SECTION 4.7.     Consents, etc.  In the event that the Administrative Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement as permitted hereby and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the
Administrative Agent, such Pledgor agrees to use its commercially reasonable
efforts to assist and aid the Administrative Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.


SECTION 4.8.     [Reserved].


SECTION 4.9.     Insurance.  In the event that the proceeds of any insurance
claim are paid to any Pledgor after the Administrative Agent has exercised its
right to foreclose after an Event of Default, such Net Cash Proceeds shall be
held in trust for the benefit of the Administrative Agent and promptly after
receipt thereof shall be paid to the Administrative Agent for application in
accordance with the Credit Agreement and this Agreement.


ARTICLE V


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.     [Reserved].


SECTION 5.2.     Voting Rights; Distributions; etc. (a) So long as no Event of
Default shall have occurred and be continuing and the Administrative Agent shall
not have notified the Borrower that the rights of the Pledgors under this
Section 5.2 are suspended, and subject to Section 11.15:


(i)     Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.


(ii)     Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of certificated securities that would constitute Pledged
Securities and are required to be delivered to the Administrative Agent pursuant
to the Credit Agreement or this Agreement shall be forthwith delivered to the
Administrative Agent to hold as Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Pledgor and be promptly
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary endorsement) in a manner consistent with Section
3.1 or Section 3.2.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)     So long as no Event of Default shall have occurred and be continuing,
the Administrative Agent shall be deemed without further action or formality to
have granted to each Pledgor all necessary consents relating to voting rights
and shall, if necessary, upon written request of any Pledgor and at the sole
cost and expense of the Pledgors, from time to time execute and deliver (or
cause to be executed and delivered) to such Pledgor all such instruments as such
Pledgor may reasonably request in order to permit such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 5.2(a)(i) hereof and to receive the Distributions which it is authorized
to receive and retain pursuant to Section 5.2(a)(ii) hereof.


(c)     Upon the occurrence and during the continuance of any Event of Default,
after the Administrative Agent shall have notified the Pledgors of the
suspension of the Pledgors’ rights under this Section 5.2:


(i)     All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights; provided that, unless
otherwise directed by the Required Lenders, the Administrative Agent shall have
the right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights.


(ii)     All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions.


(iii) Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may request in order to permit the Administrative Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(c)(ii) hereof.


(d)     All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(c)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).
 
 
16

--------------------------------------------------------------------------------

 
 
(e)     After all Events of Default have been cured or waived, (i) all rights
vested in the Administrative Agent pursuant to Section 5.2(c)(i) shall cease,
and the Pledgors shall have the exclusive right to exercise the voting and
consensual rights and powers they would otherwise be entitled to under Section
5.2(a)(i) and (ii) the Administrative Agent shall promptly repay to each Pledgor
all Distributions that such Pledgor would otherwise have been permitted to
retain pursuant to the terms of Section 5.2(a)(ii) and that remain held by the
Administrative Agent.


SECTION 5.3.     [Reserved].


SECTION 5.4.     Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.In the case of each Pledgor which is a partner, shareholder or member,
as the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
organizational document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner, shareholder or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner, limited partner, shareholder
or member, as the case may be.
 
ARTICLE VI


CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1.     Grant of Intellectual Property License.  For the purpose of
enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable solely during the continuance of an Event of Default) to
use, assign, license or sublicense any of the Intellectual Property Collateral
now owned or hereafter acquired by such Pledgor, wherever the same may be
located; provided that such nonexclusive license does not violate the express
terms of any agreement between a Pledgor and a third party, or gives such third
party any right of acceleration, modification or cancellation therein; provided,
further, that such licenses to be granted hereunder with respect to Trademarks
shall be subject to the maintenance of quality standards with respect to the
products and services in connection with any such Trademarks are used sufficient
to preserve the validity of such Trademarks.  Such license shall include access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 6.2.     Protection of Administrative Agent’s Security.  On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any materially
adverse determination in any proceeding in any federal, state or local court or
administrative body or in the United States Patent and Trademark Office or the
United States Copyright Office regarding any Material Intellectual Property
Collateral, such Pledgor’s right to register such Material Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect  (other than office actions or other determinations in the ordinary
course of prosecution before the United States Patent and Trademark Office or
the United States Copyright Office or any court), (ii) maintain the quality of
products and services offered under any Trademark and take all necessary steps
to ensure that all licensed users of such Trademark maintain such quality,
except for any changes that could not reasonably be expected to result in a
Material Adverse Effect and (iii) not knowingly permit to lapse or become
abandoned any Material Intellectual Property Collateral, except for any lapses
or abandonments that could not reasonably be expected to result in a Material
Adverse Effect.  Notwithstanding any other provision of this Agreement, nothing
in this Agreement or any other Loan Document prevents or shall be deemed to
prevent any Pledgor from disposing of, discontinuing the use or maintenance of,
failing to pursue, or otherwise allowing to lapse, terminate or be put into the
public domain, any of the Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Pledgor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.


SECTION 6.3.     After-Acquired Property.  Each Pledgor shall promptly (and in
any event within sixty (60) days or such longer period as may be reasonably
acceptable to the Administrative Agent) notify the Administrative Agent if such
Pledgor (i) obtains any rights to any additional registered Patents, Trademarks
or Copyrights or exclusive Intellectual Property Licenses for Copyrights or
(ii) becomes entitled to the benefit of any additional registered Patents,
Trademarks or Copyrights or exclusive Intellectual Property Licenses for
Copyrights  or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any registered Patents,
Trademarks or Copyrights or exclusive Intellectual Property Licenses for
Copyrights, or any improvement on any Patents, Trademarks, Copyrights or
exclusive Intellectual Property Licenses for Copyrights, or if any intent-to use
trademark application is no longer subject to clause (g) of the definition of
“Excluded Property”, the provisions hereof shall automatically apply thereto and
any such item enumerated in the preceding clause (i) or (ii) shall automatically
constitute Intellectual Property Collateral as if such would have constituted
Intellectual Property Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Agreement without further
action by any party and, at the reasonable request of the Administrative Agent,
the applicable Pledgor shall promptly (and in any event within 60 days) provide
to the Administrative Agent confirmation of the attachment of the Lien and
security interest created by this Agreement to any rights described in clauses
(i) and (ii) above by execution of an instrument in form reasonably acceptable
to the Administrative Agent and the filing of any instruments or statements as
shall be reasonably necessary to create, preserve, protect or perfect the
Administrative Agent’s security interest in such Patents, Trademarks or
Copyrights or exclusive Intellectual Property Licenses for Copyrights, including
prompt recordals with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable.  Further, each Pledgor authorizes
the Administrative Agent to modify this Agreement by amending Schedules 10(a)
and 10(b) to the Perfection Certificate to include any such Patents, Trademarks
or Copyrights or exclusive Intellectual Property Licenses for Copyrights of such
Pledgor acquired or arising after the date hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 6.4.     Litigation.  Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall have the right but shall in no
way be obligated to file applications for protection of the Intellectual
Property Collateral and/or bring suit in the name of any Pledgor, the
Administrative Agent or the Secured Parties to enforce the Intellectual Property
Collateral and any license thereunder.  In the event of such suit, each Pledgor
shall, at the reasonable request of the Administrative Agent, do any and all
lawful acts and execute any and all documents reasonably requested by the
Administrative Agent in aid of such enforcement and the Pledgors shall promptly
reimburse and indemnify the Administrative Agent for all costs and expenses
incurred by the Administrative Agent in the exercise of its rights under this
Section 6.4 in accordance with Section 9.03 of the Credit Agreement.  In the
event that the Administrative Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of the Administrative Agent, to take all commercially reasonable actions
necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any Material Intellectual Property Collateral by any
person.


ARTICLE VII


CERTAIN PROVISIONS CONCERNING RECEIVABLES


SECTION 7.1.     Records.  Each Pledgor shall, at such Pledgor’s sole cost and
expense, upon the Administrative Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of receivables, including all documents evidencing receivables
and any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor).  Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent may transfer a full and complete copy of
any Pledgor’s books, records, credit information, reports, memoranda and all
other writings relating to any receivables to and for the use by any Person that
has acquired an interest in such receivables or the Administrative Agent’s
security interest therein without the consent of any Pledgor.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


TRANSFERS


SECTION 8.1.     Transfers of Collateral.  No Pledgor shall sell, convey, assign
or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except as permitted by the Credit Agreement.


ARTICLE IX


REMEDIES


SECTION 9.1.     Remedies.  Subject to Section 11.15, upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent may
from time to time exercise in respect of the Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, the
following remedies:


(i)     Personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;


(ii)     Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Pledgor, prior to receipt by any such obligor of such instruction, such
Pledgor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly pay such amounts to the
Administrative Agent;


(iii)     Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;


(iv)     [Reserved];
 
 
20

--------------------------------------------------------------------------------


 
(v)     Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Obligations as provided in Article X hereof;


(vi)     Retain and apply the Distributions to the Obligations as provided in
Article X hereof;


(vii)     Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and, subject
to Section 5.2, all voting, consensual and other rights and powers with respect
to any Collateral; and


(viii)     Exercise all the rights and remedies of a secured party on default
under the UCC, and the Administrative Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable.  The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
at any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such person at such sale.  Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Administrative Agent arising by
reason of the fact that the price at which the Collateral or any part thereof
may have been sold, assigned or licensed at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.


SECTION 9.2.     Notice of Sale.  Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Collateral or any part
thereof, upon and after the occurrence of an Event of Default, shall be required
by law, ten (10) days’ prior notice to such Pledgor of the time and place of any
public sale or of the time after which any private sale or other intended
disposition is to take place shall be commercially reasonable notification of
such matters.  No such notification need be given to any Pledgor if it has
signed, after the occurrence of an Event of Default, a statement renouncing or
modifying any right to notification of sale or other intended disposition.
 
 
21

--------------------------------------------------------------------------------


 
SECTION 9.3.     Waiver of Notice and Claims.  Each Pledgor hereby waives, to
the fullest extent permitted by applicable law, notice (unless otherwise
expressly required hereunder) or judicial hearing in connection with the
Administrative Agent’s taking possession or the Administrative Agent’s
disposition of the Collateral or any part thereof, including any and all prior
notice and hearing for any prejudgment remedy or remedies and any such right
which such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law:  (i) all
damages occasioned by such taking of possession except any damages which are the
direct result of the bad faith, gross negligence or willful misconduct of the
Administrative Agent or any of its Related Parties are determined by a court of
competent jurisdiction by final and nonappealable judgment, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Administrative Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law.  The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of bad faith, gross negligence
or willful misconduct on the part of the Administrative Agent or any of its
Related Parties.  Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Pledgor and against any and all persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Pledgor.


SECTION 9.4.     Certain Sales of Collateral.


In connection with the exercise of rights during the occurrence of an Event of
Default:


(a)     Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority.  Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.


(b)     Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)     Notwithstanding the foregoing, each Pledgor shall, upon the occurrence
and during the continuance of any Event of Default, at the reasonable request of
the Administrative Agent, for the benefit of the Administrative Agent, use its
commercially reasonable efforts to cause any registration, qualification under
or compliance with any Federal or state securities law or laws to be effected
with respect to all or any part of the Securities Collateral as soon as
practicable and at the sole cost and expense of the Pledgors.  Each Pledgor will
use its commercially reasonable efforts to cause such registration to be
effected (and be kept effective) and will use its commercially reasonable
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Securities Collateral including registration under the
Securities Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with all other requirements of any Governmental
Authority.  Each Pledgor shall use its commercially reasonable efforts to cause
the Administrative Agent to be kept advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, shall furnish to the Administrative Agent such number of prospectuses,
offering circulars or other documents incident thereto as the Administrative
Agent from time to time may request, and shall indemnify and shall (in the case
of any issuer that is not wholly owned by one or more Pledgors, shall use its
commercially reasonable efforts to) cause the issuer of the Securities
Collateral to indemnify the Administrative Agent and all others participating in
the distribution of such Securities Collateral against all claims, losses,
damages and liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading.


(d)     If the Administrative Agent determines to exercise its right to sell any
or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
reasonably request in order to determine the number of securities included in
the Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
 
 
23

--------------------------------------------------------------------------------


 
(e)     Each Pledgor further agrees that, subject to Section 11.15, a breach of
any of the covenants contained in this Section 9.4 will cause irreparable injury
to the Administrative Agent and the other Secured Parties, that the
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that, subject to Section
11.15, each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing or a defense of payment.


SECTION 9.5.     No Waiver; Cumulative Remedies.


(a)     No failure on the part of the Administrative Agent to exercise, no
course of dealing with respect to, and no delay on the part of the
Administrative Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, privilege or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy;
nor shall the Administrative Agent be required to look first to, enforce or
exhaust any other security, collateral or guaranties.  All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law or otherwise available.


(b)     In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.


SECTION 9.6.     Certain Additional Actions Regarding Intellectual Property.  If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Administrative Agent, each Pledgor shall execute and deliver to
the Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof.


ARTICLE X


APPLICATION OF PROCEEDS


SECTION 10.1.     Application of Proceeds.  Subject to the terms of the First
Lien Intercreditor Agreement, if then in effect, any amount received by the
Administrative Agent in respect of a sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied:
 
 
24

--------------------------------------------------------------------------------


 
(a)     first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with any collection
or sale or otherwise in connection with any Loan Document, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;


(b)     second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit outstanding; and


(c)     third, any surplus then remaining shall be paid to the applicable Loan
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.


In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 10.1, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.  Notwithstanding
the foregoing, the proceeds of any collection, sale, foreclosure or realization
upon any Collateral of any Loan Party, including any collateral consisting of
cash, shall not be applied to any Excluded Swap Obligation of such Loan Party
and shall instead be applied to other Obligations.


ARTICLE XI


MISCELLANEOUS


SECTION 11.1.     Concerning the Administrative Agent.


(a)     The Administrative Agent has been appointed as Administrative Agent
pursuant to the Credit Agreement.  The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement.  The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement.  The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith.  The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement.  Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement.  After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)     The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.


(c)     The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.


(d)     If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.


(e)     The Administrative Agent may rely on advice of counsel as to whether any
or all UCC financing statements of the Pledgors need to be amended as a result
of any of the changes described in Section 3.7.  If any Pledgor fails to provide
information to the Administrative Agent about such changes on a timely basis,
the Administrative Agent shall not be liable or responsible to any party for any
failure to maintain a perfected security interest in such Pledgor’s property
constituting Collateral, for which the Administrative Agent needed to have
information relating to such changes.  The Administrative Agent shall have no
duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.


SECTION 11.2.     Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact.  Subject to Section 11.15, if any Pledgor shall fail
to perform any covenants contained in this Agreement (including such Pledgor’s
covenants to (i) pay the premiums
 
 
26

--------------------------------------------------------------------------------

 
 
in respect of all required insurance policies hereunder, (ii) pay and discharge
any taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or
perform any obligations of such Pledgor under any Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, then, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement.  Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 9.03 of the Credit Agreement.  Neither the provisions of this Section
11.2 nor any action taken by the Administrative Agent pursuant to the provisions
of this Section 11.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of representation or warranty from
constituting an Event of Default.  Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
upon the occurrence and during the continuance of an Event of Default, and to
execute any instrument consistent with the terms of the Credit Agreement, this
Agreement and the other Security Documents which the Administrative Agent may
deem reasonably necessary or advisable to accomplish the purposes hereof (but
the Administrative Agent shall not be obligated to and shall have no liability
to such Pledgor or any third party for failure to so do or take action).  The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof.  Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.


SECTION 11.3.     Continuing Security Interest; Assignment.  This Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns.  No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto.  Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement, and, in the case of
a Secured Party that is a party to a Secured Hedge Agreement or Cash Management
Obligation, as applicable.  Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.
 
 
27

--------------------------------------------------------------------------------


 
SECTION 11.4.     Termination; Release.  Upon termination of the Commitments and
payment in full of all Obligations (in each case, other than (i) obligations
under Secured Hedge Agreements, (ii) Cash Management Obligations and (iii)
contingent reimbursement and indemnification obligations not yet accrued and
payable) and the expiration or termination or cash collateralization (or other
backstop in a manner reasonably satisfactory to the applicable Issuing Bank) of
all Letters of Credit in accordance with the provisions of the Credit Agreement,
this Agreement shall terminate.  Upon termination of this Agreement the
Collateral shall be automatically released from the Lien of this Agreement
without any further action by any Person.  Upon such release or any release of
Collateral or any part thereof in accordance with the provisions of the Credit
Agreement, the Administrative Agent shall, at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or warranty by the Administrative Agent except as to the fact that
the Administrative Agent has not encumbered the released assets, such of the
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Administrative Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, at the request of and at the sole cost and expense of the Pledgors,
proper documents and instruments (including UCC-3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.


SECTION 11.5.     Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Administrative Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this Agreement or any other document evidencing the Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.


SECTION 11.6.     Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.


SECTION 11.7.     Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.  Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.
 
 
28

--------------------------------------------------------------------------------


 
SECTION 11.8.     Severability of Provisions.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 11.9.     Execution in Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 11.10.     Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.


SECTION 11.11.     No Credit for Payment of Taxes or Imposition.  Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.


SECTION 11.12.     No Claims Against Administrative Agent.  Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.


SECTION 11.13.     No Release.  Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith.  Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Pledgor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.  The obligations of each Pledgor contained in this
Section 11.13 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.
 
 
29

--------------------------------------------------------------------------------


 
SECTION 11.14.     Obligations Absolute.  All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:


(i)     any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;


(ii)     any lack of validity or enforceability of the Credit Agreement, any
Secured Hedging Agreement, any Agreements relating to Cash Management
Obligations or any other Loan Document, or any other agreement or instrument
relating thereto;


(iii)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Secured Hedging
Agreement, any Agreements relating to Cash Management Obligations or any other
Loan Document or any other agreement or instrument relating thereto;


(iv)     any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;


(v)     any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedging
Agreement, any Agreements relating to Cash Management Obligations or any other
Loan Document except as specifically set forth in a waiver granted pursuant to
the provisions of Section 11.5 hereof; or


(vi)     any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.


SECTION 11.15.     FCC Matters.  (a)  Notwithstanding anything herein to the
contrary, the Administrative Agent, on behalf of the Secured Parties, agrees
that to the extent prior FCC or other Governmental Authority approval or local
franchise authority (“LFA”) approval is required pursuant to Communications Laws
or other applicable laws for (i) the operation and
 
 
30

--------------------------------------------------------------------------------


 
effectiveness of any grant, right or remedy hereunder or under any other
Security Document or (ii) taking any action that may be taken by the
Administrative Agent hereunder or under the other Security Documents, such
grant, right, remedy or actions will be subject to such prior FCC or other
Governmental Authority approval or LFA approval, as applicable, having been
obtained by or in favor of the Administrative Agent, on behalf of the Secured
Parties.  Notwithstanding anything herein to the contrary, the Administrative
Agent, on behalf of the Secured Parties, acknowledges that, to the extent
required by the FCC, any other Governmental Authority or any LFA, the voting
rights in the Pledged Securities, as well as de jure, de facto and negative
control over all FCC authorizations and cable licenses, shall remain with the
Pledgors even in the event of a Default until the FCC, any other applicable
Governmental Authority and applicable LFAs shall have given their prior consent
to the exercise of securityholder rights by a purchaser at a public or private
sale of the Pledged Securities or to the exercise of such rights by a receiver,
trustee, conservator or other agent duly appointed in accordance with applicable
law.  The Pledgors shall, upon the occurrence and during the continuance of an
Event of Default, at the Administrative Agent’s reasonable request (acting at
the written direction of the Secured Parties), file or cause to be filed such
applications for approval and shall take such other actions reasonably required
by the Administrative Agent, as directed by and on behalf of the Secured
Parties, to obtain such FCC, other Governmental Authority and LFA approvals or
consents as are necessary to transfer ownership and control to the
Administrative Agent, on behalf of the Secured Parties, or their successors,
assigns or designees of the FCC Licenses and cable franchises held by the
Pledgors.  To enforce the provisions of this subsection, the Administrative
Agent is empowered to request the appointment of a receiver from any court of
competent jurisdiction.  Such receiver shall be instructed to seek from the FCC,
any other applicable Governmental Authority and applicable LFAs an involuntary
transfer of control of any such FCC License and/or cable franchise for the
purpose of seeking a bona fide purchaser to whom control will ultimately be
transferred.  Upon the occurrence and during the continuance of an Event of
Default, at the Administrative  Agent’s request (acting at the written direction
of the Secured Parties), the Pledgors shall further use commercially reasonable
efforts to assist in obtaining approval of the FCC, any other Governmental
Authority and applicable LFAs, if required, for any action or transactions
contemplated hereby, including, without limitation, the preparation, execution
and filing with the FCC, any other Governmental Authority and applicable LFAs of
the assignor’s or transferor’s portion of any application for consent to the
assignment of any FCC License or cable franchise or transfer of control
necessary or appropriate under the FCC’s, any other Governmental Authority’s and
any LFA’s rules and regulations for approval of the transfer or assignment of
any portion of the Collateral, together with any FCC License or other
authorization or any cable franchise.


(a)     The Pledgors acknowledge that the assignment or transfer of such FCC
Licenses and cable franchises is integral to the Secured Parties’ realization of
the value of the Collateral, that there is no adequate remedy at law for failure
by the Pledgors to comply with the provisions of this section and that such
failure would not be adequately compensable in damages, and therefore agree that
this section may be specifically enforced.
 
 
31

--------------------------------------------------------------------------------





(b)     Notwithstanding anything herein or in any other Security Document or the
Secured Agreements to the contrary, neither the Administrative Agent nor any
other Secured Party shall, without first obtaining the approval of the FCC, any
other applicable Governmental Authority and applicable LFAs, take any action
hereunder or under any other Security Document that would constitute or result
in any assignment of an FCC License or cable franchise or any change of control
of any Pledgor if such assignment or change of control would require the
approval of the FCC, any other Governmental Authority or such LFA under
applicable law (including FCC rules and regulations).


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
 
 
 
 
 
 

 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
 

  CABLE ONE, INC.,   as Pledgor          
 
By:
      Name       Title          

 

  CABLE ONE VOIP LLC,   as Pledgor          
 
By:
      Name       Title          

 


S-1

--------------------------------------------------------------------------------

 
 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent          
 
By:
      Name       Title          

 
 
S-2

--------------------------------------------------------------------------------

EXHIBIT 1






[Form of]
ISSUER’S ACKNOWLEDGMENT


The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 30, 2015, made by CABLE ONE, INC., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees that it will comply with instructions of the Administrative Agent
with respect to the applicable Securities Collateral (including all Equity
Interests of the undersigned) to the extent given in accordance with the
provisions of the Security Agreement without further consent by the applicable
Pledgor; provided that, until such time as the Administrative Agent shall
otherwise instruct the undersigned (whether orally, electronically or in
writing), the undersigned may comply with instructions issued by the Pledgor and
the Pledgor shall have the right to vote the Securities Collateral and receive
all Distributions, (iii) agrees to notify the Administrative Agent upon
obtaining knowledge of any interest in favor of any person in the applicable
Securities Collateral that is adverse to the interest of the Administrative
Agent therein and (iv) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Securities Collateral thereunder in the name of the Administrative Agent or
its nominee or the exercise of voting rights by the Administrative Agent or its
nominee.


[                                                          ]
       
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

EXHIBIT 2


[Form of]


JOINDER AGREEMENT


[Name of New Pledgor]
[Address of New Pledgor]


[Date]












Ladies and Gentlemen:


Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of June 30, 2015,
made by CABLE ONE, INC., a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity and together with any successors in such capacity, the
“Administrative Agent”).


This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement.  The New Pledgor hereby agrees to be
bound as a Guarantor and as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement.  Without limiting the
generality of the foregoing, the New Pledgor hereby pledges and grants to the
Administrative Agent for the benefit of the Secured Parties, as collateral
security for the payment and performance in full of all the Obligations, a Lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral and expressly assumes all obligations and liabilities of a
Guarantor and Pledgor thereunder.  The New Pledgor hereby makes each of the
representations and warranties contained in the Security Agreement on and as of
the date hereof and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement.



--------------------------------------------------------------------------------

-2-


Annexed hereto are supplements to each of the schedules to the Security
Agreement, as applicable, with respect to the New Pledgor.  Such supplements
shall be deemed to be part of the Security Agreement.


This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.


THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY).

--------------------------------------------------------------------------------

-3-
IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.


[NEW PLEDGOR]
       
By:
   
Name:
 
Title:



AGREED TO AND ACCEPTED:
   
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
       
By:
   
Name:
 
Title:





[Schedules to be attached]

--------------------------------------------------------------------------------

EXHIBIT 3
[Form of]


Copyright Security Agreement


Copyright Security Agreement, dated as of [                    ], by
[__________] and [___________] (individually, a “Pledgor”, and, collectively,
the “Pledgors”), in favor of JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).


W i t n e s s e t h:


Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement;


Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:


SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.


SECTION 2.  Grant of Security Interest in Copyright Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Pledgor:



(a) Copyrights of such Pledgor listed on Schedule I attached hereto; and




(b) all Proceeds of any and all of the foregoing (other than Excluded Property).



SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.



--------------------------------------------------------------------------------

-2-


SECTION 4.  Termination.  Upon the payment in full of the Obligations (other
than (i) obligations under Secured Hedge Agreements, (ii) Cash Management
Obligations and (iii) contingent reimbursement and indemnification obligations
not yet accrued and payable) and termination of the Security Agreement or the
disposition of any Copyright in which a security interest is granted under this
Copyright Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the applicable Pledgor an instrument in writing in
recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights or those that are the subject of such
disposition, as the case may be, under this Copyright Security Agreement.


SECTION 5.  Counterparts.  This Copyright Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Copyright Security Agreement by telecopy or other
electronic transmission shall be effective as delivery of an originally executed
counterpart of this Copyright Security Agreement.


(a)            SECTION 6.  Governing Law.  This Copyright Security Agreement
shall be construed in accordance with and governed by the law of the State of
New York (without regard to the conflict of law principles thereof to the extent
that the application of the laws of another jurisdiction would be required
thereby).




[signature page follows]



--------------------------------------------------------------------------------

-3-
In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


Very truly yours,
   
[PLEDGORS]
       
By:
   
Name:
 
Title:



Accepted and Agreed:
   
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
       
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

-4-
SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS




Copyright Registrations:


owner
 
registration
number
 
 
title
 
     





Copyright Applications:


owner
 
 
title
 
   

 
 
 



--------------------------------------------------------------------------------

EXHIBIT 4




[Form of]


Patent Security Agreement




Patent Security Agreement, dated as of [                    ], by [________] and
[_________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).


W i t n e s s e t h:


Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Patent Security
Agreement;


Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:


SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.


SECTION 2.  Grant of Security Interest in Patent Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Pledgor:



(a) Patents of such Pledgor listed on Schedule I attached hereto; and




(b) all Proceeds of any and all of the foregoing (other than Excluded Property).



SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control.



--------------------------------------------------------------------------------

-2-


SECTION 4.  Termination.  Upon the payment in full of the Obligations (other
than (i) obligations under Secured Hedge Agreements, (ii) Cash Management
Obligations and (iii) contingent reimbursement and indemnification obligations
not yet accrued and payable) and termination of the Security Agreement or the
disposition of any Patent in which a security interest is granted under this
Patent Security Agreement, the Administrative Agent shall execute, acknowledge,
and deliver to the Pledgors an instrument in writing in recordable form
releasing the collateral pledge, grant, assignment, lien and security interest
in the Patents or those that are the subject of such disposition, as the case
may be, under this Patent Security Agreement.


SECTION 5.  Counterparts.  This Patent Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Patent Security Agreement by telecopy or other electronic
transmission shall be effective as delivery of an originally executed
counterpart of this Patent Security Agreement.


SECTION 6.  Governing Law.  This Patent Security Agreement shall be construed in
accordance with and governed by the law of the State of New York (without regard
to the conflict of law principles thereof to the extent that the application of
the laws of another jurisdiction would be required thereby)..






[signature page follows]



--------------------------------------------------------------------------------

-3-
In Witness Whereof, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.


Very truly yours,
   
[PLEDGORS]
       
By:
   
Name:
 
Title:



Accepted and Agreed:
   
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
       
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

-4-
SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS




Patent Registrations:


owner
 
registration
number
 
 
name
 
     





Patent Applications:


owner
 
application
number
 
 
name
 
     






--------------------------------------------------------------------------------

EXHIBIT 5




[Form of]


Trademark Security Agreement




Trademark Security Agreement, dated as of [                    ], by [________]
and [________] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).


W i t n e s s e t h:


Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Trademark
Security Agreement;


Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:


SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.


SECTION 2.  Grant of Security Interest in Trademark Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Pledgor:



(a) Trademarks of such Pledgor listed on Schedule I attached hereto;




(b) all goodwill associated therewith or symbolized thereby;




(c) all other assets, rights and interests that uniquely reflect or embody such
goodwill; and




(c) all Proceeds of any and all of the foregoing (other than Excluded Property).




--------------------------------------------------------------------------------



SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.


SECTION 4.  Termination.  Upon the payment in full of the Obligations (other
than (i) obligations under Secured Hedge Agreements, (ii) Cash Management
Obligations and (iii) contingent reimbursement and indemnification obligations
not yet accrued and payable) and termination of the Security Agreement or the
disposition of any Trademark in which a security interest is granted under this
Trademark Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks or those that are the subject of such disposition, as
the case may be, under this Trademark Security Agreement.


SECTION 5.  Counterparts.  This Trademark Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Trademark Security Agreement by telecopy or other
electronic transmission shall be effective as delivery of an originally executed
counterpart of this Trademark Security Agreement.


SECTION 6.  Governing Law.  This Trademark Security Agreement shall be construed
in accordance with and governed by the law of the State of New York (without
regard to the conflict of law principles thereof to the extent that the
application of the laws of another jurisdiction would be required thereby).


[signature page follows]



--------------------------------------------------------------------------------

In Witness Whereof, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


Very truly yours,
   
[PLEDGORS]
       
By:
   
Name:
 
Title:



Accepted and Agreed:
   
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
       
By:
   
Name:
 
Title:




--------------------------------------------------------------------------------

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS




Trademark Registrations:


owner
 
registration
number
 
 
TRADEMARK
 
     





Trademark Applications:




owner
 
application
number
 
 
trademark
 
     



 
 

--------------------------------------------------------------------------------

 
EXHIBIT 6
 
[Form of]
Perfection Certificate
 
PERFECTION CERTIFICATE
 
June 30, 2015
Reference is hereby made to (i) that certain Security Agreement dated as of June
30, 2015 (the “Security Agreement”), between Cable One, Inc., a Delaware
corporation (“Borrower”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain Credit Agreement dated as of June 30, 2015 (the “Credit Agreement”)
among the Borrower, the Guarantors, certain other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent (in such
capacity, the “Collateral Agent”).  Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement.
As used herein, the term “Companies” means the Borrower and each of its U.S.
Subsidiaries.
The undersigned hereby certify to the Collateral Agent as follows:
1.            Names.
(a)            The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation or organization of each Company.
(b)            Set forth in Schedule 1(b) hereto is a list of any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.
(c)            Set forth in Schedule 1(c) is a list of all other names used by
each Company, or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof. 
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.
(d)            Except as specifically identified on Schedule 1(d), no Company is
a “transmitting utility” (as defined in Section 9-102(a)(80) of the Uniform
Commercial Code).
2.            Current Locations.The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.

--------------------------------------------------------------------------------

 
3.            Extraordinary Transactions.  Except for  those purchases,
acquisitions and other transactions described in Schedule 1(c) or Schedule 3
attached hereto (other than transactions in which the Collateral acquired had a
value of less than $5,000,000), all of the Collateral consisting of accounts or
inventory has been originated by each Company in the ordinary course of business
or consists of goods which have been acquired by such Company in the ordinary
course of business from, to such Company’s knowledge, a person in the business
of selling goods of that kind.
4.            File Search Reports.  Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from (A) the Uniform Commercial Code
filing offices (i) in each jurisdiction identified in Section 1(a) or Section 2
with respect to each legal name set forth in Section 1(a) and (b) and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 3 relating to any of
the transactions described in Schedule (1)(c) or Schedule 3 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral and (B) each real estate recording
office identified in Schedule 7 with respect to Mortgaged Property (as defined
below) on which Collateral consisting of fixtures is or is to be located.
5.            UCC Filings.  The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 5 relating to the Security Agreement or the
applicable Mortgage, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereof.
6.            Schedule of Filings.  Attached hereto as Schedule 6 is a schedule
of (i) the appropriate filing offices for the financing statements attached
hereto as Schedule 5, (ii) the appropriate filing offices for the filings
described in Schedule 10(a), Schedule 10(b) or Schedule 10(c) and (iii) the
appropriate filing offices for the Mortgages and fixture filings relating to the
Mortgaged Property set forth in Schedule 7.
7.            Real Property.  Attached hereto as Schedule 7 is a list of all (i)
real property to be encumbered by a Mortgage and fixture filing, which real
property includes all real property fee-owned by each Company as of the Closing
Date having a value in excess of $5,000,000, except for certain excluded real
property agreed upon between the Borrower and the Collateral Agent  (such real
property to be encumbered by a Mortgage, the “Mortgaged Property”) and (ii)
addresses of each Mortgaged Property.
8.            Stock Ownership and Other Equity Interests.  Attached hereto as
Schedule 8(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Security Agreement.  Also
set forth in Schedule 8(b) is each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made setting forth the percentage of such equity interests pledged under the
Security Agreement.
9.            Instruments and Tangible Chattel Paper.  Attached hereto as
Schedule 9 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business) and other
evidence of indebtedness held by each Company as of the date hereof, including
all intercompany notes between or among any two or more Companies or any of
their Subsidiaries and required to be delivered under the Security Agreement.
10.            Intellectual Property.  (a)  Attached hereto as Schedule 10(a) is
a schedule setting forth all of each Company’s Patents and Trademarks (each as
defined in the Security Agreement) applied for or registered with the United
States Patent and Trademark Office, including the name of the registered owner
or applicant and the registration, application, or publication  number, as
applicable, of each such Patent or Trademark owned by each Company.
-2-

--------------------------------------------------------------------------------

(b)            Attached hereto as Schedule 10(b) is a schedule setting forth all
of each Company’s United States applied for or registered Copyrights (each as
defined in the Security Agreement), including the name of the registered owner
and the registration number of each such Copyright owned by each Company.
(c)             Attached hereto as Schedule 10(c) is a schedule setting forth
all exclusive registered Copyright Licenses, including the relevant signatory
parties to each license along with the date of execution thereof and, if
applicable, a recordation number or other such evidence of recordation.
11.            Commercial Tort Claims.  Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) with an estimated value in excess of $5,000,000 held by each Company,
including a brief description thereof.
[The Remainder of this Page has been intentionally left blank]
-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date and year first written above.

 
CABLE ONE, INC.
         
 
By:
      Name:       Title:          

 

 
CABLE ONE VOIP LLC
         
 
By:
      Name:       Title:          

 
-4-

--------------------------------------------------------------------------------

Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
State of Formation
                       



 
-5-

--------------------------------------------------------------------------------


 
Schedule 1(b)
Prior Organizational Names
-6-

--------------------------------------------------------------------------------



Schedule 1(c)
Changes in Corporate Identity; Other Names
-7-

--------------------------------------------------------------------------------



Schedule 1(d)
Name of Company1
Jurisdiction(s) where Transmitting Utility Equipment may be Held
       






--------------------------------------------------------------------------------

1 Neither the Borrower nor any Guarantor makes any representation with respect
to whether or not any Company is a “transmitting utility” and the inclusion of a
Company on this schedule should not be construed as an admission of such status.
-8-

--------------------------------------------------------------------------------


 
Schedule 2
Chief Executive Offices
Company
Address
County
State
               





-9-

--------------------------------------------------------------------------------

Schedule 3
Transactions Other Than in the Ordinary Course of Business
-10-

--------------------------------------------------------------------------------



Schedule 4
File Search Reports
See attached.
-11-

--------------------------------------------------------------------------------





Schedule 5
Copy of Financing Statements To Be Filed
See attached.
-12-

--------------------------------------------------------------------------------



Schedule 6
Filings/Filing Offices
Type of Filing
Entity
Applicable Collateral Document
[Mortgage, Security Agreement or Other]
Jurisdictions
       





-13-

--------------------------------------------------------------------------------

Schedule 7
Mortgaged Real Property


Owner
Purpose/Use
Address
     





-14-

--------------------------------------------------------------------------------

Schedule 8
(a) Equity Interests of Companies and Subsidiaries
Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
         



(b) Other Equity Interests
-15-

--------------------------------------------------------------------------------



Schedule 9
Instruments
-16-

--------------------------------------------------------------------------------



Schedule 10(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:


Applications:
UNITED STATES TRADEMARKS:
Registrations:


Applications:


-17-

--------------------------------------------------------------------------------

Schedule 10(b)
Copyrights
UNITED STATES COPYRIGHTS
Registrations:


Applications:


-18-

--------------------------------------------------------------------------------

Schedule 10(c)
Intellectual Property Licenses
-19-

--------------------------------------------------------------------------------



Schedule 11
Commercial Tort Claims
 
 
 
 


-20-

--------------------------------------------------------------------------------

EXHIBIT E


[FORM OF] BORROWING REQUEST


Date:  ___________, _____


To:            JPMorgan Chase Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.



 
The undersigned hereby requests (select one):
           
☐
A Borrowing of Loans
 
 
☐
A conversion of Loans under the following Borrowing:1
                 
☐
A continuation of Eurocurrency Loans under the following Borrowing:2
                       
and in connection therewith specifies the following information:

 

 
1. 
Class of Loans:3   
        2.
Principal amount:4

 
 



--------------------------------------------------------------------------------

1  Specify the Borrowing to be converted.
 
2  Specify the Borrowing to be continued.
 
3  Specify whether the requested Borrowing, conversion or continuation is a
Revolving Loan Borrowing, Term Loan Borrowing or Borrowing, conversion or
continuation of any other Class (specifying the Class thereof).
 
E-1

--------------------------------------------------------------------------------



 
3. 
Date:5   
        4.
Type:6
    5. [Interest Period:7 ______________months]     6.
Location and number of account to which funds are to be
  disbursed:

 
[The Borrowing requested herein complies with Section 2.03 of the Credit
Agreement.]
 
 



--------------------------------------------------------------------------------

4  For Eurocurrency Loans, must be an integral multiple of $1,000,000 and not
less than $1,000,000. For Base Rate Loans, must be an integral multiple of
$100,000 and not less than $500,000. In each case, amounts are subject to
Section 2.02(c) of the Credit Agreement.
 
5  Specify the date of the Borrowing, conversion or continuation, which must be
a Business Day.
 
6  Specify whether the Borrowing, conversion or continuation is to be a Base
Rate Borrowing or a Eurocurrency Borrowing.
 
7  Include only for Eurocurrency Borrowings.  Specify whether the interest
period is one, two, three or six months, or if available to all applicable
Lenders, twelve months or a period less than one month thereafter.
 
E-2

--------------------------------------------------------------------------------

 
[The Borrower hereby represents and warrants that the conditions specified in
Section 4.02(a) and Section 4.02(b) of the Credit Agreement shall be satisfied
on and as of the date of the applicable Credit Event.]8
 

  CABLE ONE, INC.          
 
By:
      Name       Title          


 



--------------------------------------------------------------------------------

8  Include only when requesting a Borrowing, not when requesting a conversion or
continuation.
 
E-3

--------------------------------------------------------------------------------

EXHIBIT F


 
[FORM OF] SWINGLINE LOAN NOTICE


Date:  ___________, _____


To:
 JPMorgan Chase Bank, N.A., as Swingline Lender
 JPMorgan Chase Bank, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


The undersigned hereby requests a Swingline Loan:


1.            On _______________________ (a Business Day).


2.            In the amount of $____________________.1


The Swingline Loan requested herein complies with the requirements of Section
2.04(a) of the Credit Agreement.





--------------------------------------------------------------------------------

1  Minimum of $100,000.
 
F-1

--------------------------------------------------------------------------------

 


The Borrower hereby represents and warrants that the conditions specified in
Section 4.02(a) and Section 4.02(b) of the Credit Agreement shall be satisfied
on and as of the date of the applicable Credit Event.
 

  CABLE ONE, INC.          
 
By:
      Name       Title          



F-2

--------------------------------------------------------------------------------

 
EXHIBIT G


[FORM OF] COMPLIANCE CERTIFICATE


Financial Statement Date: _____,


To:            JPMorgan Chase Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the ________________________________ of the Borrower, and that, as
such, [he][she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.            The Borrower has delivered the year-end audited financial
statements required by Section 5.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report of an
independent public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.            The Borrower has delivered the unaudited financial statements
required by Section 5.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date.  Such financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP as of such date and for such period, subject to
normal year-end audit adjustments and the absence of footnotes.


[select one]


[2.            To the knowledge of the undersigned after reasonable inquiry, no
Default has occurred and is continuing.]


--or--


[2.            To the knowledge of the undersigned after reasonable inquiry, the
following is a list of each Default that has occurred and is continuing and its
nature and status:]


G-1

--------------------------------------------------------------------------------

3.            Schedule 1 attached hereto contains calculations demonstrating
compliance by the Borrower with the financial covenants set forth in Section
6.09 of the Credit Agreement.


[Solely for Compliance Certificates delivered for fiscal year-end financial
statements, select one of the following paragraphs]


[4.            Schedule 2 attached hereto contains a completed Perfection
Certificate Supplement, setting forth the information required pursuant to the
Perfection Certificate Supplement and indicating any changes in such information
from [the most recently delivered Perfection Certificate Supplement]/[the
Perfection Certificate delivered on the Closing Date)].]


--or--


[4.            The undersigned hereby certifies that there has been no change in
any information set forth in [the most recently delivered Perfection Certificate
Supplement]/[the Perfection Certificate delivered on the Closing Date].]


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, _____________.
 
 
 
CABLE ONE, INC.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 


 
G-2

--------------------------------------------------------------------------------



For the Quarter/Year ended __________________ (the “Statement Date”)


SCHEDULE 1
to the Compliance Certificate


I.
Section 6.09(a) – Total Net Leverage Ratio.1
      A. Consolidated Total Indebtedness calculation:     1.
the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding as of such time calculated on a consolidated
basis in accordance with GAAP (other than Indebtedness described in clause (c),
(d), (e) (except to the extent supporting Indebtedness described in clauses (a),
(b) and (g) of the definition of “Indebtedness”), (h), (i) or (j) of the
definition of “Indebtedness” (provided that there shall be included in
Consolidated Total Indebtedness, any Indebtedness in respect of drawings
thereunder to the extent not reimbursed within two Business Days after the date
of such drawing)) plus
$______________     2.
the principal amount of any obligations of any Person (other than the Borrower 
or any Restricted Subsidiary) of the type described in Line I.A.1 that are
Guaranteed by the Borrower or any Restricted Subsidiary (whether or not
reflected on a consolidated balance sheet of the Borrower)
$______________     3. Consolidated Total Indebtedness (Line I.A.1 + Line
I.A.2): $______________     B.
the lesser of (x) the aggregate amount of unrestricted cash and Cash Equivalents
included in the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the Statement Date and (y) $100,000,000.
$______________

 

--------------------------------------------------------------------------------

1             Testing to begin with fiscal quarter ending September 30, 2015.
 
G-1-1

--------------------------------------------------------------------------------

 
 

    C. Consolidated Operating Cash Flow for most recently ended fiscal quarter
calculation: $______________     1. Consolidated Net Income: $______________    
plus, without duplication and, except in the case of item I.C.8, to the extent
deducted in computing Consolidated Net Income:
    2. total income tax expense, $______________     3.
interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness,
$______________     4. depreciation and amortization expense, $______________  
  5. any extraordinary, non-recurring or unusual expenses or losses, in each
case, including any restructuring charges or integration costs, $______________
    6. losses on Dispositions of assets outside of the ordinary course of
business, $______________     7. other non-cash items reducing such Consolidated
Net Income and $______________     8.
the amount of “run-rate” cost savings projected by the Borrower in good faith,
net of the amount of actual benefits realized or expected to be realized prior
to or during such period (which cost savings shall be calculated on a pro forma
basis as though they had been realized on the first day of such period) from
actions taken or to be taken within four fiscal quarters of any Investment,
Permitted Acquisition or Disposition, in each case with respect to a business
(as such term is used in Regulation S-X Rule 11-01), a cable system, a company,
a segment, an operating division or unit or line of business; provided that (A)
(x) such cost savings are reasonably identifiable and expected by the Borrower
to be achieved based on such actions and (y) the benefits resulting therefrom
are anticipated by the Borrower to be realized within twelve (12) months of such
Investment, Permitted Acquisition or Disposition and (B) the aggregate amount
added back pursuant to this clause 8 for any period shall not exceed (1) 15% of
Consolidated Operating Cash Flow for such period (calculated prior to giving
effect to this clause 8) plus (2) the amount of any such cost savings of the
type that would be permitted to be included in pro forma financial statements
prepared in accordance with Regulation S-X under the Securities Act of 1933, as
amended,
$______________

 
 
G-1-2

--------------------------------------------------------------------------------

 

 
minus, without duplication and to the extent included in the statement of
Consolidated Net Income for such period to the extent included in Consolidated
Net Income, the sum of:
    9. any extraordinary or non-recurring or unusual income or gains,
$______________     10. gains on Dispositions of assets outside of the ordinary
course of business and $______________     11. other non-cash items increasing
such Consolidated Net Income, all as determined on a consolidated basis in
accordance with GAAP, $______________     12. Consolidated Operating Cash Flow:
$______________     D. Annualized Operating Cash Flow (Line I.C.12 x 4):
$______________     E. Total Net Leverage Ratio ((Line I.A.3 – Line I.B) ÷ Line
I.D): $______________   II. 
Section 6.09(b) – First Lien Net Leverage Ratio.2
    A. First Lien Indebtedness calculation:     1. Consolidated Total
Indebtedness (Line I.A.3) $______________    
minus, in each case to the extent constituting Consolidated Total Indebtedness,
    2. unsecured Indebtedness of the Borrower and its Restricted Subsidiaries,
$______________

 

--------------------------------------------------------------------------------

2         Testing to begin with fiscal quarter ending September 30, 2015.
G-1-3

--------------------------------------------------------------------------------

 
 

  3. Indebtedness of the Borrower and its Restricted Subsidiaries that is
secured by a Lien that is junior to the Lien securing the Obligations and
$______________     4.
the lesser of (x) the aggregate amount of unrestricted cash and Cash Equivalents
included in the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of such date and (y) $100,000,000
$______________     5. First Lien Indebtedness: $______________     B. First
Lien Net Leverage Ratio (Line II.A.5 ÷ Line I.D): ________ to 1.00  

 


G-1-4

--------------------------------------------------------------------------------




[SCHEDULE 2
to the Compliance Certificate]


[If applicable, attach Perfection Certificate Supplement]
 


G-1-5

--------------------------------------------------------------------------------



EXHIBIT H
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
[FORM OF]
 
GUARANTEE AGREEMENT
made by
the GUARANTORS
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of [    ], 2015
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


H-1

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
SECTION 1.
DEFINED TERMS
1.1
Definitions
4
1.2
Other Definitional Provisions
5

SECTION 2.
GUARANTEE
2.1
Guarantee
5
2.2
Right of Contribution
6
2.3
Postponement of Subrogation
6
2.4
Amendments, etc., with Respect to the Obligations
7
2.5
Guarantee Absolute and Unconditional
7
2.6
Reinstatement
8
2.7
Payments
8

SECTION 3.
REPRESENTATIONS AND WARRANTIES
SECTION 4.
COVENANTS
4.1
Compliance
9

SECTION 5.
MISCELLANEOUS
5.1
Amendments in Writing
9
5.2
Notices
9
5.3
No Waiver by Course of Conduct; Cumulative Remedies; Enforcement
9
5.4
Successors and Assigns
10
5.5
Set-Off
10
5.6
Counterparts
10
5.7
Severability
10
5.8
Section Headings
10
5.9
Integration
10
5.10
Governing Law
11
5.11
Submission To Jurisdiction; Waivers; Service of Process
11
5.12
Additional Guarantors
11
5.13
Releases
12
5.14
WAIVER OF JURY TRIAL
12

H-2

--------------------------------------------------------------------------------



5.15
Keepwell
12





ANNEXES
Annex 1                          Assumption Agreement
H-3

--------------------------------------------------------------------------------

GUARANTEE AGREEMENT
GUARANTEE AGREEMENT, dated as of [    ], 2015, made by each of the signatories
identified on the signature pages hereto as a “Guarantor” (collectively, and
together with any other entity that may become a party hereto as provided
herein, the “Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of [    ], 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CABLE ONE, INC. (the “Borrower”), certain other
parties thereto, the Lenders and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be used in part to enable the Borrower to make valuable transfers to one or more
of the other Guarantors in connection with the operation of their respective
businesses;
WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
loans and the Issuing Banks to issuing Letters of Credit to the Borrower under
the Credit Agreement that the Guarantors shall have executed and delivered this
Guarantee to the Administrative Agent for the benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent, the Lenders and the Issuing
Banks to enter into the Credit Agreement and to induce the Lenders, Swingline
Lenders and Issuing Banks to make their respective extensions of credit to the
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Secured Parties as follows:
SECTION 1.
DEFINED TERMS
1.1            Definitions.
(a)            Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
H-4

--------------------------------------------------------------------------------



(b)            The following terms shall have the following meanings:
“Agreement”:  this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.
“Guarantors”: the collective reference to each Guarantor.
“Qualified ECP Loan Party”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.
“Termination Date” shall have the meaning set forth Section 2.1(d).
1.2            Other Definitional Provisions.
(a)            The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.
(b)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2.
GUARANTEE
2.1            Guarantee.
(a)            Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees, as primary obligor and not merely
as surety, to the Administrative Agent for its benefit and for the benefit of
the Secured Parties, the prompt and complete payment and performance when due of
the Obligations.
(b)            Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in respect of the Obligations shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).
(c)            Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the Guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.
H-5

--------------------------------------------------------------------------------

(d)            The Guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations (other than Cash Management
Obligations and Obligations in respect of Secured Hedge Agreements) contingent
indemnification and contingent expense reimbursement obligations) of each
Guarantor under the Guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding or each
outstanding Letter of Credit has been Cash Collateralized (or otherwise
backstopped in a manner reasonably satisfactory to the applicable Issuing Bank)
and the Commitments shall be terminated (such date, the “Termination Date”),
notwithstanding that from time to time during the term of the Credit Agreement
any Loan Party may be free from any of the Obligations.
(e)            No payment or payments made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any other Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment or payments, other than
any payment made by the Borrower or such Guarantor in respect of the Obligations
or any payment received or collected from the Borrower or such Guarantor in
respect of the Obligations, remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.
(f)            Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any other Secured
Party on account of its liability hereunder, it will notify the Administrative
Agent in writing that such payment is made under this Agreement for such
purpose, but the failure to notify the Administrative Agent of any such payment
will not create a breach or a default hereunder or result in any liability to
such Guarantor.
(g)            The Administrative Agent shall have its own independent right to
demand payment of the amounts payable by each applicable Guarantor under this
Section 2.1, irrespective of any discharge of such Guarantor’s obligations to
pay those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps in insolvency proceedings affecting that Guarantor to
preserve their entitlement to be paid those amounts.
2.2            Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
2.3            Postponement of Subrogation.  Notwithstanding any payment made by
any Guarantor hereunder or any set-off or application of funds of any Guarantor
by the Administrative Agent or any other Secured Party, no Guarantor shall seek
to enforce any right of subrogation in
H-6

--------------------------------------------------------------------------------



respect of any of the rights of the Administrative Agent or any other Secured
Party against the Borrower or any Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Obligations, nor shall any Guarantor seek
any contribution or reimbursement from any other Guarantor in respect of
payments made by such Guarantor hereunder, until the Termination Date.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time prior to the Termination Date, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in substantially
the same form received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.  For the avoidance of doubt, nothing in the foregoing agreement by
the Guarantor shall operate as a waiver of any subrogation rights.
2.4            Amendments, etc., with Respect to the Obligations.  Unless and
until the Termination Date has occurred, or with respect to any Guarantor, such
Guarantor shall be released in accordance with Section 5.13, to the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, (a) any
demand for payment of any of the Obligations made by the Administrative Agent or
any other Secured Party may be rescinded by the Administrative Agent or such
Secured Party and any of the Obligations continued, (b) the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, (c) the Credit Agreement, the other Loan
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and the Secured Hedge Agreements, Cash Management
Obligations or Swap Obligations and any other documents executed and delivered
in connection therewith, may be amended, modified, supplemented or terminated,
in whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be, or, in the case of any Secured Hedge Agreement,
Cash Management Obligation or Swap Obligation, the Cash Management Bank or Hedge
Bank party thereto) may deem necessary or advisable from time to time and (d)
any collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of any of the
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Obligations or for the Guarantee contained in this Section 2 or
any property subject thereto.
2.5            Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, contraction, incurrence, renewal, extension,
amendment, waiver or accrual of any of the Obligations, and notice of, or proof
of reliance by, the Administrative Agent or any other Secured Party upon the
Guarantee contained in this Section 2 or acceptance of the Guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended, waived or accrued, in reliance upon the Guarantee contained in this
Section 2; and all dealings between the Borrower
H-7

--------------------------------------------------------------------------------

 
and any of the Guarantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  To the fullest extent permitted by applicable law,
each Guarantor waives diligence, presentment, protest and notice of protest,
demand for payment or performance, notice of default or nonpayment, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, and any defense arising by reason of any disability or other defense of
the Borrower or any of the Guarantors with respect to the Obligations (other
than the defense that the Termination Date has occurred).  Each Guarantor
understands and agrees that this Agreement shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity, regularity or enforceability of the Credit Agreement or any other Loan
Document, any Letter of Credit, any Secured Hedge Agreement, any Cash Management
Obligation, any Swap Obligation, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any other Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of such Guarantor under the
Guarantee contained in this Section 2, in bankruptcy or in any other instance
(in each case, other than the occurrence of the Termination Date).  When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Administrative Agent or any other Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Guarantor or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
2.6            Reinstatement.  The Guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.7            Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid in Dollars to the Administrative Agent without set-off or
counterclaim at the Administrative Agent’s Office.
H-8

--------------------------------------------------------------------------------

 
SECTION 3.
REPRESENTATIONS AND WARRANTIES
Each Guarantor represents and warrants to the Administrative Agent and the other
Secured Parties that (a) the execution, delivery and performance by such
Guarantor of this Agreement have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder action, and that this
Agreement has been duly executed and delivered by such Guarantor and constitutes
a legal, valid and binding obligation of such Guarantor, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (b) all representations and warranties set
forth in Article III of the Credit Agreement as to such Guarantor are true and
correct in all material respects on each date as required by Section 4.02 of the
Credit Agreement; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language is
true and correct in all respects.
SECTION 4.
COVENANTS
4.1            Compliance.  Each Guarantor will comply with all covenant
provisions of Article V and Article VI of the Credit Agreement to the extent
such provisions are applicable.
SECTION 5.
MISCELLANEOUS
5.1            Amendments in Writing.  None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Credit Agreement.
5.2            Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor c/o Cable One, Inc. at 210 E. Earll Drive, Phoenix, AZ 85012,
Attention of Kevin Coyle (Telecopy No. 602-364-6013; Telephone No. 602-364-6505)
and (in the case of a notice of a Default) to Cravath, Swaine & Moore LLP,
Worldwide Plaza 825 Eighth Avenue, New York, NY 10019, Attention of Joseph
Zavaglia. (Telecopy No. 212-474-3700).
5.3            No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.
(a)            Neither the Administrative Agent nor any Secured Party shall by
any act (except by a written instrument pursuant to Section 5.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law; and
H-9

--------------------------------------------------------------------------------



(b)            By its acceptance of the benefits of this Agreement, each Secured
Party agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Secured Party shall have
any right individually to enforce or seek to enforce this Agreement.
5.4            Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their permitted successors and
assigns; provided that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Agreement except as permitted by the Credit
Agreement.
5.5            Set-Off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, with the consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the Obligations of such Guarantor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Notwithstanding anything herein or in any other
Loan Document to the contrary, in no event shall the assets of any Foreign
Subsidiary that is not a Guarantor constitute collateral security for payment of
the Obligations of any Guarantor.
5.6            Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
5.7            Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
5.8        Section Headings.  The Section headings used in this Agreement are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
5.9            Integration.  This Agreement and the other Loan Documents
represent the agreement of the Guarantors, the Administrative Agent and the
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any other Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
H-10

--------------------------------------------------------------------------------



5.10            Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to the
conflict of law principles thereof to the extent that the application of the
laws of another jurisdiction would be required thereby).
5.11            Submission To Jurisdiction; Waivers; Service of Process.
(a)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Notwithstanding the foregoing, nothing in any Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding to enforce any award or judgment against
the Borrower, its Subsidiaries or their respective properties or to exercise any
right under the Collateral Documents against any Collateral in the courts of any
jurisdiction.
(b)            Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01 of the Credit
Agreement.
5.12            Additional Guarantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.09 of the
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
H-11

--------------------------------------------------------------------------------



5.13            Releases.
(a)            This Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, on the Termination Date.
(b)            A Guarantor shall automatically be released from its obligations
under this Agreement (i) upon the consummation of any transaction permitted by
the Credit Agreement as a result of which such Guarantor ceases to be a
Subsidiary or (ii) upon the designation of such Guarantor as an Unrestricted
Subsidiary pursuant to Section 5.11 of the Credit Agreement.
5.14            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.14.
5.15            Keepwell.  Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 5.15 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 5.15, or otherwise under this Agreement, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 5.15 shall remain in full force and
effect until the Termination Date. Each Qualified ECP Loan Party intends that
this Section 5.15 constitute, and this Section 5.15 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
H-12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 
CABLE ONE VOIP LLC, as a Guarantor
         
 
By:
        Name       Title          

  JPMORGAN CHASE BANK, N.A., as Administrative Agent          
 
By:
        Name       Title          

H-13

--------------------------------------------------------------------------------

Annex 1 to
Guarantee Agreement


ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________ (the “Additional Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  All capitalized terms not defined herein shall have
the meaning ascribed to them in the Guarantee Agreement (as defined below).


W I T N E S S E T H :


WHEREAS, CABLE ONE, INC. (the “Borrower”), CABLE ONE VOIP LLC (the “Initial
Guarantor”), the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of June 30, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, the Initial Guarantor has
entered into the Guarantee Agreement, dated as of June 30, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent;


WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and


WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;


NOW, THEREFORE, IT IS AGREED:


1.            Guarantee Agreement.  By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 5.12 of the
Guarantee Agreement, hereby becomes a party to the Guarantee Agreement as a
Guarantor and Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder.


2.            Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK (WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY).


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

  [ADDITIONAL GUARANTOR]          
 
By:
        Name       Title          


H-14

--------------------------------------------------------------------------------



EXHIBIT I-1


[FORM OF]
U.S. TAX CERTIFICATE
(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
[NAME OF LENDER]
       
By:
    Name:     Title:           Date: ________ __, 20[   ]

 
I-1-1

--------------------------------------------------------------------------------

EXHIBIT I-2


[FORM OF]
U.S. TAX CERTIFICATE
(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its applicable direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its applicable direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its applicable direct or indirect partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) the interest payments on the Loan(s)
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned or any of its applicable direct or indirect partners/members.


The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each such partner’s/member’s beneficial owner that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
[NAME OF LENDER]
       
By:
    Name:     Title:           Date: ________ __, 20[   ]

 
I-2-1

--------------------------------------------------------------------------------

 


EXHIBIT I-3


[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


 
[NAME OF PARTICIPANT]
       
By:
    Name:     Title:           Date: ________ __, 20[  ]





I-3-1

--------------------------------------------------------------------------------

EXHIBIT I-4


[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax
Purposes)


Reference is made to that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


Pursuant to the provisions of Section 2.16(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its applicable direct or indirect partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its applicable
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
applicable direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) the interest payments with respect to such participation are not
effectively connected with the conduct of a U.S. trade or business by the
undersigned or any of its applicable direct or indirect partners/members.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each such partner’s/member’s beneficial owner that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


 
[NAME OF PARTICIPANT]
       
By:
    Name:     Title:           Date: ________ __, 20[  ]



I-4-1

--------------------------------------------------------------------------------


EXHIBIT J




[FORM OF]


FIRST LIEN INTERCREDITOR AGREEMENT


among


CABLE ONE, INC.,


the other Grantors party hereto,


JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties


JPMORGAN CHASE BANK, N.A.,
as Authorized Representative for the Credit Agreement Secured Parties,


[                        ]
as the Initial Additional Authorized Representative,


and


each additional Authorized Representative from time to time party hereto








dated as of [______], 20[  ]


 

--------------------------------------------------------------------------------


 
FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [______], 20[  ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”), among CABLE ONE, INC., a Delaware
corporation (the “Borrower”), the other Grantors (as defined below) from time to
time party hereto, JPMORGAN CHASE BANK, N.A., as collateral agent for the Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Credit Agreement Collateral Agent”),
JPMORGAN CHASE BANK, N.A., as Authorized Representative for the Credit Agreement
Secured Parties (as each such term is defined below), [                         
], as the administrative agent and Authorized Representative for the Initial
Additional First Lien Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Initial Additional
Authorized Representative”) and each additional Collateral Agent and Authorized
Representative from time to time party hereto for the other Additional First
Lien Secured Parties of the Series (as defined below) with respect to which it
is acting in such capacity.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Administrative Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (in each case, for itself and on behalf of
the Initial Additional First Lien Secured Parties) and each additional
Authorized Representative (for itself and on behalf of the Additional First Lien
Secured Parties of the applicable Series) agree as follows:


ARTICLE I


Definitions


SECTION 1.01         Certain Defined Terms.  Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Credit Agreement (as
defined below) or, if defined in the New York UCC, the meanings specified
therein.  As used in this Agreement, the following terms have the meanings
specified below:


“Additional First Lien Collateral Agent” means (x) for so long as the Initial
Additional First Lien Obligations are the only Series of Additional First Lien
Obligations, the Initial Additional Authorized Representative and (y)
thereafter, the Major-Non Controlling Authorized Representative.


“Additional First Lien Documents” means, with respect to the Initial Additional
First Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, security documents and other operative agreements evidencing or
governing such indebtedness and liens securing such indebtedness, including the
Initial Additional First Lien Documents and the Additional First Lien Security
Documents and each other agreement entered into for the purpose of securing the
Initial Additional First Lien Obligations or any Series of Additional Senior
Class Debt; provided that, in each case, the Indebtedness thereunder (other than
the Initial Additional First Lien Obligations) has been designated as Additional
Senior Class Debt pursuant to Section 5.13 hereto.


“Additional First Lien Obligations” means (a) all amounts owing pursuant to the
terms of any Additional First Lien Document (including the Initial Additional
First Lien Documents), including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing subsequent to
the commencement of a Bankruptcy Case at the rate provided for in the respective
Additional First Lien Document, whether or not such interest, fees and expenses
are an allowed claim under any such proceeding or under applicable state,
federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts, (b) any Secured Hedge Obligations secured under the Additional First
Lien Security Documents securing the related Series of Additional First Lien
Obligations, and (c) any Secured Cash Management Obligations secured under the
Additional First Lien Security Documents securing the related Series of
Additional First Lien Obligations.



--------------------------------------------------------------------------------

“Additional First Lien Secured Parties” means the holders of any Additional
First Lien Obligations and any Authorized Representative or Collateral Agent
with respect thereto, and shall include the Initial Additional First Lien
Secured Parties and the Additional Senior Class Debt Parties.


“Additional First Lien Security Documents” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure any Additional First Lien Obligations.


“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.


“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.


“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.


“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.


“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement”.


“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Applicable Authorized Representative” means with respect to any Shared
Collateral at any time from and after the time that the Credit Agreement
Collateral Agent ceases to be the Controlling Collateral Agent, the Authorized
Representative of the Series of Additional First Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of First Lien Obligations with respect to such Shared Collateral.


“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First Lien
Obligations or the Initial Additional First Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First Lien Obligations or Additional First Lien Secured Parties
that become subject to this Agreement after the date hereof, the Additional
Senior Class Debt Representative for such Series named in the applicable Joinder
Agreement.


“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.


“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.


“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


-2-

--------------------------------------------------------------------------------

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.


“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First Lien Obligations, [  ], and (iii) in the case of any other
Series of Additional First Lien Obligations that become subject to this
Agreement after the date hereof, the Additional Senior Class Debt Collateral
Agent for such Series named in the applicable Joinder Agreement.


“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Credit Agreement Collateral Agent and (ii) from
and after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date with respect
to such Shared Collateral, the Collateral Agent for the Additional First Lien
Obligations for which the Applicable Authorized Representative is the Authorized
Representative.


“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent with respect to such Shared Collateral, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of First Lien Secured
Parties whose Authorized Representative is the Applicable Authorized
Representative for such Shared Collateral.


“Credit Agreement” means that certain Credit Agreement, dated as of June 30,
2015, among the Borrower, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity and together with
its successors in such capacity, the “Administrative Agent”) and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.


“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.


“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.


“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.


“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or similar term in any Refinancing thereof).


“DIP Financing” has the meaning assigned to such term in Section 2.05(b).


“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).


“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).


“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral pursuant to the terms of the
documentation governing such Series of First Lien Obligations.  The term
“Discharged” shall have a corresponding meaning.


-3-

--------------------------------------------------------------------------------

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Additional First Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional First Lien Collateral
Agent and each other Authorized Representative as the “Credit Agreement” for
purposes of this Agreement.


“Event of Default” means an “Event of Default” (or similar defined term) as
defined in any Secured Credit Document.


“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First Lien Obligations.


“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First Lien Secured Parties with respect to each Series of
Additional First Lien Obligations.


“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First Lien Security Documents.


“Grantors” means the Borrower and each of the Guarantors (as defined in the
Credit Agreement) and each other Subsidiary of the Borrower that has granted a
security interest pursuant to any First Lien Security Document to secure any
Series of First Lien Obligations.  The Grantors existing on the date hereof are
set forth in Annex I hereto.


“Impairment” has the meaning assigned to such term in Section 1.03.


“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.


“Initial Additional First Lien Agreement” means that certain [Indenture] [Other
Agreement], dated as of [              ], among the Borrower, [the Guarantors
identified therein,] and [                        ], as [trustee], as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time.


“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement, the debt securities issued thereunder, the Initial Additional
First Lien Security Agreement and any security documents and other operative
agreements evidencing or governing the Indebtedness thereunder, and the Liens
securing such Indebtedness, including any agreement entered into for the purpose
of securing the Initial Additional First Lien Obligations.


“Initial Additional First Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First Lien Security Agreement.


“Initial Additional First Lien Secured Parties” means the Additional First Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First Lien Obligations issued pursuant to the
Initial Additional First Lien Agreement.


“Initial Additional First Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrower, the Additional First Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.


-4-

--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:


(1)            any case commenced by or against the Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;


(2)            any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Borrower or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or


(3)            any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.


“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).


“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto required to be delivered by an Additional Senior Class Debt
Representative and the related Additional Senior Class Debt Collateral Agent
pursuant to Section 5.13 hereof in order to establish an additional Series of
Additional Senior Class Debt and add Additional Senior Class Debt Parties
hereunder.


“Lien” means with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.


“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of First Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of First Lien Obligations (including the Credit
Agreement Obligations) with respect to such Shared Collateral.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.


“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180
consecutive days (throughout which 180 consecutive day period such
Non-Controlling Authorized Representative was the Major Non-Controlling
Authorized Representative) after the occurrence of both (i) an Event of Default
(under and as defined in the Additional First Lien Document under which such
Non-Controlling Authorized Representative is the Authorized Representative) and
(ii) each Collateral Agent’s and each other Authorized Representative’s receipt
of written notice from such Non-Controlling Authorized Representative certifying
that (x) such Non-Controlling Authorized Representative is the Major
Non-Controlling Authorized Representative and that an Event of Default (under
and as defined in the Additional First Lien Document under which such
Non-Controlling Authorized Representative is the Authorized Representative) has
occurred and is continuing and (y) the Additional First Lien Obligations of the
Series with respect to which such Non-Controlling Authorized Representative is
the Authorized Representative are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Additional First Lien Document; provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent, the Applicable Authorized
Representative or the Controlling Collateral Agent has commenced and is
diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.


-5-

--------------------------------------------------------------------------------

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.


“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.  Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First Lien Security Documents.


“Proceeds” has the meaning assigned to such term in Section 2.01(a).


“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.


“Secured Cash Management Obligations” means obligations owed by any Grantor in
respect of treasury management services (including controlled disbursements,
zero balance arrangements, cash sweeps, corporate credit card and other card
services (including commercial (or purchasing) card programs), automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to such
Grantor that are intended under the applicable Additional First Lien Security
Documents to be secured by the Shared Collateral.


 “Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First Lien
Document and (iii) each Additional First Lien Document.


“Secured Hedge Agreement Obligations” means obligations owed by any Grantor in
respect of any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions that are intended under the applicable Additional First
Lien Security Documents to be secured by the Shared Collateral; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of a
Grantor shall be a Swap Agreement.


-6-

--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement, dated as of June 30, 2015,
among the Borrower, the Guarantors from time to time parties thereto and the
Credit Agreement Collateral Agent, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.


“Series” means (a) with respect to the First Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacities as such), and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First Lien Secured
Parties) and (b) with respect to any First Lien Obligations, each of (i) the
Credit Agreement Obligations, (ii) the Initial Additional First Lien
Obligations, and (iii) the Additional First Lien Obligations incurred pursuant
to any Additional First Lien Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First Lien Obligations).


“Shared Collateral” means, at any time, Collateral in which the holders (or
their Collateral Agent) of two or more Series of First Lien Obligations hold a
valid and perfected security interest at such time.  If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest in any Collateral at such time, then such Collateral shall constitute
Shared Collateral for those Series of First Lien Obligations that hold a valid
and perfected security interest in such Collateral at such time and shall not
constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.


SECTION 1.02        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes to, this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.


SECTION 1.03        Impairments.  It is the intention of the First Lien Secured
Parties of each Series that the holders of First Lien Obligations of such Series
(and not the First Lien Secured Parties of any other Series) bear the risk of
(i) any determination by a court of competent jurisdiction that (x) any of the
First Lien Obligations of such Series are unenforceable under applicable law or
are subordinated to any other obligations (other than another Series of First
Lien Obligations), (y) any of the First Lien Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of First Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First Lien Obligations) on a basis ranking prior to the security interest of
such Series of First Lien Obligations but junior to the security interest of any
other Series of First Lien Obligations or (ii) the existence of any Collateral
for any other Series of First Lien Obligations that is not Shared Collateral for
such Series (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any
Mortgaged Property (as defined in the Credit Agreement) that applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations.  In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment.  Additionally, in the event the First Lien Obligations of
any Series are modified pursuant to applicable law (including, without
limitation, pursuant to Section 1129 of the Bankruptcy Code), any reference to
such First Lien Obligations or the First Lien Security Documents governing such
First Lien Obligations shall refer to such obligations or such documents as so
modified.


-7-

--------------------------------------------------------------------------------

ARTICLE II


Priorities and Agreements with Respect to Shared Collateral


SECTION 2.01        Priority of Claims.


(a)            Anything contained herein or in any of the Secured Credit
Documents to the contrary notwithstanding (but subject to Section 1.03), if an
Event of Default has occurred and is continuing, and the Controlling Collateral
Agent or any First Lien Secured Party is taking action to enforce rights in
respect of any Shared Collateral, or any distribution is made in respect of any
Shared Collateral in any Bankruptcy Case of the Borrower or any other Grantor or
any First Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Shared
Collateral by any First Lien Secured Party or received by the Controlling
Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Shared Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied (i) FIRST, to the payment of all amounts owing to each
Collateral Agent (in its capacity as such) pursuant to the terms of any Secured
Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in full of
the First Lien Obligations of each Series secured by a valid and perfected Lien
on such Shared Collateral on a ratable basis, with such Proceeds to be applied
to the First Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after payment of all
First Lien Obligations, to the Borrower and the other Grantors or their
successors or assigns, as their interests may appear, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct. If, despite the provisions of this Section 2.01(a), any First Lien
Secured Party shall receive any payment or other recovery in excess of its
portion of payments on account of the First Lien Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First Lien Secured Party
shall hold such payment or recovery in trust for the benefit of all First Lien
Secured Parties for distribution in accordance with this Section 2.01(a).
Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a First Lien Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party, an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds allocated to such Intervening
Creditor shall be deducted on a ratable basis solely from the Shared Collateral
or Proceeds to be distributed in respect of the Series of First Lien Obligations
with respect to which such Impairment exists.


-8-

--------------------------------------------------------------------------------

(b)            It is acknowledged that the First Lien Obligations of any Series
may, subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.


(c)            Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First Lien Secured
Party hereby agrees that the Liens securing each Series of First Lien
Obligations on any Shared Collateral shall be of equal priority.


SECTION 2.02        Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.


(a)            Only the Controlling Collateral Agent shall act or refrain from
acting with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral).  At any time
when the Credit Agreement Collateral Agent is the Controlling Collateral Agent,
no Additional First Lien Secured Party shall or shall instruct any Collateral
Agent to, and neither the Additional First Lien Collateral Agent nor any other
Collateral Agent that is not the Controlling Collateral Agent shall, commence
any judicial or nonjudicial foreclosure proceedings with respect to, seek to
have a trustee, receiver, liquidator or similar official appointed for or over,
attempt any action to take possession of, exercise any right, remedy or power
with respect to, or otherwise take any action to enforce its security interest
in or realize upon, or take any other action available to it in respect of, any
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral), whether under any Additional First Lien
Security Document, applicable law or otherwise, it being agreed that only the
Credit Agreement Collateral Agent (or any person authorized by it), acting in
accordance with the Credit Agreement Collateral Documents, shall be entitled to
take any such actions or exercise any such remedies with respect to such Shared
Collateral at such time.


(b)            With respect to any Shared Collateral at any time when the Credit
Agreement Collateral Agent is not the Controlling Collateral Agent with respect
thereto, (i) the Controlling Collateral Agent shall act only on the instructions
of the Applicable Authorized Representative, (ii) the Controlling Collateral
Agent shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First Lien Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent (or any person authorized by it), acting on the instructions of
the Applicable Authorized Representative and in accordance with the applicable
Additional First Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to such Shared Collateral.


-9-

--------------------------------------------------------------------------------

(c)            Notwithstanding the equal priority of the Liens securing each
Series of First Lien Obligations with respect to any Shared Collateral, the
Controlling Collateral Agent with respect thereto (acting on the instructions of
the Applicable Authorized Representative if it is not the Credit Agreement
Collateral Agent) may deal with such Shared Collateral as if such Controlling
Collateral Agent had a senior Lien on such Collateral.  No Non-Controlling
Authorized Representative or Non-Controlling Secured Party in respect of any
Shared Collateral will contest, protest or object to any foreclosure proceeding
or action brought by the Controlling Collateral Agent, the Applicable Authorized
Representative or any Controlling Secured Party or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or a
Controlling Secured Party of any rights and remedies relating to such Shared
Collateral, or to cause the Controlling Collateral Agent to do so.  The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Secured Party, Collateral Agent or any Authorized Representative with
respect to any Collateral not constituting Shared Collateral.


(d)            Each of the First Lien Secured Parties agrees that it will not
(and hereby waives any right to) question or contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.


SECTION 2.03                                        No Interference; Payment
Over.


(a)            Each First Lien Secured Party agrees that (i) it will not
challenge or question in any proceeding the validity or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of any Shared
Collateral by the Controlling Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Controlling Collateral
Agent or any other First Lien Secured Party to exercise, and shall not exercise,
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Controlling Collateral Agent or any other First Lien Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Controlling Collateral Agent or any other First
Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Controlling Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement, (v) if not the Controlling Collateral Agent, it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and (vi)
it will not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Controlling Collateral Agent or any other First Lien
Secured Party to enforce this Agreement.


-10-

--------------------------------------------------------------------------------

(b)            Each First Lien Secured Party hereby agrees that if it shall
obtain possession of any Shared Collateral or shall realize any proceeds or
payment in respect of any such Shared Collateral, pursuant to any First Lien
Security Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the First Lien Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
First Lien Secured Parties and promptly transfer such Shared Collateral,
proceeds or payment, as the case may be, to the Controlling Collateral Agent, to
be distributed in accordance with the provisions of Section 2.01 hereof.


SECTION 2.04        Automatic Release of Liens; Amendments to First Lien
Security Documents.


(a)            If, at any time the Controlling Collateral Agent forecloses upon
or otherwise exercises remedies against any Shared Collateral resulting in a
sale or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First Lien Secured Parties upon such
Shared Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens of the Controlling Collateral Agent on such
Shared Collateral are released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be allocated and applied pursuant to
Section 2.01.


(b)            Each Collateral Agent and Authorized Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Controlling Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.


SECTION 2.05        Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.


(a)            This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Bankruptcy Law by or against the Borrower or any of its Subsidiaries.
The parties hereto acknowledge that the provisions of this Agreement are
intended to be and shall be enforceable as contemplated by Section 510(a) of the
Bankruptcy Code.


(b)            If the Borrower and/or any other Grantor shall become subject to
a case (a “Bankruptcy Case”) under any Bankruptcy Law and shall, as
debtor(s)-in-possession, move for approval of financing (the “DIP Financing”) to
be provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Controlling Collateral Agent (in the case of any
Collateral Agent other than the Credit Agreement Collateral Agent, acting on the
instructions of the Applicable Authorized Representative) shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Secured Parties, each Non-Controlling Secured Party will subordinate its Liens
with respect to such Shared Collateral on the same terms as the Liens of the
Controlling Secured Parties (other than any Liens of any First Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Secured Parties of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First Lien Secured Parties (other
than any Liens of the First Lien Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First Lien Secured Parties of each Series are granted Liens on any additional
collateral pledged to any First Lien Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral (in
each case, except to the extent a Lien on additional collateral is granted to
one Series in consideration of Collateral of such Series that is not Shared
Collateral for a Series that does not receive a Lien on such additional
collateral), with the same priority vis-à-vis the First Lien Secured Parties as
set forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First Lien Obligations, such amount is
applied pursuant to Section 2.01 (in each case, except to the extent a payment
is made to one Series in consideration of Collateral of such Series that is not
Shared Collateral for a Series that does not receive such payment), and (D) if
any First Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01 (in each case, except to the extent such adequate protection is
granted to one Series in consideration of Collateral of such Series that is not
Shared Collateral for a Series that does not receive such adequate protection);
provided that the First Lien Secured Parties of each Series shall have a right
to object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First Lien Secured Parties receiving adequate
protection shall not object to any other First Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such First
Lien Secured Parties (other than as a provider of DIP Financing) in connection
with a DIP Financing or use of cash collateral.


-11-

--------------------------------------------------------------------------------

SECTION 2.06        Reinstatement.  In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.


SECTION 2.07        Insurance.  As between the First Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.


SECTION 2.08        Refinancings.  The First Lien Obligations of any Series may
be Refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Collateral Agent
and Authorized Representative of the holders of any such Refinancing
indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing indebtedness.


-12-

--------------------------------------------------------------------------------

SECTION 2.09        Possessory Collateral Agent as Gratuitous Bailee for
Perfection.


(a)            Possessory Collateral shall be delivered to the Controlling
Collateral Agent and the Controlling Collateral Agent agrees to hold all
Possessory Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other First Lien Secured Party for which such Possessory Collateral is
Shared Collateral and any assignee solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time a Collateral Agent
ceases to be Controlling Collateral Agent with respect to any Possessory
Collateral, such former Controlling Collateral Agent shall, at the request of
the new Controlling Collateral Agent, promptly deliver all such Possessory
Collateral to such new Controlling Collateral Agent together with any necessary
endorsements (or otherwise allow such new Controlling Collateral Agent to obtain
control of such Possessory Collateral).  The Borrower shall take such further
action as is reasonably required to effectuate the transfer contemplated hereby
and shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of the bad faith, gross negligence or
willful misconduct of it or any of its Related Parties as determined by a final
nonappealable judgment of a court of competent jurisdiction.


(b)            The Controlling Collateral Agent agrees to hold any Shared
Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.


(c)            The duties or responsibilities of each Collateral Agent under
this Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties thereon.


SECTION 2.10        Amendments to Security Documents.


(a)            Without the prior written consent of the Credit Agreement
Collateral Agent, each Additional First Lien Secured Party agrees that no
Additional First Lien Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Additional First Lien Security Document
would be prohibited by, or would require any Grantor to act or refrain from
acting in a manner that would violate, any of the terms of this Agreement.


(b)            Without the prior written consent of the Additional First Lien
Collateral Agent, the Credit Agreement Collateral Agent agrees that no Credit
Agreement Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Credit Agreement Collateral Document would be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.


(c)            In making determinations required by this Section 2.10, each
Collateral Agent may conclusively rely on a certificate of a Responsible Officer
of the Borrower.


-13-

--------------------------------------------------------------------------------

ARTICLE III


Existence and Amounts of Liens and Obligations


SECTION 3.01         Determinations with Respect to Amounts of Liens and
Obligations.  Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative or Collateral Agent and shall be entitled to make such
determination or not make any determination on the basis of the information so
furnished; provided, however, that if an Authorized Representative or a
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent or Authorized
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower.  Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.


ARTICLE IV


The Controlling Collateral Agent


SECTION 4.01        Authority.


(a)            Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on any
Controlling Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.


(b)            In furtherance of the foregoing, each Non-Controlling Secured
Party acknowledges and agrees that the Controlling Collateral Agent shall be
entitled, for the benefit of the First Lien Secured Parties, to sell, transfer
or otherwise dispose of or deal with any Shared Collateral as provided herein
and in the First Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties.  Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation.  Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions in accordance with this Agreement which any Collateral
Agent, Authorized Representative or the First Lien Secured Parties take or omit
to take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election in accordance with this Agreement by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Borrower or any of its Subsidiaries, as
debtor-in-possession.  Notwithstanding any other provision of this Agreement,
the Controlling Collateral Agent shall not accept any Shared Collateral in full
or partial satisfaction of any First Lien Obligations pursuant to Section 9-620
of the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First Lien Obligations for
whom such Collateral constitutes Shared Collateral.


-14-

--------------------------------------------------------------------------------

ARTICLE V


Miscellaneous


SECTION 5.01        Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:


(a)            if to the Credit Agreement Collateral Agent or the Administrative
Agent, to it at JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York,
New York 10017, Attention of [           ] (Fax No. [             ]);


(b)            if to the Initial Additional Authorized Representative, to it at
[___], Attention of [           ] (Fax No. [             ]);


(c)            if to any other Additional Authorized Representative, to it at
the address set forth in the applicable Joinder Agreement.


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01.  As agreed to in writing among each Collateral Agent and each
Authorized Representative from time to time and upon notice to the Borrower,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.


SECTION 5.02        Waivers; Amendment; Joinder Agreements.


(a)            No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by Section
5.02(b), and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.


-15-

--------------------------------------------------------------------------------

(b)            Neither this Agreement nor any provision hereof may be
terminated, waived, amended or modified (other than pursuant to any Joinder
Agreement) except pursuant to an agreement or agreements in writing entered into
by each Authorized Representative and each Collateral Agent (and with respect to
any such termination, waiver, amendment or modification which by the terms of
this Agreement requires the Borrower’s consent or which increases the
obligations or reduces the rights of or otherwise adversely affects the Borrower
or any other Grantor, with the consent of the Borrower).


(c)            Notwithstanding the foregoing, without the consent of any First
Lien Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.13
and upon such execution and delivery, such Authorized Representative and the
Additional First Lien Secured Parties and Additional First Lien Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the Additional First Lien Security
Documents applicable thereto.


(d)            Notwithstanding the foregoing, in connection with any Refinancing
of First Lien Obligations of any Series, or the incurrence of Additional First
Lien Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrower, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from a Responsible Officer of the Borrower to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.


SECTION 5.03        Parties in Interest.  The parties hereto acknowledge that
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, as well as the other First
Lien Secured Parties, all of whom are intended to be bound by, and to be third
party beneficiaries of, this Agreement; provided, however, that the Borrower
shall only be deemed to be a beneficiary of this Agreement to the extent a
particular provision specifically grants the Borrower any rights, remedies or
obligations hereunder.


SECTION 5.04        Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.


SECTION 5.05        Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
shall be effective as delivery of an originally executed counterpart of this
Agreement.


SECTION 5.06        Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


-16-

--------------------------------------------------------------------------------

SECTION 5.07        GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).


SECTION 5.08        Submission to Jurisdiction Waivers; Consent to Service of
Process.  Each Collateral Agent and each Authorized Representative, on behalf of
itself and the First Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:


(a)            submits, for itself and its property, to the exclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other First Lien Security Document,
or for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court;


(b)            waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other First Lien Security Document in any court referred to in paragraph (a)
of this Section;


(c)            waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court;


(d)            consents to service of process in the manner provided for notices
in Section 5.01;


(e)            agrees that nothing herein will affect the right of any party to
this Agreement (or any First Lien Secured Party) to serve process in any other
manner permitted by law; and


(e)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.


SECTION 5.09        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN SECURITY DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FIRST LIEN SECURITY
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION


-17-

--------------------------------------------------------------------------------

SECTION 5.10        Headings.  Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.


SECTION 5.11        Conflicts.  In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the First
Lien Security Documents or any of the other Secured Credit Documents, the
provisions of this Agreement shall control.


SECTION 5.12        Provisions Solely to Define Relative Rights.  The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another. 
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.


SECTION 5.13        Additional Senior Debt.  To the extent, but only to the
extent, permitted by the provisions of the then-extant Credit Agreement and the
Additional First Lien Documents, the Borrower may incur additional indebtedness
after the date hereof that is permitted by the Credit Agreement and the
Additional First Lien Documents to be incurred and secured on an equal and
ratable basis by the Liens securing the First Lien Obligations (such
indebtedness referred to as “Additional Senior Class Debt”).  Any such
Additional Senior Class Debt, together with obligations relating thereto, may be
secured by such Liens if and subject to the condition that the trustee,
administrative agent or similar representative for the holders of such
Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), and the collateral agent, collateral trustee or similar
representative for the holders of such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Collateral Agent” and, together with the holders
of such Additional Senior Class Debt and the related Additional Senior Class
Debt Representative, the “Additional Senior Class Debt Parties”), in each case
acting on behalf of the holders of such Additional Senior Class Debt, become a
party to this Agreement by satisfying the conditions set forth in clauses (i)
through (iv) of the immediately succeeding paragraph.


In order, with respect to any additional Senior Class Debt, for an Additional
Senior Class Debt Representative and the related Additional Senior Class Debt
Collateral Agent to become a party to this Agreement,


(i)            such Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Annex II (with such changes as may be reasonably
approved by such Authorized Representatives and such Additional Senior Class
Debt Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an “Authorized Representative” hereunder, such Additional
Senior Class Debt Collateral Agent becomes a “Collateral Agent” hereunder and
such Additional Senior Class Debt and the related Additional Senior Class Debt
Parties become subject hereto and bound hereby;


(ii)            the Borrower shall have (x) delivered to each Authorized
Representative true and complete copies of each of the Additional First Lien
Documents relating to such Additional Senior Class Debt, certified as being true
and correct by a Responsible Officer of the Borrower and (y) identified in a
certificate of a Responsible Officer of the Borrower such Additional Senior
Class Debt, stating the initial aggregate principal amount or face amount
thereof, and the obligations to be designated as Additional First Lien
Obligations and certifying that such obligations are permitted to be incurred
and secured on a pari passu basis with the then-extant First Lien Obligations
and by the terms of the then-extant Secured Credit Documents;


-18-

--------------------------------------------------------------------------------

(iii)            all filings, recordations and/or amendments or supplements to
the First Lien Security Documents necessary or desirable in the reasonable
judgment of such Additional Senior Class Debt Representative to confirm and
perfect the Liens securing the relevant obligations relating to such Additional
Senior Class Debt shall have been made, executed and/or delivered (or, with
respect to any such filings or recordations, acceptable provisions to perform
such filings or recordations shall have been taken in the reasonable judgment of
such Additional Senior Class Debt Representative), and all fees and taxes in
connection therewith shall have been paid (or acceptable provisions to make such
payments have been taken in the reasonable judgment of such Additional Senior
Class Debt Representative); and


(iv)            the Additional First Lien Documents, as applicable, relating to
such Additional Senior Class Debt shall provide, in a manner reasonably
satisfactory to each Collateral Agent, that each Additional Senior Class Debt
Party with respect to such Additional Senior Class Debt will be subject to and
bound by the provisions of this Agreement in its capacity as a holder of such
Additional Senior Class Debt.


SECTION 5.14        Agent Capacities. Except as expressly provided herein or in
the Credit Agreement Collateral Documents, JPMorgan Chase Bank, N.A., is acting
in the capacities of Administrative Agent and Credit Agreement Collateral Agent
solely for the Credit Agreement Secured Parties.  Except as expressly provided
herein or in the Additional First Lien Security Documents,
[                        ] is acting in the capacity of Additional First Lien
Collateral Agent solely for the Additional First Lien Secured Parties.  Except
as expressly set forth herein, none of the Administrative Agent, the Credit
Agreement Collateral Agent or the Additional First Lien Collateral Agent shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
Secured Credit Documents.  The Administrative Agent and the Credit Agreement
Collateral Agent shall have no liability for any actions in any role under this
Agreement to anyone other than the Credit Agreement Secured Parties and the
Grantors and only then in accordance with the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement).


SECTION 5.15        Additional Grantors.  In the event any Subsidiary or the
Borrower shall have granted a Lien on any of its assets to secure any First
Lien-Obligations, the Borrower shall cause such Subsidiary, if not already a
party hereto, to become a party hereto as a “Grantor”.  Upon the execution and
delivery by any Subsidiary of the Borrower of a Grantor Joinder Agreement in
substantially the form of Annex III hereof, any such Subsidiary shall become a
party hereto and a Grantor hereunder with the same force and effect as if
originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other party hereto.  The rights
and obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.


SECTION 5.16        Integration.  This Agreement together with the other Secured
Credit Documents and the First Lien Security Documents represents the agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, the Credit Agreement Collateral Agent, or any
other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents or the First Lien Security Documents.


-19-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Collateral Agent
         
 
By:
      Name:       Title:          

 
 

 
JPMORGAN CHASE BANK, N.A.,
as Authorized Representative for the Credit Agreement Secured Parties
         
 
By:
      Name:       Title:          



 

 
[                                                ],
as a Collateral Agent and as Initial Additional Authorized Representative
         
 
By:
      Name:       Title:          



S-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, we have hereunto signed this First Lien Intercreditor
Agreement as of the date first written above.
 
 

 
CABLE ONE, INC.
         
 
By:
      Name:       Title:          

 
 

 
CABLE ONE VOIP LLC.
         
 
By:
      Name:       Title:          





--------------------------------------------------------------------------------

 
 

 
[GRANTORS]
         
 
By:
      Name:       Title:          




--------------------------------------------------------------------------------



ANNEX I


Grantors


Schedule 1


[                                                 ]




ANNEX I-1

--------------------------------------------------------------------------------

ANNEX II

 
[FORM OF] JOINDER NO. [       ] dated as of [_______], 20[   ] (this “Joinder
Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [__], 20[   ]
(the “First Lien Intercreditor Agreement”), among CABLE ONE, INC., a Delaware
corporation, (the “Borrower”), certain subsidiaries and affiliates of the
Borrower (each, a “Grantor”), JPMORGAN CHASE BANK, N.A., as Credit Agreement
Collateral Agent for the Credit Agreement Secured Parties under the First Lien
Security Documents (in such capacity, the “Credit Agreement Collateral Agent”),
JPMORGAN CHASE BANK, N.A., as Authorized Representative for the Credit Agreement
Secured Parties, [  ], as Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time a party thereto.1


A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien Intercreditor
Agreement. Section 1.02 contained in the First Lien Intercreditor Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.


B.            As a condition to the ability of the Borrower to incur Additional
First Lien Obligations and to secure such Additional Senior Class Debt with the
liens and security interests created by the Additional First Lien Security
Documents, the Additional Senior Class Debt Representative in respect of such
Additional Senior Class Debt is required to become an Authorized Representative,
the Additional Senior Class Debt Collateral Agent in respect of such Additional
Senior Class Debt is required to become a Collateral Agent, and such Additional
Senior Class Debt and the Additional Senior Class Debt Parties in respect
thereof are required to become subject to and bound by, the First Lien
Intercreditor Agreement.  Section 5.13 of the First Lien Intercreditor Agreement
provides that such Additional Senior Class Debt Representative may become an
Authorized Representative, such Additional Senior Class Debt Collateral Agent
may become a Collateral Agent and such Additional Senior Class Debt and such
Additional Senior Class Debt Parties may become subject to and bound by the
First Lien Intercreditor Agreement upon the execution and delivery by the
Additional Senior Debt Class Representative and the Additional Senior Debt Class
Collateral Agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 5.13 of the First Lien
Intercreditor Agreement.  The undersigned Additional Senior Class Debt
Representative (the “New Representative”) and Additional Senior Class Debt
Collateral Agent (the “New Collateral Agent”) are executing this Joinder
Agreement in accordance with the requirements of the First Lien Intercreditor
Agreement and the First Lien Security Documents.


Accordingly, each Collateral Agent, each Authorized Representative, the New
Representative and the New Collateral Agent agree as follows:


SECTION 1.              In accordance with Section 5.13 of the First Lien
Intercreditor Agreement, the New Representative by its signature below becomes
an Authorized Representative under, the New Collateral Agent by its signature
below becomes a Collateral Agent under, and the related Additional Senior Class
Debt and Additional Senior Class Debt Parties become subject to and bound by,
the First Lien Intercreditor Agreement with the same force and effect as if the
New Representative had originally been named therein as an Authorized
Representative and the New Collateral Agent had originally been named therein as
a Collateral Agent, and each of the New Representative and the new Collateral
Agent, on its behalf and on behalf of such Additional Senior Class Debt Parties,
hereby agrees to all the terms and provisions of the First Lien Intercreditor
Agreement applicable to it as Authorized Representative or Collateral Agent, as
applicable, and to the Additional Senior Class Debt Parties that it represents
as Additional First Lien Secured Parties.  Each reference to an “Authorized
Representative” in the First Lien Intercreditor Agreement shall be deemed to
include the New Representative.  Each reference to a “Collateral Agent” in the
First Lien Intercreditor Agreement shall be deemed to include the New Collateral
Agent.  The First Lien Intercreditor Agreement is hereby incorporated herein by
reference.
 
 



--------------------------------------------------------------------------------

1 In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent


 
ANNEX II-1

--------------------------------------------------------------------------------

SECTION 2.              Each of the New Representative and the New Collateral
Agent represents and warrants to each Collateral Agent, each Authorized
Representative and the other First Lien Secured Parties, individually, that (i)
it has full power and authority to enter into this Joinder Agreement, in its
capacity as [trustee/administrative agent/collateral agent], (ii) this Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms and, (iii) the Additional First Lien Documents relating to such
Additional Senior Class Debt provide that, upon its entry into this Joinder
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the First Lien Intercreditor Agreement as Additional First Lien Secured Parties.


SECTION 3.              This Joinder Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Joinder Agreement shall become effective when each
Collateral Agent shall have received a counterpart of this Joinder Agreement
that bears the signatures of the New Representative and the New Collateral
Agent.  Delivery of an executed counterpart of a signature page of this Joinder
Agreement by telecopy or other electronic transmission shall be effective as
delivery of an originally executed counterpart of this Joinder Agreement.


SECTION 4.              Except as expressly supplemented hereby, the First Lien
Intercreditor Agreement shall remain in full force and effect.


SECTION 5.              THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).


SECTION 6.              Any provision of this Joinder Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof and of the First Lien Intercreditor Agreement;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.


SECTION 7.              All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the First Lien Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
or the New Collateral Agent shall be given to it at its address set forth below
its signature hereto.


SECTION 8.              The Borrower agrees to reimburse each Collateral Agent
and each Authorized Representative for its reasonable and documented
out-of-pocket expenses in connection with this Joinder Agreement, including the
reasonable fees, other charges and disbursements of counsel for each Collateral
Agent and Authorized Representative as required by the applicable Secured Credit
Documents.


ANNEX II-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the First Lien Intercreditor Agreement as of the day and year first
above written.
 
 

 
[NAME OF NEW REPRESENTATIVE], as
[          ] and as collateral agent for the
holders of [                        ],
         
 
By:
      Name:       Title:          

 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
attention of:
 
 
 
Telecopy: 
 
 

 
 
 

 
[NAME OF NEW COLLATERAL AGENT], as
[          ] and as collateral agent for the
holders of [                        ],
         
 
By:
      Name:       Title:          

 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
attention of:
 
 
 
Telecopy: 
 
 

 
 


ANNEX II-3

--------------------------------------------------------------------------------


 
Acknowledged by:
 
JPMORGAN CHASE BANK, N.A.,
as the Credit Agreement Collateral Agent and Authorized Representative for the
Credit Agreement Secured Parties
     
By:
    Name:     Title:    

 
[                        ],
as the Initial Additional Authorized Representative [and the Additional First
Lien Collateral Agent]
     
By:
    Name:     Title:    

 
[OTHER AUTHORIZED REPRESENTATIVES]
  CABLE ONE, INC.       
By:
    Name:     Title:    

 
[CABLE ONE VOIP LLC]
     
By:
    Name:     Title:    

 
THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO
     
By:
    Name:     Title:    

ANNEX II-4

--------------------------------------------------------------------------------

Schedule I to the
Supplement to the
First Lien Intercreditor Agreement


Grantors


[        ]
 
 
Schedule I-1

--------------------------------------------------------------------------------



ANNEX III
 


[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [      ] (this “Joinder
Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of
[              ], [     ] (the “Intercreditor Agreement”), among CABLE ONE,
INC., a Delaware corporation (the “Borrower”), certain subsidiaries and
affiliates of the Borrower (each, a “Grantor”), JPMORGAN CHASE BANK, N.A., as
Credit Agreement Collateral Agent for the Credit Agreement Secured Parties under
the First Lien Security Documents (in such capacity, the “Credit Agreement
Collateral Agent”), JPMORGAN CHASE BANK, N.A., as Authorized Representative for
the Credit Agreement Secured Parties, [     ], as Initial Additional Authorized
Representative, and the additional Authorized Representatives from time to time
a party thereto.


Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.


[           ], a [     ] [corporation] and a Subsidiary of the Borrower (the
“Additional Grantor”), has granted a Lien on all or a portion of its assets to
secure First Lien Obligations and such Additional Grantor is not a party to the
Intercreditor Agreement.


The Additional Grantor wishes to become a party to the First Lien Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder.  The Additional Grantor is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
a Grantor thereunder.


Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Authorized Representatives and the First Lien Secured
Parties:


SECTION 1.01                   Accession to the Intercreditor Agreement.  The
Additional Grantor (a) hereby accedes and becomes a party to the Intercreditor
Agreement as a “Grantor”, (b) agrees to all the terms and provisions of the
Intercreditor Agreement and (c) acknowledges and agrees that the Additional
Grantor shall have the rights and obligations specified under the Intercreditor
Agreement with respect to a “Grantor”, and shall be subject to and bound by the
provisions of the Intercreditor Agreement.


SECTION 1.02                   Representations and Warranties of the Additional
Grantor.  The Additional Grantor represents and warrants to the Collateral
Agents, the Authorized Representatives and the First Lien Secured Parties that
this Joinder Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.


SECTION 1.03                   Parties in Interest.  This Joinder Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other First Lien Secured
Parties, all of whom are intended to be bound by, and to be third party
beneficiaries of, this Agreement.


SECTION 1.04                   Counterparts.  This Joinder Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when the Authorized Representatives shall have received a
counterpart of this Joinder Agreement that bears the signature of the Additional
Grantor.  Delivery of an executed counterpart of a signature page of this
Joinder Agreement by telecopy or other electronic transmission shall be
effective as delivery of an originally executed counterpart of this Joinder
Agreement.



--------------------------------------------------------------------------------

SECTION 1.05                   Governing Law.  THIS JOINDER AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).


SECTION 1.06                   Notices.  Any notice or other communications
herein required or permitted shall be in writing and given as provided in
Section 5.01 of the Intercreditor Agreement.


SECTION 1.07                   Expenses.  The Grantor agrees to reimburse each
Collateral Agent and each Authorized Representative for its reasonable and
documented out-of-pocket costs and expenses incurred in connection with this
Joinder Agreement, including the reasonable fees, charges and disbursements of
counsel for each Collateral Agent and Authorized Representative as required by
the applicable Secured Credit Documents.


SECTION 1.08                   Incorporation by Reference.  The provisions of
Sections 1.02, 5.04, 5.06, 5.08, 5.09, 5.10, 5.11 and 5.12 of the Intercreditor
Agreement are hereby incorporated by reference, mutatis mutandis, as if set
forth in full herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.
 

 
[ADDITIONAL GRANTOR]
         
 
By:
      Name:       Title:          

 



--------------------------------------------------------------------------------



EXHIBIT K


[FORM OF]
DISCOUNTED PREPAYMENT OPTION NOTICE


Date:  __________, 20__


To:              JPMORGAN CHASE BANK, N.A., as Administrative Agent


Ladies and Gentlemen:


This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.10(c)(ii) of that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


The Borrower hereby notifies you that, effective as of [        ], 20[  ],
pursuant to Section 2.10(c)(ii) of the Credit Agreement, the Borrower hereby
notifies each Lender that it is seeking:


1.            to prepay [Initial Term] [Incremental Term] [Extended Term] Loans
at a discount in an aggregate principal amount of $[    ]1 (the “Proposed
Discounted Prepayment Amount”);


2.            a percentage discount to the par value of the principal amount of
[Initial Term] [Incremental Term] [Extended Term] Loans [greater than or equal
to [    ]% of par value but less than or equal to [    ]% of par value] [equal
to [    ]% of par value] (the “Discount Range”);2 and


3.            a Lender Participation Notice on or before [          ], 20[  ]3,
as determined pursuant to Section 2.10(c)(iii) of the Credit Agreement (the
“Acceptance Date”).
 
 



--------------------------------------------------------------------------------

1                  Insert amount that is a minimum of $10,000,000.
 
2                  Borrower may specify different Discount Ranges for Initial
Term Loans, Incremental Term Loans and Extended Term Loans.
 
3                  Insert date (a Business Day) that is at least five Business
Days after date of the Discounted Prepayment Option Notice.

 
K-1

--------------------------------------------------------------------------------

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.10(c) of the Credit Agreement.


The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:


1.            No Default or Event of Default specified has occurred and is
continuing or would result from the Discounted Voluntary Prepayment.


2.            Each of the other conditions to such Discounted Voluntary
Prepayment contained in Section 2.10(c) of the Credit Agreement has been
satisfied.


The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.


K-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.
 

  CABLE ONE, INC., as Borrower          
 
By:
      Name:       Title:          



 


K-3

--------------------------------------------------------------------------------

 
EXHIBIT L


[FORM OF]
LENDER PARTICIPATION NOTICE


Date:  ____________, 20__




To:
 JPMorgan Chase Bank, N.A., as Administrative Agent
383 Madison Avenue
New York, New York 10179

 
Ladies and Gentlemen:


Reference is made to (a) that certain Credit Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Cable One, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents
party thereto and (b) that certain Discounted Prepayment Option Notice, dated
[        ], 20[  ], from the Borrower (the “Discounted Prepayment Option
Notice”).  Capitalized terms used herein and not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement or the Discounted
Prepayment Option Notice, as applicable.


The undersigned Lender hereby gives you notice, pursuant to Section 2.10(c)(iii)
of the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Term Loans held by such Lender:


1.            in a maximum aggregate principal amount of [$[    ] of Initial
Term Loans][$[    ] of Incremental Term Loans] [$[    ] of Extended Term Loans]
([collectively,] the “Offered Loans”), and


2.            at a percentage discount to par value of the principal amount of
[Initial Term] [Incremental Term] [Extended Term] Loans equal to [    ]%[    ]1
of par value (the “Acceptable Discount”).2
 
 
 



--------------------------------------------------------------------------------

1                 Insert amount within Discount Range.
 
2                 Lender may specify different Acceptable Discounts for Initial
Term Loans, Extended Term Loans and Incremental Term Loans.

L-1

--------------------------------------------------------------------------------

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.10(c) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.10(c)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its [Initial Term] [Incremental Term] [Extended Term] Loans
pursuant to Section 2.10(c) of the Credit Agreement in an aggregate principal
amount equal to the Offered Loans, as such principal amount may be reduced if
the aggregate proceeds required to prepay Qualifying Loans (disregarding any
interest payable in connection with such Qualifying Loans) would exceed the
amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount for the relevant Discounted Voluntary Prepayment, and
acknowledges and agrees that such prepayment of its Loans will be allocated at
par value.
 
L-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
 
 

  [NAME OF LENDER]          
 
By:
      Name:       Title:          

 

       
 
[By:
      Name:       Title:]3          






--------------------------------------------------------------------------------

3            If a second signature is required.


L-3

--------------------------------------------------------------------------------

EXHIBIT M


[FORM OF]
DISCOUNTED VOLUNTARY PREPAYMENT NOTICE


Date:  ________, 20__


To:            JPMORGAN CHASE BANK, N.A., as Administrative Agent


Ladies and Gentlemen:


This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.10(c)(v) of that certain Credit Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Cable One, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents party
thereto.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.


The Borrower hereby irrevocably notifies you that, pursuant to
Section 2.10(c)(v) of the Credit Agreement, the Borrower will make a Discounted
Voluntary Prepayment to each Lender with Qualifying Loans, which shall be made:


1.            on or before [        ], 20[  ]1, as determined pursuant to
Section 2.10(c)(v) of the Credit Agreement,


2.            in the aggregate principal amount of [$[    ] of Initial
Term Loans][$[    ] of Incremental Term Loans] [$[    ] of Extended Term Loans],
and


3.            at a percentage discount to the par value of the principal amount
of the [Initial Term] [Incremental Term] [Extended Term] Loans equal to [    ]%
of par value (the “Applicable Discount”).


The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.10(c) of the Credit
Agreement.


The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
 




--------------------------------------------------------------------------------

1                 Insert date (a Business Day) that is at least two Business
Days after the date of this Notice and no later than five Business Days after
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans).

M-1

--------------------------------------------------------------------------------

1.            No Default or Event of Default under specified has occurred and is
continuing or would result from the Discounted Voluntary Prepayment.


2.            Each of the other conditions to such Discounted Voluntary
Prepayment contained in Section 2.10(c) of the Credit Agreement has been
satisfied .


The Borrower respectfully requests that the Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.
 
M-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.
 

  CABLE ONE, INC., as Borrower          
 
By:
      Name       Title          





M-3